Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 1 of 247
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 2 of 247



 1                                                                            1
 2      UNITED STATES DISTRICT COURT
 3      NORTHERN DISTRICT OF NEW YORK
 4      --------------------------------------------------------
 5       DEBRA SPERO, as Natural Mother of
         V.S., an infant,
 6
                       Plaintiff,
 7
 8            -vs-              No. 3:17-cv-00007
 9       VESTAL CENTRAL SCHOOL DISTRICT
         BOARD OF EDUCATION; VESTAL CENTRAL
10       SCHOOL DISTRICT; JEFFREY AHEARN,
         Superintendent of Schools;
11       ALBERT A. PENNA, Interim Principal of
         Vestal High School; DEBORAH CADDICK
12       and CLIFFORD KASSON, in their Individual
         and Official Capacities,
13
                       Defendants.
14
        --------------------------------------------------------
15                           Examination Before Trial of
16                                     held at the Broome County
17                      Office Building, Binghamton, New York,
18                      on January 18, 2019, at 10:00 a.m.,
19                      before LAURA HR FARMER, Registered Merit
20                      Reporter, Certified Realtime Reporter,
21                      and Notary Public in and for the State
22                      of New York.
23
24
         Job No. CS3175533
25

                                 Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 3 of 247



 1                                                                            2
 2      APPEARANCES:
 3
 4      For the Plaintiff:
 5             LEGAL SERVICES OF CENTRAL NEW YORK
               Attorneys at Law
 6             221 South Warren Street
               Suite 300
 7             Syracuse, New York 13202
               (315) 703-6500
 8             wpayne@lscny.org
               BY: WILLA S. PAYNE, ESQ.
 9                  JOSH COTTER, ESQ.
10
        For the Defendants:
11
                    THE LAW FIRM OF FRANK W. MILLER
12                  Attorneys at Law
                    6575 Kirkville Road
13                  East Syracuse, New York 13057
                    (315) 234-9900
14                  cspagnoli@fwmillerlawfirm.com
                    BY: CHARLES C. SPAGNOLI, ESQ.
15
16      Also Appearing:
17             Debra Spero
               Albert A. Penna
18             Clifford Kasson
19                    *                    *                *
20
21
22
23
24
25

                                 Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 4 of 247



 1                                                                            3

 2                                   I N D E X

 3                           E X A M I N A T I O N S

 4

 5      Witness                                               Page

 6

 7

 8      EXAMINATION BY MR. SPAGNOLI                             7

 9

10

11

12                               E X H I B I T S

13

14      No.            Description                            Page

15      Exhibit 1      Handbook Receipt                         17

16      Exhibit 2      Student Information Form                 18

17      Exhibit 3      Diagram                                  32

18      Exhibit 4      Letter, 12/5/16                          49

19      Exhibit 5      Letter, 12/2/15                          65

20      Exhibit 6      DVD                                      68

21      Exhibit 7      Twitter Screenshots                      87

22      Exhibit 8      Letter, 12/9/16                         113

23      Exhibit 9      Notice of Hearing                       114

24      Exhibit 10     Text Screenshots                        116

25      Exhibit 11     Photographs                             123

                                 Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 5 of 247



 1                                                                            4

 2      Exhibit 12     Hearing Decision                         128

 3      Exhibit 13     Notice                                   128

 4      Exhibit 14     Letter, 3/14/17                          128

 5      Exhibit 15     Student Disciplinary Report              131

 6      Exhibit 16     Student Disciplinary Report              150

 7      Exhibit 17     Registration Info                        165

 8      Exhibit 18     Information Checklist                    166

 9

10                       *                 *                *

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 6 of 247



 1                                                                            5
 2                               R E Q U E S T S
 3
        Page 79, Line 23
 4           Q.    You don't recall if there was a selfie in the
        story, correct?
 5           A.    I might have it still.
             Q.    If you do have it, would you provide it to
 6      your attorneys?
 7      Page 80, Line 21
             Q.    As you sit here today, can you testify with
 8      any certainty as to whether there was a selfie of you
        and your girlfriend as part of your Snapchat story on
 9      December 8, 2016?
             A.    Yes.
10                            MR. SPAGNOLI: Counsel, I'm going
                         to ask that that be produced.
11
        Page 153, Line 22
12           Q.     Do you still have that picture?
             A.     I might. It was sent to me through Twitter.
13      So I might.
                              MR. SPAGNOLI: Again, I make a
14                       request for that. I'll put it in
                         writing.
15
16
                         *                 *                *
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 7 of 247



 1                                                                              6

 2                                IT IS HEREBY STIPULATED by and

 3                          between counsel for the respective

 4                          parties that this Deposition is to be

 5                          held pursuant to the provisions of the

 6                          Federal Rules and Procedures; that the

 7                          presence of a Referee is waived; that

 8                          the signing and filing of the transcript

 9                          is NOT waived; that the witness may be

10                          sworn by LAURA HR FARMER, Registered

11                          Merit Reporter, Certified Realtime

12                          Reporter and Notary Public in and for

13                          the State of New York; and that all

14                          objections, except those as to form, are

15                          reserved until the time of the trial.

16

17                     *                   *                      *

18                                MR. SPAGNOLI:             In an off-the-record

19                          discussion, counsel for all parties

20                          indicated that we are reserving

21                          objections except as to form until

22                          trial.     Mr. Cotter, would you like to

23                          explain to your client his option about

24                          reading and signing?

25                                MR. COTTER:          Yes.

                                 Veritext Legal Solutions
     800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 8 of 247



 1                                                                            7

 2                                Vinny, after the deposition there

 3                          will be a transcript produced.            You can

 4                          read that transcript and make

 5                          corrections and submit them to

 6                          Mr. Spagnoli and defendants' counsel if

 7                          you choose to.         If you don't, then the

 8                          transcript as created will become the

 9                          record.

10                                THE WITNESS:          Okay.   That sounds

11                          good.

12                                MR. COTTER:          Do you want to read

13                          and sign or allow the transcript --

14                                THE WITNESS:          I'll read and sign.

15      V I N C E N T       S P E R O, having been called as a

16      witness, being duly sworn, testified as follows:

17

18      EXAMINATION BY MR. SPAGNOLI:

19             Q.    Will you state your name for the record,

20      please.

21             A.    My name's                              S   .

22             Q.                I know you've testified in at least

23      one proceeding before.         I'm going to go over some ground

24      rules for you.      The first thing is, when I ask you a

25      question, please wait until I've finished actually

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 9 of 247



 1                                                                            8

 2      asking the question before you start your answer,

 3      because if we overlap, it's hard to keep a clear

 4      transcript, all right?

 5             A.    Okay.

 6             Q.    When you are answering a question, if the

 7      answer is "yes" or "no" or "correct" or "incorrect,"

 8      please say the word aloud as opposed to shaking your

 9      head or nodding your head or making noises like "uh-huh"

10      because it's hard to keep a clear transcript of that,

11      okay?

12             A.    Okay.

13             Q.    I'm not trying to trick you or confuse you

14      with my questions.       If, at any time, I ask you a

15      question that you just don't understand what I'm asking,

16      let me know and I'll try to clear it up, okay?

17             A.    Okay.

18             Q.    And if I ask you a question and you answer

19      it, is it fair for me to assume you've understood the

20      question?

21             A.    Yes.

22             Q.    This is one question I ask of everybody that

23      I take a deposition of and that has nothing to do with

24      you personally.      Are you under the influence of any

25      medications or suffering from any conditions that would

                                 Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 10 of 247



 1                                                                             9

 2      interfere with your ability to recall things or to

 3      testify at this deposition?

 4             A.     No.

 5             Q.     This is not an endurance contest.           So if at

 6      any time you need to take a break, use the bathroom, get

 7      a drink of water, whatever, let me know and we can do

 8      that, all right?

 9             A.     Yes.

10             Q.     The only exception is, if I have a question

11      pending before you, you have to answer the question

12      before we take a break unless you need to discuss with

13      your counsel a question going to attorney/client

14      privilege, all right?

15             A.     Okay.

16             Q.     What's your date of birth?

17             A.     July 8, 1999.

18             Q.     What's your address?

19             A.                       , Vestal, New York.

20             Q.     How long have you lived there?

21             A.     About three and a half, four years.

22             Q.     Are you currently enrolled in any school?

23             A.     Yes.

24             Q.     Where is that?

25             A.     SUNY Broome.

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 11 of 247



 1                                                                             10

 2             Q.     That's Broome Community College?

 3             A.     Yes.

 4             Q.     When did you enroll in Broome Community

 5      College?

 6             A.     I was enrolled from last semester.

 7             Q.     So starting in September of 2018?

 8             A.     It was January of 2018.

 9             Q.     Are you enrolled in a particular program or

10      course of study at Broome Community College?

11             A.     Yes.

12             Q.     What is that?

13             A.     Business management.

14             Q.     What degree are you pursuing at Broome

15      Community College?

16             A.     My associate's, to transfer.

17             Q.     When is your associate's program scheduled to

18      be completed?

19             A.     2022.

20             Q.     When you said you are planning to transfer,

21      is that a transfer to complete the associate's program

22      or a transfer to pursue some other program?

23             A.     To pursue another four-year program.

24             Q.     Do you have any idea where you would like to

25      transfer?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 12 of 247



 1                                                                             11

 2             A.     No.

 3             Q.     What sort of program are you planning to

 4      transfer to?

 5             A.     Can you please restate your question?

 6             Q.     Well, you're in an associate's program for

 7      business management now and you indicated that you would

 8      like to transfer at the end of that program to start a

 9      different program somewhere else.               What are you

10      transferring to do?

11             A.     I'll continue with business, but I'll

12      transfer to another school because they only offer a

13      two-year program for business.

14             Q.     Before you said it's scheduled to complete in

15      2022?

16             A.     Yes.

17             Q.     Are you going part-time?

18             A.     No, full-time.

19             Q.     Explain to me how a two-year program leads to

20      you being at Broome Community College until 2022?

21             A.     That's just on my sheet.              That's when I'm

22      scheduled to graduate from SUNY Broome.

23             Q.     Are you going on to try to get a master's in

24      business management?

25             A.     No.

                                 Veritext Legal Solutions
     800-567-8658                                                      973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 13 of 247



 1                                                                             12

 2             Q.     When you first enrolled at Broome Community

 3      College, was it in the business management program?

 4             A.     No, it was not.

 5             Q.     When you first enrolled in Broome Community

 6      College, what program were you enrolled in?

 7             A.     The health sciences -- health studies.

 8             Q.     What degree were you pursuing in that

 9      program?

10             A.     It was an associate's.

11             Q.     Did you complete that program?

12             A.     No.

13             Q.     Why not?

14             A.     My father passed away due to complications in

15      the hospital, so I switched my degree because I can't be

16      around like, the health.          It bothers me.     It upsets me.

17             Q.     Please accept my condolences.          I did not know

18      that.

19             A.     Thank you.

20             Q.     Did you take some time off between starting

21      the first program at Broome Community College and

22      starting this program?

23             A.     Yeah, the dean gave me a retroactive

24      withdrawal and I started back this year.             I took a year

25      just to work.       Just to kind of worry about myself and my

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 14 of 247



 1                                                                             13

 2      mom and my sisters.

 3             Q.     When did you stop attending Broome Community

 4      College and then when did you restart?

 5             A.     By the first weekend in March my dad got sick

 6      and he ended up passing a week later, so like in March I

 7      stopped going.

 8             Q.     March of 2018?

 9             A.     Yes.

10             Q.     When did you restart?

11             A.     I haven't gone back yet.              I will start back

12      the 28th of this month, January.

13             Q.     Did you complete a high school course of

14      study?

15             A.     I did my TSC test, which is like a GED.

16             Q.     TSC, right?

17             A.     Yes.

18             Q.     When did you obtain your TSC?

19             A.     October of 2018.

20             Q.     Of course, this litigation is about your

21      suspension from the Vestal Central School District, and

22      you know the suspension I'm referring to?

23             A.     Yes.

24             Q.     Did you ever return to attendance at Vestal

25      Central School District after the suspension?

                                 Veritext Legal Solutions
     800-567-8658                                                      973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 15 of 247



 1                                                                             14

 2             A.     There was my first initial suspension, and

 3      sometime in January I was allowed back in school from

 4      the actual suspension, from the superintendent's hearing

 5      was over.

 6             Q.     Let me restate it.          Following the 18-month

 7      suspension that you received from the Vestal Central

 8      School District, did you ever return from suspension to

 9      the Vestal Central School District?

10             A.     No.

11             Q.     Are you currently employed?

12             A.     Yes.

13             Q.     What do you do?

14             A.     I work at the Binghamton Rumble Ponies.

15             Q.     What is the Binghamton Rumble Ponies?

16             A.     It's like an double-A baseball team.            It's

17      like the New York Mets.

18             Q.     It's a feeder team?

19             A.     Yes.   Like a farmer's league.

20             Q.     What do you do for the Binghamton Rumble

21      Ponies?

22             A.     Front-end associate in the front end.            If you

23      go up to the glass windows, I'll be right there, selling

24      tickets.

25             Q.     Is that what you do, sell tickets?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 16 of 247



 1                                                                             15

 2             A.     Yes.

 3             Q.     Please try to keep your voice up and clear.

 4      Were you living at the                                      the entire

 5      time you were at Vestal Central School District?

 6             A.     No, I was at                           for the first two

 7      years until halfway through my tenth grade year.

 8             Q.                  , you said?

 9             A.     Yeah.                         .

10             Q.     That was for your freshman and sophomore

11      years?

12             A.     Yes.

13             Q.     Let's start with the                          address.

14      Who else lived at that address while you lived there?

15             A.     For the first year, both my sisters lived

16      with me and my mom and my dad, but each of them moved

17      out and got their own place like shortly after we lived

18      there, so it ended up just being me, my mom, and my dad.

19             Q.     You said your sisters moved out of that

20      location shortly after you moved to the

21      location?

22             A.     Yes.

23             Q.     Your sisters' names are Brittany and what?

24             A.     Danielle.

25             Q.     So for most of your freshman and sophomore

                                  Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 17 of 247



 1                                                                             16

 2      years, the only people living with you at

 3      were your parents?

 4             A.     Yes.

 5             Q.     With regard to                           , who lived with

 6      you at that location?

 7             A.     Just my mom and my dad.

 8             Q.     Have you ever been arrested?

 9             A.     Yes.

10             Q.     What were you arrested for?

11                                MS. PAYNE:         Don't answer that.

12                                Can we go off the record for a

13                           second.

14                                MR. SPAGNOLI:             If you have an

15                           objection, please state that on the

16                           record.

17                                MS. PAYNE:         Don't answer the

18                           question.

19                                MR. SPAGNOLI:             On what grounds are

20                           you not going to allow him to answer the

21                           question?     It's not an attorney/client

22                           privilege issue.

23                                MS. PAYNE:         I'd like to discuss it

24                           off the record, so you understand the

25                           context, but if you don't wish to

                                 Veritext Legal Solutions
     800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 18 of 247



 1                                                                              17

 2                          discuss it off the record, it's a

 3                          juvenile adjudication.            It's not

 4                          admissible in court.            I don't know if it

 5                          counts as an arrest.            Putting it on the

 6                          record totally defeats the purpose of it

 7                          being a juvenile adjudication.            It's not

 8                          a conviction.

 9      BY MR. SPAGNOLI:

10             Q.     Let me ask you a different question.               Have

11      you been arrested since you turned 18?

12             A.     No.

13             Q.     Have you been charged with any crime since

14      you turned 18?

15             A.     No.

16             Q.     Have you -- I guess you haven't been

17      convicted of any crimes since you turned 18, correct?

18             A.     No.

19             Q.     Correct?

20             A.     Correct.

21                                (Exhibit 1, Handbook Receipt,

22                          marked for identification, this date.)

23      BY MR. SPAGNOLI:

24             Q.     Mr. Spero, I'm showing you what's been marked

25      for identification as Exhibit 1 in this deposition.

                                 Veritext Legal Solutions
     800-567-8658                                                        973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 19 of 247



 1                                                                             18

 2      Does your signature appear on this document?

 3             A.     Yes.

 4             Q.     At the top of the document, it states "Vestal

 5      High School Student Handbook/Code of Conduct &

 6      Responsible Technology Use Agreement Verification Form."

 7      Did I read that correctly?

 8             A.     Yes.

 9             Q.     On or about September 7, 2016, did you

10      receive copies of a student handbook/code of conduct and

11      responsible technology use agreement?

12             A.     Yes.

13                                (Exhibit 2, Student Information

14                           Form, marked for identification, this

15                           date.)

16      BY MR. SPAGNOLI:

17             Q.                I'm showing you what's been marked

18      for this deposition's purposes as Exhibit 2.              Does this

19      document bear your handwriting?

20             A.     Yes.

21             Q.     Is that your signature at the top right of

22      the page?

23             A.     Yes.

24             Q.     Is this a document you were presented toward

25      the beginning of your senior year?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 20 of 247



 1                                                                             19

 2             A.     I don't recall, but...

 3             Q.     Under the number 1 -- strike that.

 4                    You notice there are boxes in the top center

 5      of the page?

 6             A.     Yes.

 7             Q.     Looking at those boxes, there are course

 8      names listed for 9th, 10th, and 11th grades; do you see

 9      that?

10             A.     Yes.

11             Q.     Do those reflect courses you took in 9th,

12      10th, and 11th grades?

13             A.     Yes.

14             Q.     Under "How did the year go," you have an

15      entry for each of those, correct?

16             A.     Yes.

17             Q.     Does that refresh your recollection as to

18      whether you filled out this document in your senior

19      year?

20             A.     I don't recall when I did it, but I recall,

21      like, this document.

22             Q.     But the fact that you, for example, filled

23      out that geometry/trigonometry II in 11th grade, "the

24      year went great," does that refresh your recollection as

25      to whether this is a document you filled out in your

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 21 of 247



 1                                                                             20

 2      senior year?

 3             A.     I don't recall when, but I recall the

 4      document.

 5             Q.     Under the first question, "How would you

 6      describe yourself?"

 7             A.     I put, "Fun.      Outgoing when I care about you.

 8      When I don't, I can become cold."               And I put "high

 9      energy frequency."

10             Q.     Who do you mean when you say you "can become

11      cold"?

12             A.     I can just like -- just nothing.            Just like

13      blank, kind of.      Just, like -- just quiet, you know?

14             Q.     You made the claim that your senior year math

15      teacher was Ms. Dyer, correct?

16             A.     Yes.

17             Q.     Dyer is D-Y-E-R, correct?

18             A.     Yes.

19             Q.     You made the claim that Ms. Dyer segregated

20      seating arrangements in her room according to color; is

21      that your claim?

22             A.     Yes.

23             Q.     The first time you claim she did this was in

24      September of 2016, correct?

25             A.     I don't recall the exact date, but it was

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 22 of 247



 1                                                                             21

 2      like the first month in school.

 3             Q.     School at Vestal School District did start in

 4      September, correct?

 5             A.     Yes.

 6             Q.     Can you tell us who was seated where in the

 7      classroom at that time?

 8             A.     It was me -- I was in the back close to the

 9      window.     All the minorities.         It was me.             was to

10      my left, behind me was                              and            .

11      And                  was in the seat right to the -- next to

12      them, and that's kind of in the middle.

13             Q.     Is it your testimony that those are all the

14      students of color that were in Ms. Dyer's class at that

15      time?

16             A.     Yes.

17             Q.     How long were the seats kept in that

18      arrangement?

19             A.     A few days.      I went and made a report and

20      they were changed shortly after.

21             Q.     Do you claim that you made a statement to

22      Ms. Dyer to the effect of "separate is not equal" at

23      that time?

24             A.     Yes, I did.

25             Q.     Did she, at some point, tell you that she did

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 23 of 247



 1                                                                             22

 2      not choose seats by race?

 3             A.     She did, like in the middle of class.

 4             Q.     What exactly did she say?

 5             A.     I don't recall.

 6             Q.     She did ultimately change the seating

 7      arrangements within a few days, correct?

 8             A.     I made a report to the principal.

 9             Q.     How did she change the seating arrangement?

10             A.     She moved the kids behind me to the front of

11      the room, and then                to the opposite side of the

12      room, and me and                  stayed in our seats.

13             Q.     When you say she moved the kids behind you to

14      the front of the room, are you talking about

15                        and

16             A.     Yes.      She moved them to the front of the

17      room, in front of her desk.

18             Q.     You are defining the front of the room as the

19      side of the desks closest to the teacher's desk?

20             A.     Yes.

21             Q.     And the back of the room, if you are facing

22      the teacher, the back of the room would be --

23             A.     All the way to the wall.

24             Q.     There were only three rows of desks between

25      the teacher and the back of the room, correct?

                                   Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 24 of 247



 1                                                                             23

 2             A.     I'm not sure.       I think there was more than

 3      that.

 4             Q.     How many do you think there were?

 5             A.     Like five or six.         There was a lot of desks

 6      in that room.

 7             Q.     When was the next time that Ms. Dyer

 8      segregated students by race in her seating arrangements?

 9             A.     That was the only time.               I made the report.

10             Q.     When is the next time she changed the seating

11      arrangements at all?

12             A.     They got changed frequently.               This class is

13      pretty rowdy.      A lot of kids talked and made disruptions

14      in that classroom.

15             Q.     How often did she change the seating

16      arrangements?

17             A.     Every couple weeks.          There is a lot of

18      friends in that class.         A lot of kids who were

19      disrupting.

20             Q.     How many students were in the class

21      altogether?

22             A.     I think 23, but I'm not sure.

23             Q.     You didn't make the claim to Ms. Dyer that

24      "separate is not equal" on the first day of class, did

25      you?

                                 Veritext Legal Solutions
     800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 25 of 247



 1                                                                             24

 2             A.     No.    We got to choose our seats on the first

 3      day of class, and then she made a seating arrangement by

 4      how kids were acting.        She tried separating kids that

 5      were talking.       I made the statement out loud to the kids

 6      around me.

 7             Q.     Try to stick to my questions.           When she first

 8      changed the seating arrangement after the first day of

 9      school, was that when all the students of color were

10      seated in the back, according to you?

11             A.     When she did that, that's the first time I

12      was, like, I noticed everything was, like, weird in that

13      classroom.

14             Q.     Now, you claim that you reported this issue

15      with the seating arrangement to Mr. Kasson, correct?

16             A.     Yes.

17             Q.     When did you do that?

18             A.     It was sometime in October.           We had a

19      sit-down and we talked.

20             Q.     How long after the day that you said

21      "separate is not equal" did you have the conversation

22      with Mr. Kasson?

23             A.     I'm not sure.       It was pretty, like, short

24      after.

25             Q.     Was it within a day?

                                 Veritext Legal Solutions
     800-567-8658                                                      973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 26 of 247



 1                                                                             25

 2             A.     I think within that week of school.           I'm not

 3      sure.

 4             Q.     How did you come to be meeting with

 5      Mr. Kasson?

 6             A.     I had a meeting with him and I brought it up

 7      in the meeting.

 8             Q.     What was the purpose of the meeting you had

 9      with Mr. Kasson?

10             A.     I'm not sure.

11             Q.     How did you come to be meeting with him?

12             A.     Like I got a little slip and I was supposed

13      to meet him at his office.

14             Q.     Who gave you the slip?

15             A.     An aide that walks around and they bring them

16      to, like, the rooms.

17             Q.     Did you ask the aide what it was about?

18             A.     No.    They just get brought around.         I didn't

19      think anything of it.

20             Q.     Did you go to Mr. Kasson's office during the

21      school day?

22             A.     Yes.    It was during that class, I'm pretty

23      sure.

24             Q.     When you say "that class," can you be more

25      specific?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 27 of 247



 1                                                                             26

 2             A.     During my Foundations of Math class.             During

 3      that period, I got the slip to go down to his office and

 4      that's when I made the report.

 5             Q.     When you arrived at Mr. Kasson's office, who

 6      was present?

 7             A.     There was two ladies in the front.            Like one

 8      on the left and one on the right.               That was it.

 9             Q.     Were they in the room with you when you spoke

10      to Mr. Kasson?

11             A.     No, it was just me and Mr. Kasson.

12             Q.     When you went into Mr. Kasson's office, what,

13      if anything, did he say?

14             A.     He said he was going to check in on my

15      accusations and he was asking me how the year is going,

16      how classes are, how I'm liking everything.               The usual.

17             Q.     Did he explain what accusations he was

18      referring to?

19             A.     My accusations I brought up to him about the

20      seats; about what I noticed is what I brought up to

21      Mr. Kasson.

22             Q.     This meeting is where you first reported to

23      Mr. Kasson your concern about the seating arrangements,

24      correct?

25             A.     Yes.

                                 Veritext Legal Solutions
     800-567-8658                                                      973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 28 of 247



 1                                                                             27

 2             Q.     Is it your testimony that before you made a

 3      report to Mr. Kasson about the seating arrangements, he

 4      summoned you to his office and asked you about your

 5      accusations?

 6             A.     No, it was during that meeting we had I

 7      brought them up and he asked me about that.

 8             Q.     Let's go back to the beginning of the

 9      meeting.     You walk into Mr. Kasson's office.            What did

10      he say at that point?

11             A.     I don't recall.

12             Q.     Did he tell you what the purpose of the

13      meeting was?

14             A.     He was asking about how my grades are, how

15      the classes are going this year.               Seeing how I was.

16             Q.     So you are the one who brought up the seating

17      arrangements?

18             A.     Yes.

19             Q.     What did you say to him?

20             A.     I told him, like, all the seats are

21      separated.     I felt that all the minorities were put

22      here, and I was like, all that.              And he said he was

23      going to check it out, and the next day we weren't in

24      those seats anymore.

25             Q.     Was there anything more to the discussion

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 29 of 247



 1                                                                             28

 2      between you and Mr. Kasson about the seating

 3      arrangements in that meeting in the office?

 4             A.     I believe that was it.            Just about what

 5      happened.

 6             Q.     When you were done with that meeting, was it

 7      after the end of that class period?

 8             A.     I don't recall.

 9             Q.     Do you recall whether you went back to your

10      math class after the conclusion of that meeting?

11             A.     I don't recall when we got out, but I'm

12      pretty sure I went to class right after.

13             Q.     My specific question is whether you went back

14      to the math class.

15             A.     I don't recall when the meeting was over.

16             Q.     And then the next day, you attended math

17      class again?

18             A.     Yes.

19             Q.     And the seats were now in a new arrangement?

20             A.     Yes.   We were in a new arrangement, the

21      minorities in the room.

22             Q.     You don't remember anything else to do with

23      the seating arrangement between that class where you

24      spoke to Mr. Kasson and when you came into the class to

25      see the new seating arrangement?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 30 of 247



 1                                                                             29

 2             A.     No, I don't recall.

 3             Q.     You said in your complaint by which you

 4      started this lawsuit that upon information and belief,

 5      Mr. Kasson did not investigate your accusation.               Are you

 6      familiar with that allegation in your complaint?

 7             A.     I'm not sure.

 8             Q.     Do you have any basis to believe that

 9      Mr. Kasson did not investigate your claim about the

10      seating arrangement?

11             A.     I'm not sure.

12             Q.     At the time you spoke to Mr. Kasson in his

13      office about the seating arrangement issue, were you

14      aware that he was the district's Dignity For All

15      Students Act coordinator?

16             A.     Yes.

17             Q.     Did you, in Ms. Dyer's math class, ever yell

18      at another student, "You belong in the back with the

19      rest of us"?

20             A.     No.

21             Q.     You also claim that other students made

22      racist comments in the hall to you, and I think your

23      prior testimony was that this happened in your freshman

24      year?

25             A.     The first day.

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 31 of 247



 1                                                                             30

 2             Q.     Did you ever report those comments to anyone?

 3             A.     No, it was like a new school.               I just wanted

 4      to go to school, keep my head down.

 5             Q.     You also claim that you heard, apparently, a

 6      hallway monitor named, ironically enough, Ms. Hall, use

 7      the N-word?

 8             A.     Yes.

 9             Q.     You claim you heard Ms. Hall use the N-word

10      in the hallway, correct?

11             A.     Yes.

12             Q.     Did you see her speaking to someone at that

13      time?

14             A.     Yes.

15             Q.     Who was she speaking to?

16             A.     I don't know the English teacher's name, but

17      she is like right in the social studies wing.                  It's the

18      door right there.       She is like an older lady with white

19      hair; spiky.

20                                MR. SPAGNOLI:             Can you read me his

21                           answer?

22                             (Whereupon, the last answer given was

23                      then read.)

24      BY MR. SPAGNOLI:

25             Q.     Did you report Ms. Hall's use of the N-word

                                 Veritext Legal Solutions
     800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 32 of 247



 1                                                                             31

 2      to anyone?

 3             A.     I don't believe so.          I don't remember.

 4             Q.     During the period that you attended

 5      Ms. Dyer's math class -- from September of 2016 until

 6      early December of 2016, correct?

 7             A.     Yes.

 8             Q.     Did you have basically one seat that you held

 9      throughout that class, or were you moved around?

10             A.     We were all moved around.

11             Q.     Do you remember where your seating location

12      was in the classroom as of November 22, 2016?              It's a

13      "yes" or "no."       Do you remember or don't you remember?

14             A.     Yes.

15             Q.     What I'd like you to do -- I see you have

16      paper and pen there.        What I'd like you to do is draw a

17      diagram of the classroom showing me where the teacher's

18      desk -- there was a whiteboard, correct?

19             A.     Yes.

20             Q.     And a projector, correct?

21             A.     Yes.

22             Q.     And student desks in the classroom?

23             A.     Yes.

24             Q.     And, of course, there was a door to the hall

25      from the classroom, correct?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 33 of 247



 1                                                                             32

 2             A.     Yes.

 3             Q.     If you can draw me a diagram showing me where

 4      those things were, and we'll have that marked as an

 5      exhibit.

 6             A.     (Indicating).

 7             Q.     Did you draw the student desks?

 8             A.     (Indicating).

 9             Q.     Please draw the rows in general, if you

10      would, to the best of your recollection.

11             A.     (Indicating).

12                                (Exhibit 3, Diagram, marked for

13                           identification, this date.)

14      BY MR. SPAGNOLI:

15             Q.     Let the record reflect that Mr. S               has

16      drawn a diagram of the classroom and it's been marked as

17      Exhibit 3.

18                               I believe you indicated here, you

19      have the label "my seat."          That's indicating which desk

20      you sat at?

21             A.     Yes.

22             Q.     I'm not clear which of those two desks it's

23      near that you are saying is your desk.              Can you put an X

24      on the desk?

25             A.     (Indicating).

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 34 of 247



 1                                                                             33

 2             Q.     Do you remember where                           desk

 3      was?

 4             A.     We have group work, so we have to move our

 5      desks together to work together.               So we moved our seats

 6      together.     He moved this desk over to mine (indicating).

 7             Q.     Let the record reflect that with the words

 8      right side up on the diagram,                       has indicated the

 9      desk to the left of his; is that accurate?

10             A.     Yes.

11             Q.     You've drawn a whiteboard on the bottom of

12      the page.     Would that be the area that you think of as

13      the back of the classroom?

14             A.     Yeah, the back wall had a whiteboard, and so

15      did the wall I was against had a whiteboard also.

16             Q.     There is also a teacher's desk up towards

17      what you are calling the front of the room, correct?

18             A.     Yes, close to the window.

19             Q.     Now, the classroom in question is long and

20      narrow, correct?

21             A.     Yes.

22             Q.     It's not a square?

23             A.     No, it's like a rectangle.

24             Q.     The narrow end would be, for example, in this

25      diagram, the end with the windows, correct?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 35 of 247



 1                                                                             34

 2             A.     The windows and the whiteboard (indicating).

 3             Q.     And the door is also at the other narrow end,

 4      correct?

 5             A.     It's in the corner.          I think directly in

 6      front of me in like the diagram.

 7             Q.     Is it in the -- is the doorway in the wall

 8      opposite the windows, or is the doorway in the wall

 9      around the corner from there?

10             A.     It's the wall opposite the windows.

11             Q.     One of the narrow walls, correct?

12             A.     Yeah, with the whiteboard.

13             Q.     Now, is there a rule against vaping?

14             A.     Yes.

15             Q.     You are familiar with what vaping is,

16      correct?

17             A.     Yes.

18             Q.     Prior to November 22, 2016, had you ever

19      observed any student vaping in Ms. Dyer's classroom?

20             A.     No.

21             Q.     Now, on November 22, 2016, Ms. Dyer told

22                        to leave the classroom, correct?

23             A.     Yes.

24             Q.     Did she leave the classroom with him?

25             A.     For a second, she did.            She walked him out

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 36 of 247



 1                                                                             35

 2      into the hallway.

 3             Q.     Was she at some point entirely outside the

 4      room?

 5             A.     She stepped out because there is an aide

 6      right there, and I don't know if she had the aide walk

 7      him down.

 8             Q.     My question was, at some point, was

 9      Ms. Dyer's body outside of the room?

10             A.     No, she was in the doorway.

11             Q.     When she was in the doorway, were you at your

12      desk?

13             A.     Yes.

14             Q.     Who, if anyone, was between you and Ms. Dyer

15      at that point?

16             A.     We were in the front -- I was in the front at

17      this time.     There was no one sitting in front of me.

18      There was only someone behind me.

19             Q.     Who was next to you?

20             A.     No one was next to me.            Just              was

21      sitting behind me.       There is, like, a seat in between us

22      and she was in that back seat, and there is like a

23      cupboard and she was leaning up against the cupboard.

24             Q.     What else, if anything, was Ms. Harsh doing

25      at that point?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 37 of 247



 1                                                                             36

 2             A.     We were doing partner work, but I think she

 3      was just sitting there.

 4             Q.     Did you actually look back at that time and

 5      see

 6             A.     Yeah.    We were friends, so I talked to her

 7      like throughout the period.

 8             Q.     At some point, Ms. Dyer started to reenter

 9      the classroom, correct?

10             A.     Yeah.

11             Q.     And you claim that at that point, she said

12      something, correct?

13             A.     When she was, like, watching                walk down

14      the hallway.

15             Q.     She wasn't turned toward the classroom when

16      she made a comment?

17             A.     She had her back up against the doorway,

18      because the hallway goes straight down to the

19      principal's office.       I could see the whole side of her

20      face and everything.

21             Q.     So there is a near side of the door and a far

22      side of the door from you, correct?

23             A.     Yes.

24             Q.     Was she leaning against the near side of the

25      door, or the far side of the door?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 38 of 247



 1                                                                             37

 2             A.       She was facing me.          She was facing out the

 3      hallway, but I would see her whole side profile.

 4             Q.       If you go out the door, was she looking left

 5      or looking right?

 6             A.       She was like -- it was straight in her

 7      direction, but if you are walking out the door straight,

 8      it was like at an angle going like -- like a little off.

 9             Q.       Heading to the left?

10             A.       To the right.       If you are standing at the

11      door.       I don't know how to explain that.

12                                  MS. PAYNE:         Can you explain it on

13                             here?

14                                  THE WITNESS:          She was standing here

15                             looking out that way (indicating).

16      BY MR. SPAGNOLI:

17             Q.       Draw an arrow indicating her direction.

18             A.       I'll write that, too (indicating).            Her back

19      was like up against the wall.

20             Q.       Did she shout?

21             A.       No.

22             Q.       Did she talk in a normal level of voice?

23             A.       It was a little under her voice.

24             Q.       Kind of under her breath?

25             A.       Yes.

                                   Veritext Legal Solutions
     800-567-8658                                                      973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 39 of 247



 1                                                                             38

 2             Q.     Was it hard to hear her?

 3             A.     No, I heard her clear as day.

 4             Q.     What are you claiming Ms. Dyer said?

 5             A.     I heard Ms. Dyer say, "I'm tired of you F-ing

 6      N-words."

 7                                MS. PAYNE:         To be clear for the

 8                           record, Vinny...

 9                                THE WITNESS:          I heard Ms. Dyer say,

10                           "I'm tired of you fucking niggers."

11      BY MR. SPAGNOLI:

12             Q.     She was in the doorway at that point?

13             A.     Yes.

14             Q.     Were you playing a video on your phone during

15      that class period?

16             A.     No.

17             Q.     Were you playing a song on your phone during

18      that class period?

19             A.     No.                      and Hu       R           were

20      playing that song from Spongebob called "Robot Crab."

21      They did that every period.            They also got in trouble

22      for it multiple times.

23             Q.     Did Ms. Dyer tell you during that class

24      period to turn off your phone?

25             A.     No.

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 40 of 247



 1                                                                             39

 2             Q.     Did she at some point ask you, say -- she had

 3      to ask you to leave?

 4             A.     Yes.

 5             Q.     Did you repeat, "I'm going to have to ask you

 6      to leave" back to her?

 7             A.     No.

 8             Q.     You didn't say something to her in a mocking

 9      tone?

10             A.     The only thing I said to her was -- I called

11      her an F-ing racist and she asked me to leave and I got

12      up and left.

13             Q.     You agree that saying the F-word was a

14      violation of school rules, correct?

15             A.     Yes.

16             Q.     And it was a proper subject for discipline?

17             A.     Yes.

18             Q.     And she told you that you had to leave,

19      correct?

20             A.     Yes.

21             Q.     And you left, correct?

22             A.     Yes.

23             Q.     You didn't make her repeat it, did you?

24             A.     No.    Actually, while I was gathering all my

25      stuff and putting it away, she asked me again.

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 41 of 247



 1                                                                             40

 2             Q.     She asked you twice?

 3             A.     Yeah, while I was putting all my stuff away.

 4             Q.     You then went to an office in the school,

 5      correct?

 6             A.     Yes.

 7             Q.     This was the high school, right?

 8             A.     Yes, this is the high school.

 9             Q.     Which office did you go to?

10             A.     The assistant principal's office.           I was

11      escorted there.

12             Q.     You were escorted by Diane Davis, correct?

13             A.     I'm not sure who it was, but it was the aide

14      that was sitting right outside the room.

15             Q.     Do you recall what she looked like?

16             A.     She was just an elderly lady.          Like shorter

17      hair.

18             Q.     Was she Caucasian --

19             A.     She was Caucasian.

20             Q.     Did you have any prior experience with this

21      woman?

22             A.     Just like saying hi and bye in the hallway.

23      She was very friendly.

24             Q.     You didn't have any negative reactions with

25      her, did you?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 42 of 247



 1                                                                             41

 2             A.     No.

 3             Q.     Do you know of any reason why she would lie

 4      about you?

 5             A.     No.

 6             Q.     How long did it take you and the monitor to

 7      get to the office?

 8             A.     Like a minute.       It's not that far away.        Two

 9      minutes.

10             Q.     Did you have any discussion with the monitor

11      on the way?

12             A.     Yeah, I told her what happened in the class.

13             Q.     What did you tell her?

14             A.     I told her what I heard Ms. Dyer say and she

15      told me I should make a report.

16             Q.     How long were you at the office of the

17      assistant principal?

18             A.     About seven minutes and the bell rang.

19             Q.     Did you talk to anyone at the office?

20             A.     No.   No one came to see us.

21             Q.     So you said the bell rang.            Which bell are we

22      talking about?

23             A.     If I'm not mistaken, that was third period,

24      so that was the bell to go to fourth period.

25             Q.     Wasn't your math class fourth period?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 43 of 247



 1                                                                             42

 2             A.     Then it was fourth period going into fifth.

 3      I have lunch fifth period.

 4             Q.     You said you were there seven minutes.            Did

 5      you leave the office after seven minutes?

 6             A.     Yes.

 7             Q.     By the way, did the monitor stay with you

 8      while you were at the office?

 9             A.     No, she just dropped us off.            Or walked me

10      there.

11             Q.     You said dropped "us" off.            Was there anybody

12      other than you?

13             A.     She walked             there first.

14             Q.     How do you know that?

15             A.     I'm just assuming if that happened to me,

16      that also happened to

17             Q.     But you didn't actually see                 with the

18      monitor?

19             A.     No, I didn't see that happen.

20             Q.     So when you arrived at the office, was

21      there?

22             A.     Yes.

23             Q.     When you arrived at the office, what, if

24      anything, did you do?

25             A.     I sat down next to him and I got told to sit

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 44 of 247



 1                                                                              43

 2      across from him because they don't like anyone sitting

 3      together in the office because we were obviously there

 4      because we got kicked out of class.                  So I was told to

 5      sit across from him.        So we just sat there.

 6             Q.     Who was it that told you to do that?

 7             A.     The lady at the first desk.               She is a shorter

 8      lady, curly hair.

 9             Q.     What color hair?

10             A.     Blondish-

11             Q.     I take it she was probably Caucasian?

12             A.     Yeah, I guess.

13             Q.     After seven minutes, did you leave the

14      office?

15             A.     Yes.    When the bell rang for lunch.

16             Q.     Did anyone tell you you could leave the

17      office?

18             A.     The ladies left and there was no one in

19      there, so we just went to lunch because that was the

20      lunch period.

21             Q.     When you say "we," you mean you and

22             A.     Yes.

23             Q.     Please do remember to wait for me to finish

24      my question before you answer, okay?

25             A.     Okay.

                                  Veritext Legal Solutions
     800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 45 of 247



 1                                                                             44

 2             Q.       Did you talk to your mother about what you

 3      claim -- let me rephrase that.

 4                      Did you talk to your mother about what you

 5      claim happened on November 22nd in Ms. Dyer's class?

 6             A.       Yes.

 7             Q.       When did you speak to her?

 8             A.       So this is the day before break, I'm pretty

 9      sure.       We had a Thanksgiving break.            During the break I

10      told my mom and my dad about what happened, because it

11      really started to bother me.

12             Q.       What did you tell her?

13             A.       I told her about what happened to the desks.

14      I didn't bring it up to my parents because I knew they

15      would be very upset and they would call the school and I

16      just wanted to go to school.            I didn't want to cause an

17      issue at all.       I told her what happened about the

18      seating first.

19             Q.       Let me break it down.          I asked you what you

20      told your mother and father during break and you just

21      said I didn't tell them about the desks.                 Are you saying

22      you didn't tell them about the desks before the break?

23             A.       I didn't tell them until break.            Sorry.

24             Q.       What did you tell your parents during break?

25             A.       I told them about the desks.            I didn't say

                                 Veritext Legal Solutions
     800-567-8658                                                      973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 46 of 247



 1                                                                             45

 2      anything about it before.          And I brought up about what I

 3      heard Ms. Dyer say after she kicked out                    for

 4      vaping.

 5             Q.     What did you say to them about the desks?

 6             A.     That we were all segregated from the white

 7      students in the class and they asked me if I told

 8      anyone.     I told her I had a meeting with Mr. Kasson and

 9      I told him then.       They asked me why didn't I tell them

10      sooner.     And I told them what I heard Ms. Dyer say.

11             Q.     What did you tell them you heard Ms. Dyer

12      say?

13             A.     I heard her say, "I'm tiring of you fucking

14      niggers."

15             Q.     Now, the day you returned from Thanksgiving

16      break was November 28, 2016, correct?

17             A.     Yes.

18             Q.     At some point after November 28, 2016, you

19      were put on senior probation, correct?

20             A.     Yes.   It was, I think, during third period.

21      Mr. Kasson came in.

22             Q.     Third period of what day?             The day you

23      returned from break?

24             A.     Yeah, I'm pretty sure.            And he had me come

25      with him down to his office and he told me that.

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 47 of 247



 1                                                                             46

 2                                MR. SPAGNOLI:             Can I have that

 3                          answer read back, please.

 4                                (Whereupon, the pending question

 5                          was read back.)

 6      BY MR. SPAGNOLI:

 7             Q.     Was anyone in Mr. Kasson's office with you

 8      when he told you that?

 9             A.     No.   I think Rotondi was like in there

10      walking by and we talked for a second and he said hi to

11      me but that's it.

12             Q.     Who is Rotondi?

13             A.     I think he's the old principal.               He's the

14      athletic director now.

15             Q.     R-O-T-O-N-D-I?

16             A.     I'm not sure.

17             Q.     Did you meet with Ms. Caddick that day?

18             A.     I'm not sure.

19             Q.     Who is Ms. Caddick?

20             A.     She is the assistant principal.

21             Q.     When you spoke with Mr. Kasson the day after

22      you returned from Thanksgiving break, what did he tell

23      you?

24             A.     I'm not sure.

25             Q.     He told you that you were on senior

                                 Veritext Legal Solutions
     800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 48 of 247



 1                                                                             47

 2      probation?

 3             A.     I'm not sure, but I'm pretty sure that's what

 4      we spoke about.

 5             Q.     Do you remember him indicating why you were

 6      being put on senior probation?

 7             A.     No.

 8             Q.     Did he make a reference to Ms. Dyer's class?

 9             A.     I think, like, something like the talking and

10      disrupting in the class, yeah.

11             Q.     Did he make reference to any specific comment

12      you made?

13             A.     I'm not sure.

14             Q.     Did he mention you calling Ms. Dyer a fucking

15      racist?

16             A.     I'm not sure.

17             Q.     Did you tell Mr. Kasson during that meeting

18      what you claim Ms. Dyer said?

19             A.     Yes.

20             Q.     What else, if anything, do you remember from

21      the meeting the day you returned from Thanksgiving

22      break?

23             A.     I'm not sure.

24             Q.     Did you leave that meeting understanding that

25      there would be a determination made as to whether you

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 49 of 247



 1                                                                             48

 2      would be allowed to participate in senior activities?

 3             A.     I'm not sure.

 4             Q.     Did you leave that meeting understanding your

 5      ability to participate in senior activities was in

 6      danger?

 7             A.     Yes.

 8             Q.     Do you know of anyone else who says that he

 9      or she heard Ms. Dyer say I'm tired of these N-word?

10             A.

11             Q.     Anyone else?

12             A.     No.

13             Q.     How many students were in the classroom that

14      day?

15             A.     I would say 18 to 20.

16             Q.     Who else was near you when you claim that

17      comment was made?

18             A.     C         D          , H            R    .   Those are

19      the only faces I can remember that were close to us.

20             Q.     When you claim Ms. Dyer made the comment, did

21      anyone else in the classroom say anything about it?

22             A.     No.

23             Q.     Did anyone else say anything to you about it

24      at that time?

25             A.     No.

                                    Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 50 of 247



 1                                                                             49

 2             Q.     Are you sure that Ms. Dyer used the N-word?

 3             A.     Yes.

 4             Q.     You definitely heard it?

 5             A.     Yes.

 6             Q.     You found it shocking?

 7             A.     Yeah.

 8             Q.     Is it fair to say that that's what stands out

 9      from the November 22nd class to you?

10             A.     Yes.

11                                (Exhibit 4, Letter, 12/5/16, marked

12                           for identification, this date.)

13      BY MR. SPAGNOLI:

14             Q.     I'm showing you what's been marked as

15      Exhibit 4 in this deposition.             Do you recognize the

16      document?

17             A.     Yes.

18             Q.     Is this a letter that was sent to your

19      parents' home on December 5, 2016?

20             A.     I'm not sure.

21             Q.     You saw it on or around December 5, 2016?

22             A.     Yes.

23             Q.     And it notifies you that you are on senior

24      probation, correct?

25             A.     Yes.

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 51 of 247



 1                                                                             50

 2             Q.     It further states that basically, if you had

 3      further discipline, you would lose senior privileges,

 4      correct?

 5             A.     Yes.

 6             Q.     This isn't actually revoking your privileges,

 7      right?

 8             A.     No, it's not.

 9             Q.     It's giving you a chance to clean up your act

10      and not have more trouble, right?

11             A.     Yes.

12             Q.     And that's after you claim you told

13      Mr. Kasson that Ms. Dyer had used the N-word, correct?

14             A.     Yes.

15             Q.     Were you having a discussion with other

16      students about the fact that Ms. Dyer lived on the same

17      road as your girlfriend?

18             A.     No.

19             Q.     You never had a discussion like that in

20      Ms. Dyer's classroom?

21             A.     Not in Ms. Dyer's classroom, but my

22      girlfriend brought that up to me in Commons before.                And

23      she asked me, "Who is that?"            I said, "That's my math

24      teacher."     But that was before this whole --

25             Q.     Directing your attention to the times you

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 52 of 247



 1                                                                             51

 2      were actually in Ms. Dyer's classroom, is it your

 3      testimony you never had a discussion in that classroom

 4      about the fact that your girlfriend lived on the same

 5      road as Ms. Dyer?

 6             A.     I'm not sure.       I don't believe so, no.

 7             Q.     I'm going to direct your attention to the

 8      period between when you met with Mr. Kasson on

 9      November 28, 2016, and when you were ultimately

10      suspended.     Was there a point in between those two times

11      that you were in Ms. Dyer's class and you said the name

12      of the road Ms. Dyer lives on?

13             A.     No.

14             Q.     What road does she live on?

15             A.     I don't know.

16             Q.     It's your testimony that in her classroom you

17      never said the number of her address on her road?

18             A.     No.

19             Q.     Did someone else in her classroom ever say

20      the number "4205"?

21             A.     No.

22             Q.     In her classroom, did you say her husband's

23      first and middle names, "Maxwell Lawrence"?

24             A.     No.

25             Q.     Is there another student or students in that

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 53 of 247



 1                                                                                  52

 2      class who were named Ma

 3             A.     Two.

 4             Q.     Who are they?

 5             A.     Ma        Ki        and Ma               K     , I think.     I

 6      don't remember.       There is two Ma                  in that classroom,

 7      though.

 8             Q.     What does Ma         Ki      go by?          What do people

 9      generally call him?

10             A.     Ma    or Ma          .

11             Q.     What did you call him?

12             A.     Maxwell.       Because he calls me

13             Q.     What about Ma            K     ?

14             A.     Same.    Ma            or Ma

15             Q.     You call both of them Max                     ?

16             A.     As a joke.        Our school is a little, like,

17      hoity-toity.       Like, "Oh, hello Ma                      or "hello

18

19             Q.     If you are calling to one of them and they

20      are both in the room, how do you make it clear which one

21      you are talking to?

22             A.     Usually in conversation or look over at each

23      other.

24             Q.     Were you removed by Mr. Kasson before class

25      on December 2, 2016?

                                    Veritext Legal Solutions
     800-567-8658                                                            973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 54 of 247



 1                                                                             53

 2             A.     I believe that was during PIG.          If so, then

 3      yes.

 4             Q.     Can you explain what PIG is?

 5             A.     It's an economy class.

 6             Q.     Does "PIG" stand for something?

 7             A.     Participation in Government.

 8             Q.     Who was the teacher of that class?

 9             A.     Mr. Donlin.

10             Q.     D-O-N-L-I-N?

11             A.     Yes.

12             Q.     What period was that class?

13             A.     I believe third.

14             Q.     You and Mr. Kasson then went to his office,

15      correct?

16             A.     First we stopped at the map and we had a

17      conversation about our family.

18             Q.     We'll talk about that, but ultimately, you

19      were going to his office?

20             A.     Yes.

21             Q.     And on the way, he stopped at the map on the

22      school wall, correct?

23             A.     Yes.

24             Q.     Where was that?

25             A.     It's like right as you are turning from the

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 55 of 247



 1                                                                             54

 2      wing, it's like right after the elevators to go to the

 3      social studies wing.

 4             Q.     And both the map and your PIG classroom are

 5      on the second floor of the school, correct?

 6             A.     Yes.    The map is on your way towards the

 7      class.

 8             Q.     As you were nearing the map, Mr. Kasson

 9      pointed it out and said something to the effect, "It's a

10      great map"?

11             A.     Yeah.    It was brand new on the wall.          It was

12      really cool.

13             Q.     At that point, you had a discussion with

14      Mr. Kasson, yes or no?

15             A.     Yes.

16             Q.     And you started a conversation about people's

17      backgrounds when you looked at the map, correct?

18             A.     Yes.    I was like, I thought it was really

19      cool that we have this because we have kids from all

20      over.

21             Q.     And at that point, you told him that your

22      mother was from Guyana, correct?

23             A.     Yes.

24             Q.     And Guyana is a country on the north coast of

25      South America, right?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 56 of 247



 1                                                                             55

 2             A.     Yes.

 3             Q.     And he told you about his background,

 4      correct?

 5             A.     Yes.

 6             Q.     What did he tell you about that?

 7             A.     I believe he said he has some family from

 8      Switzerland and in Italy.          I was showing him that my

 9      grandfather's from the mountains and my grandmother's

10      from Sicily, and they are so close to each other we

11      ended up in the same place, like how cool that is.

12             Q.     Is that pretty much the extent of the

13      conversation?

14             A.     Yes.

15             Q.     You then went to Mr. Kasson?

16             A.     I think he took me to Ms. Caddick's office,

17      if I'm not mistaken.        I think that's where I was told I

18      was being suspended.

19             Q.     Was Ms. Caddick there?

20             A.     Yes.

21             Q.     Was anyone else present?

22             A.     No.

23             Q.     It was you, Mr. Kasson, and Ms. Caddick?

24             A.     Yes.   And I think Mr. Kasson left the room

25      after he brought me there.           I think.

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 57 of 247



 1                                                                             56

 2             Q.     What happened in Ms. Caddick's office?

 3             A.     Ms. Caddick told me I was being suspended.

 4             Q.     What else, if anything, did she say?

 5             A.     That she wasn't going to listen to me.

 6             Q.     She said, "I'm not going to listen to you"?

 7             A.     I tried explaining about what happened.

 8             Q.     What did you try to explain about what

 9      happened?

10             A.     What Ms. Dyer said and the whole entire

11      situation, and she told me I was lying and she wasn't

12      going to listen to me.         And then I got sent to

13      Dr. Penna's office to sit outside in the chairs because

14      she didn't want to look at me.

15             Q.     Why did you try to tell her about the comment

16      you claim Ms. Dyer made?

17             A.     I just thought that maybe she would, like,

18      understand, like, why I would call her an F-ing racist,

19      because that's the only reason why I said that to her.

20             Q.     When you were told by Ms. Caddick that you

21      were being suspended, did she say anything that you told

22      Ms. Dyer she was a fucking racist?

23             A.     Yes.

24             Q.     What did she say, specifically, to the best

25      of your knowledge?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 58 of 247



 1                                                                             57

 2             A.     That I was being suspended for using

 3      profanity.

 4             Q.     Did she specifically refer to the F-ing

 5      racist comment?

 6             A.     Yes.    And that Ms. Dyer felt intimidated by

 7      me and that's why I was being suspended.

 8             Q.     Did you ask her what she meant by

 9      "intimidated"?

10             A.     Yes.

11             Q.     What did she say?

12             A.     She brought up the thing with Maxwell.

13             Q.     Did she mention anything about Ms. Dyer's

14      road?

15             A.     She brought up the numbers.

16             Q.     4205?

17             A.     I'm not sure, but she brought up numbers.

18             Q.     At that time, if anybody, who were you

19      dating?

20             A.     E       Mu         .

21             Q.     E            ?

22             A.     Yes.

23             Q.     M-

24             A.     Yes.

25             Q.     Did Ms. M              live on Drexel Road?

                                   Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 59 of 247



 1                                                                             58

 2             A.     No.

 3             Q.     Where did she live?

 4             A.     She lives on Carnegie Drive.

 5             Q.     Is that near Drexel Road?

 6             A.     I'm not sure, but that's what she said to me.

 7             Q.     What did Elena say to you?

 8             A.     When we were in Commons, she asked me who

 9      that was because she said she seen her before.

10             Q.     She was referring to Ms. Dyer?

11             A.     Yes.

12             Q.     Did she indicate to you that she lived near

13      Ms. Dyer?

14             A.     Not that she lived near her, but she seen her

15      on her street before, like on Carnegie Drive.

16             Q.     During the meeting with Ms. Caddick, did

17      Ms. Caddick mention Drexel Road?

18             A.     Yes.

19             Q.     What did she say about Drexel Road?

20             A.     She said that Ms. Dyer heard "Drexel" and

21      numbers coming from my direction.

22             Q.     During the class?

23             A.     Yes.

24             Q.     And this is all during the December 2, 2016,

25      meeting you had with Ms. Caddick, correct?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 60 of 247



 1                                                                             59

 2             A.      I'm pretty sure that was the day.

 3             Q.      During the meeting with Ms. Caddick, did you

 4      say anything to the effect that you never really think

 5      about a teacher living somewhere?

 6             A.      Yeah.    Like you don't think about where your

 7      teacher lives.        You just come to school.       It's something

 8      just out there.        I don't know why...

 9             Q.      Did you tell Ms. Caddick that you had been

10      discussing in class that your girlfriend lived on the

11      same road as Ms. Dyer?

12             A.      No.

13             Q.      Did you tell Ms. Caddick that you had, in

14      fact, mentioned the number 4205 during the class?

15             A.      No.

16             Q.      Did you tell Ms. Caddick that you had said

17      "Maxwell" during the class?

18             A.      Yes.

19             Q.      Did she tell you that you were getting a

20      5-day suspension?

21             A.      Yes, she did.

22             Q.      Was there anything else said between you and

23      Ms. Caddick during that meeting?

24             A.      Every time I tried to talk, she cut me off,

25      so no.      She kept making noises over me when I was

                                  Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 61 of 247



 1                                                                             60

 2      speaking.

 3             Q.     What sort of noises?

 4             A.     Like "uh, uh."       Being very rude.

 5             Q.     Were you able to tell her anything about the

 6      reason that you called Ms. Caddick a fucking racist?

 7             A.     Yes.   And after I told her she said, "I'm not

 8      going to listen to you."          Every time I started.       Making

 9      noises until she told me to leave and go to Dr. Penna's

10      office and I waited for my family to get there.

11             Q.     Did you say anything to her at all about the

12      suspension?

13             A.     I asked why.      I said, "Why am I being

14      suspended for standing up for what's right?              You are

15      ignoring the fact of what I said in suspending me."                Or

16      the reason why I said what I said.

17             Q.     Did you call your parents at some point that

18      day?

19             A.     Yes.   On the way to Dr. Penna's office, I

20      called my mom and dad and told them I was being

21      suspended and they told me they were on the way to the

22      high school.

23             Q.     Where was Dr. Penna's office?

24             A.     You make a left out Ms. Caddick's room, you

25      go down the hall, and it's the first hallway to the

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 62 of 247



 1                                                                             61

 2      left.       There is one on the right and you pass that and

 3      that's to the left and it's the front atrium.

 4             Q.       At that time, he was the acting high school

 5      principal or interim?

 6             A.       Interim high school principal, yes.

 7             Q.       You waited in the main office for your

 8      parents, correct?

 9             A.       Yes.

10             Q.       Is that sort of between Ms. Caddick's and

11      Dr. Penna's office?

12             A.       The main office is his office.           His office is

13      in that office.

14             Q.       In other words, there is an outer area that's

15      the main office and he has a separate room in that area

16      that is his office?

17             A.       Yeah.

18             Q.       While you were waiting for your parents in

19      the main office, was there anyone else present?

20             A.       There was a few ladies that are at the desks

21      right there, and students coming in and out.                It's

22      usually pretty busy in there.

23             Q.       You said a few ladies.           Two, three, more than

24      three?

25             A.       Three.   There is like a side room with coffee

                                  Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 63 of 247



 1                                                                             62

 2      and stuff.     There was people back there making coffee.

 3             Q.     While you were waiting for your parents to

 4      arrive, did you mention to anyone in the main office

 5      what you claim Ms. Dyer said on November 22nd?

 6             A.     No, I sat there upset that I was being

 7      suspended.

 8             Q.     Your parents arrived eventually?

 9             A.     Yes.

10             Q.     How long did it take them to get there?

11             A.     Like 12 minutes.          We didn't live too far.

12             Q.     When they arrived, what, if anything,

13      happened?

14             A.     They sat there and we waited for a meeting

15      with Mr. Kasson, Dr. Penna, and Ms. Caddick.

16             Q.     Did you know before they arrived that you and

17      your family would be meeting with all those people?

18             A.     No.

19             Q.     How did that meeting get set up?

20             A.     I'm not sure.        It was just kind of like being

21      pulled in and out.

22             Q.     How long did you have to wait?

23             A.     Wait for the meeting?

24             Q.     Yes, sir.

25             A.     A few minutes.        They had to wait for

                                  Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 64 of 247



 1                                                                             63

 2      Ms. Caddick to get her stuff together.

 3             Q.     Tell me about what happened in that meeting.

 4             A.     They discussed my suspension and what code of

 5      conduct I violated, and then after the meeting,

 6      Dr. Penna handed me a DASA sheet and he said if I found

 7      there was anything that happened, that I can do a DASA

 8      complaint.

 9             Q.     Was your sister, Brittany, with your parents

10      when they showed up?

11             A.     I'm not sure.       I think so.       I'm not sure,

12      though.

13             Q.     Do you remember your sister, Brittany, ever

14      telling you that what you described wasn't racism?

15             A.     No.

16             Q.     Do you ever remember her, during a meeting

17      with Ms. Caddick, Mr. Kasson, and Dr. Penna, saying

18      something to you to the effect of, "You are just a

19      Millennial"?

20             A.     No.

21             Q.     During the meeting with your parents, Ms.

22      Caddick, Mr. Kasson, and Dr. Penna and possibly your

23      sister, Brittany, did you tell anyone what you claim Ms.

24      Dyer had said on November 22, 2016?

25             A.     Yes.

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 65 of 247



 1                                                                             64

 2             Q.     Who did you tell?

 3             A.     In that meeting?         I said it out loud to

 4      everyone because that was the reasoning for me calling

 5      her an F-ing racist.

 6             Q.     Did you also discuss the seating arrangement

 7      issue?

 8             A.     I don't remember.         I don't believe that came

 9      up.    I don't remember, though.

10             Q.     You said after the meeting, Dr. Penna gave

11      you a DASA form to fill out if you wanted to?

12             A.     It wasn't a DASA form.            It was a pamphlet

13      that just described what DASA is.

14             Q.     Did you say "pamphlet"?

15             A.     Yes.

16             Q.     Was the meeting still going on at that point,

17      or were you --

18             A.     We were on the way out and he just handed it

19      to me.

20             Q.     During the meeting, did Dr. Penna tell you

21      that you shouldn't talk with other students about your

22      suspension?

23             A.     Yes.

24             Q.     Did he tell you that you shouldn't post on

25      social media about your suspension?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 66 of 247



 1                                                                             65

 2             A.     No.

 3                                (Exhibit 5, Letter, 12/2/15, marked

 4                           for identification, this date.)

 5      BY MR. SPAGNOLI:

 6             Q.                I'm showing you what's been marked

 7      as Exhibit 5 in this deposition.               Do you recognize the

 8      document?

 9                                MS. PAYNE:         Give him a minute to

10                           look at it.

11                                MR. SPAGNOLI:             Let the record

12                           reflect that the witness has --

13                           actually, you know what?             Have you made

14                           any marks on that one?             Why don't we

15                           cross out the exhibit sticker.

16      BY MR. SPAGNOLI:

17             Q.     Please look at the letter and only look at

18      the letter.

19             A.     (Witness complies).

20             Q.     All set?

21             A.     Yes.

22             Q.     Do you recognize this document?

23             A.     Yes.

24             Q.     Is this a letter that was provided to your

25      parents at some point?

                                 Veritext Legal Solutions
     800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 67 of 247



 1                                                                             66

 2             A.     Yes.

 3             Q.     Was it provided to your parents during the

 4      meeting that you, your parents, Ms. Caddick, Mr. Kasson,

 5      and Dr. Penna had?

 6             A.     I'm pretty sure, yeah.

 7             Q.     Did you have a chance to review the document

 8      before you left school that day?

 9             A.     I didn't get to look at it.

10             Q.     You are aware, of course, that part of the

11      issues in this case relate to some posts you did on

12      Twitter alleging racism at the school district.               It's

13      not in the letter.

14                    Are you generally aware that this litigation

15      involves this one issue, some posts you did on Twitter

16      claiming racism at the school district?

17             A.     Not the first suspension.

18             Q.     Are you aware in this litigation at all is

19      there an issue about some posts you did on Twitter?

20             A.     Yes.

21             Q.     You had this meeting with your family, Ms.

22      Caddick, Mr. Kasson, and Dr. Penna before you sent any

23      of those posts, correct?

24             A.     Yes.

25             Q.     Just for purposes of terminology, are posts

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 68 of 247



 1                                                                             67

 2      on Twitter called "tweets"?

 3             A.     Yes, tweets.

 4             Q.     Did you say when you had this meeting with

 5      the -- the first meeting with Ms. Caddick?             Like when in

 6      the day?

 7             A.     So it was from third period, so it was before

 8      11:00.

 9             Q.     It was before fourth period?

10             A.     Yes.

11             Q.     So you had your meeting with Ms. Caddick,

12      then you waited in the main office for your parents, and

13      then you met with the larger group with your family

14      present?

15             A.     Yes.

16             Q.     Do you remember, did you leave school at the

17      conclusion of that meeting?

18             A.     Yes.   My parents took me home.

19             Q.     Do you remember what time it was?

20             A.     Like -- I'm not quite sure.

21             Q.     Was it before, during, or after your lunch

22      period?

23             A.     I think it was a little bit before.

24             Q.     What time did your lunch period start at that

25      time?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 69 of 247



 1                                                                             68

 2             A.     It was fifth period, so 11:57 [sic] when the

 3      bell rang for that period.           Or 56, and the bell rang at

 4      59.    So 11:00 is usually around that time when lunch is

 5      starting.

 6             Q.     You said 11:00?

 7             A.     Yeah.    10:59, 11:00.

 8             Q.     You said that was fifth period?

 9             A.     Yes.

10             Q.     Now, you are familiar with the tweets about

11      racism at Vestal School District that I'm referring to,

12      right?

13             A.     Yes.

14             Q.     Where were you when you sent the first of

15      those?

16             A.     On my way home.

17             Q.     So is it your testimony that your first tweet

18      would have been sometime before 11:00 a.m.?

19             A.     Before?    No.    It was on my way home.

20                                MR. SPAGNOLI:             Why don't we take a

21                           quick break.

22                                (Whereupon, there was a brief pause

23                           in the proceedings.)

24                                (Exhibit 6, DVD, marked for

25                           identification, this date.)

                                 Veritext Legal Solutions
     800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 70 of 247



 1                                                                             69

 2                                MR. SPAGNOLI:             Back on the record.

 3      BY MR. SPAGNOLI:

 4             Q.                before we went off the record, we

 5      had some discussion about tweets on Twitter.                  Prior to

 6      December of 2016, had you ever posted any tweets on

 7      Twitter?

 8             A.     Yes.

 9             Q.     Have you ever had anyone from the district

10      respond on Twitter to something you had posted?

11             A.     No.

12             Q.     When I say anybody from the district, I'm

13      including students from the district.

14             A.     Yes.

15             Q.     You have had students from the district

16      respond on Twitter to the things you've posted on

17      Twitter prior to December of 2016?

18             A.     Yes.

19             Q.     Did you ever respond to something another

20      student in the district had posted?

21             A.     Yes.

22             Q.     Had you ever discussed in person something

23      you posted on Twitter with any fellow student at the

24      district?

25             A.     Yes.

                                 Veritext Legal Solutions
     800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 71 of 247



 1                                                                                     70

 2              Q.        This was prior to December 2016?

 3              A.        Before.

 4              Q.        Who were you talking about that with?

 5              A.        Just friends, like Co                  Sc         or

 6      Br      n O

 7              Q.        Spell those?

 8              A.        C      , C-O               S                     .     And

 9      B           , B                      O-

10             Q.         How did C          become aware of your Twitter

11      post?

12             A.         We're friends.          So we tweeted back at each

13      other.

14             Q.         He had seen your tweets, to the best of your

15      knowledge?

16             A.         Before?

17             Q.         Any time before December 2, 2016?

18             A.         Yes.

19             Q.         Same thing for B                ?

20             A.         Yes, they followed me.              You can choose to

21      follow people.

22             Q.         Other than B               and C            , were any

23      district students followers of your Twitter account as

24      of December 2, 2016?

25             A.         Yes.

                                      Veritext Legal Solutions
     800-567-8658                                                                973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 72 of 247



 1                                                                             71

 2             Q.     Who else?

 3             A.     A few other people, like my friends.

 4             Q.     How many total?

 5             A.     People from the district?

 6             Q.     Yes.

 7             A.     I would say like 20, 25.

 8             Q.     Would that include Ms. Mu              ?

 9             A.     Yes.

10             Q.     To your knowledge, as of December 2016, were

11      any district employees followers of your Twitter

12      account?

13             A.     No.

14             Q.     You are familiar with a social media platform

15      called Snapchat?

16             A.     Yes.

17             Q.     Have you ever posted anything on Snapchat

18      before December of 2016?

19             A.     Yes.

20             Q.     Did you ever discuss something you had posted

21      on Snapchat with any fellow student in the district

22      prior to December 2016?

23             A.     Yes.

24             Q.     Again, Co         and Br           ?

25             A.     Yes.

                                  Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 73 of 247



 1                                                                             72

 2             Q.     Elena?

 3             A.     Yes.

 4             Q.     Did Corey indicate that he had viewed your

 5      Snapchat posting prior to December 2016?

 6             A.     No.       He hasn't come up to me and said that.

 7      We just talk about it.

 8             Q.     Did he talk about your Snapchat posting in a

 9      way that indicated to you that he had seen it?

10             A.     Yes.

11             Q.     What about Br               , same thing?

12             A.     Yes, same thing.

13             Q.     Elena?

14             A.     Same thing.

15             Q.     Any other students at the district who have

16      discussed your Snapchat postings?

17             A.     M     K      , Hu           Ri           .

18             Q.     So to the best of your knowledge, all of

19      these people had seen Snapchat postings by you prior to

20      December 2016, correct?

21             A.     Yes.

22             Q.     Other than Snapchat and Twitter, you have

23      also used Instagram?

24             A.     Yes.

25             Q.     Facebook?

                                    Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 74 of 247



 1                                                                             73

 2             A.     Not really, no.

 3             Q.     Any other social media platforms we've

 4      missed?

 5             A.     No.

 6                                MR. SPAGNOLI:             I have marked as

 7                           Exhibit 6 for this deposition a DVD that

 8                           has a couple of media files on it.             I'm

 9                           going to play for                   one of the

10                           files which is entitled, "Spero Video

11                           Copy."

12      BY MR. SPAGNOLI:

13             Q.                can you see the screen?

14             A.     Yes.

15                    (Video played.)

16      BY MR. SPAGNOLI:

17             Q.     I've just played for you about an

18      eight-second video clip, correct?

19             A.     Yes.

20             Q.     Do you recognize that video clip?

21             A.     Yes, I do.

22             Q.     Is that a video that you posted on Snapchat?

23             A.     Yes, it is.

24             Q.     And you recorded that video yourself,

25      correct?

                                 Veritext Legal Solutions
     800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 75 of 247



 1                                                                             74

 2             A.     Yes.

 3             Q.     You recorded it on your cell phone?

 4             A.     Yes.

 5             Q.     And I notice that the video has a caption at

 6      one point "Guidette with a strap."

 7             A.     Yes.

 8             Q.     Did you place that caption on the video?

 9             A.     Yes, I did.

10             Q.     Now, "strap" is slang for a gun, correct?

11             A.     Yes, it is.

12             Q.     And the individual depicted in your video is

13      your sister, Brittany, correct?

14             A.     Yes.

15             Q.     You testified at a hearing in this matter for

16      a preliminary injunction that "Guidette" is slang for a

17      masculine Italian girl; is that right?

18             A.     Yes.

19             Q.     That's what your testimony is?

20             A.     Yes.

21             Q.     She has the same biological mother and

22      father, correct?

23             A.     Yes.

24             Q.     The morning after you posted this video, you

25      were at the hospital, correct?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 76 of 247



 1                                                                             75

 2             A.      Yes.

 3             Q.      Not for yourself, but for your girlfriend?

 4             A.      Yes.

 5             Q.      She was having something going on?

 6             A.      Yes.

 7             Q.      And that was E             right?

 8             A.      Yes.

 9             Q.      Did you take a video of your girlfriend in

10      the hospital?

11             A.      Yes.

12             Q.      Just for purposes of dates, you recorded --

13      you posted -- for the purposes of dates, you posted the

14      video I just played for you on December 7, 2016,

15      correct?

16             A.      Yes.

17             Q.      And it depicts your sister unloading a gun,

18      correct?

19             A.      She was just cocking it, because it was

20      empty.      There was no clip in it.           She was just showing

21      my mom that.

22             Q.      She removed a clip from the gun, correct?

23             A.      Yes.

24             Q.      Do you know of your own knowledge whether

25      that clip held any bullets?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 77 of 247



 1                                                                             76

 2             A.     No.    She just got it.

 3             Q.     No, you don't know, or no it didn't have any

 4      bullets?

 5             A.     No, it didn't have any bullets.

 6             Q.     Is that apparent in the video?

 7             A.     I'm not sure.

 8             Q.     Did you record the video the same day you

 9      posted it?

10             A.     The video of my sister?

11             Q.     Yes.

12             A.     Yes.    As soon as I recorded it, I uploaded

13      it.

14             Q.     That's the video with the caption, "Guidette

15      with a strap," correct?

16             A.     Yes.

17             Q.     The next day when you were in the hospital,

18      did you take a video of your girlfriend?

19             A.     Yes, I did.

20             Q.     Did you record it on your cell phone?

21             A.     Yes.

22             Q.     How were you holding your cell phone?

23             A.     Just the way anyone holds a phone.           In my

24      right hand (indicating).

25             Q.     Were you facing the lens toward your

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 78 of 247



 1                                                                             77

 2      girlfriend?

 3             A.     The video of her laying in the hospital bed?

 4             Q.     Whatever video you took on December 8, 2016.

 5             A.     Yes.

 6             Q.     So your girlfriend was in the shot, correct?

 7             A.     Yes.

 8             Q.     You weren't taking, like, a selfie, were you?

 9             A.     No.

10             Q.     You weren't in the shot?

11             A.     I took pictures I saved, but the ones I

12      posted were just of her.

13             Q.     Did you take pictures or video?

14             A.     Video.

15             Q.     To the extent you posted video, did you post

16      it to Snapchat on December 8th?

17             A.     Yes.

18             Q.     Did you add any caption to the video?

19             A.     I'm not sure.

20             Q.     Was it just one clip of your --

21             A.     I think there was a video and a selfie of us.

22             Q.     You think.     Are you sure?

23             A.     I'm not sure.       And then the video.      The clip

24      right here is just of the waiting room.

25             Q.     You are referring to, like, the last second

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 79 of 247



 1                                                                             78

 2      of the video that I just played for you on the computer,

 3      correct?

 4             A.     Yes.

 5             Q.     So if someone had gone on Snapchat on

 6      December 8th, they would have -- and looked at your

 7      Snapchat story.       They call it a story, right?

 8             A.     Yes.

 9             Q.     They would have seen the video of your sister

10      with the gun, correct?

11             A.     It depends on the time of day.               They delete

12      after 24 hours.

13             Q.     First thing in the morning, the video of the

14      gun would still have been there, correct?

15             A.     Yes.

16             Q.     What time of day did you take the video of

17      your girlfriend in the hospital?

18             A.     It was early morning, like 8 or 10 in the

19      morning.

20             Q.     If someone went to view your Snapchat story

21      at or around 8:30 in the morning --

22                                MS. PAYNE:         Objection as to form.

23                                MR. SPAGNOLI:             What's the problem

24                           with the form?

25                                MS. PAYNE:         Leading.

                                 Veritext Legal Solutions
     800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 80 of 247



 1                                                                             79

 2                                MR. SPAGNOLI:             It's

 3                           cross-examination.

 4                                MS. PAYNE:         But you noticed our

 5                           client.

 6                                MR. SPAGNOLI:             It's

 7                           cross-examination.             He is an adverse

 8                           party.

 9      BY MR. SPAGNOLI:

10             Q.                if someone had viewed your Snapchat

11      story at 8:30, according to your understanding of what

12      your story looked like at that time, they would have

13      seen the video of your sister with the gun, correct?

14             A.     Yes.

15             Q.     And then it would have been followed by a

16      video of your girlfriend in the hospital, correct?

17                                MS. PAYNE:         Objection.

18                           Speculative.       Don't answer.

19                                MR. COTTER:          He can.

20             A.     It would have been in the waiting room and a

21      selfie of us and then a video.

22      BY MR. SPAGNOLI:

23             Q.     You don't recall if there was a selfie in the

24      story, correct?

25             A.     I might have it still.

                                 Veritext Legal Solutions
     800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 81 of 247



 1                                                                             80

 2             Q.     If you do have it, would you provide it to

 3      your attorneys?

 4             A.     Yes, of course.

 5             Q.     Have you ever actively deleted it?

 6             A.     Deleted a picture?          I might not have pictures

 7      of us together because we broke up, but I can try to

 8      find them, though.

 9             Q.     Let me ask you this.           Do you still have

10      preserved the Snapchat story as it existed on

11      December 8, 2016?

12             A.     Yes.

13             Q.     I thought you told me they deleted after 24

14      hours?

15             A.     You can save them and it saves into your

16      memory.

17             Q.     Did you save the Snapchat story on

18      December 8th?

19             A.     I did, but I might have deleted them.            I

20      deleted most of her pictures.

21             Q.     As you sit here today, can you testify with

22      any certainty as to whether there was a selfie of you

23      and your girlfriend as part of your Snapchat story on

24      December 8, 2016?

25             A.     Yes.

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 82 of 247



 1                                                                             81

 2                                MR. SPAGNOLI:             Counsel, I'm going

 3                           to ask that that be produced.

 4                                MR. COTTER:          Put it in writing

 5                           after the deposition.

 6                                MR. SPAGNOLI:             Well, it is subject

 7                           to prior discovery demands, so you are

 8                           under the obligation to produce it.

 9                           I'll try to remind you, but I ask that

10                           it do be produced.

11      BY MR. SPAGNOLI:

12             Q.     On December 8, 2016, did a fellow student

13      call you in reference to something about the gun video?

14             A.     Yes.

15             Q.     Is that Aja Holloway?

16             A.     Yes.

17             Q.     How did you know Aja?

18             A.     She's my first friend at Vestal.

19             Q.     How did Aja contact you that morning?

20             A.     She called me.

21             Q.     Other than Aja Holloway, did any other Vestal

22      student contact you on the morning of December 8, 2016,

23      about the gun video?

24             A.     Yeah, I got messaged by Eric and Snapchat

25      messaged by Ke           Mc     .

                                 Veritext Legal Solutions
     800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 83 of 247



 1                                                                             82

 2             Q.       Which came first, the call from Aja or the

 3      Snapchat message from Kerstin?

 4             A.       The call from Aja.

 5             Q.       What time was that?

 6             A.       I'm not sure.       Whatever period she had

 7      Commons.       That year that she had morning Commons is when

 8      she called me, because they were all in Commons.               It was

 9      either second or third period Commons.

10             Q.       When she called you, what did she say?

11             A.       She told me that C              Gr    ,

12      Ju      Pe        , Ma         Da       , they were asking

13      students if the video bothered them and they told Aja

14      they wanted to leave to go get Starbucks and they wanted

15      to report it, say that they're scared, and leave school.

16             Q.       What did you say when Aja told you this?

17             A.       I was like, "Are you serious?        What do you

18      mean?       Could you explain it to me because I really

19      didn't understand why."         And then she told me that they

20      were going to go to the school resource officer.               So I

21      told her I was going to have my dad call the school.

22             Q.       Were you still at the hospital at this point?

23             A.       Yes.

24             Q.       Where was your dad?

25             A.       He was home.

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 84 of 247



 1                                                                             83

 2             Q.        Was there anything more to the conversation

 3      with Aja?

 4             A.        No.

 5             Q.        Did you then call your father immediately?

 6             A.        Yes.

 7             Q.        Tell us about that conversation.

 8             A.        I went to the bathroom because I didn't want

 9      to disturb my girlfriend at the time, and I had told my

10      dad that a couple girls were going to report the video I

11      took of my sister to get out of class early.

12             Q.        What did he say?

13             A.        He was like, "Are you kidding me?"          Like,

14      "Why would they do that?"           And then he is like, "I'm

15      going to call the school and I'll let you know what's

16      going on."

17             Q.        You also mentioned a Snapchat message from

18      Ke          Mc    .

19             A.        Yes.

20             Q.        When did that come in?

21             A.        That was like the same time I was on the

22      phone.      I'm pretty sure Aja told her and she asked me

23      what was everyone talking about.

24             Q.        Did you respond to Ms. Mc           ?

25             A.        I told her, "I don't know.          I'll let you know

                                  Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 85 of 247



 1                                                                             84

 2      in a second."

 3             Q.     How did you respond?

 4             A.     Through Snapchat.

 5             Q.     Did you ever have any further conversation

 6      with Ms. M          about this subject?

 7             A.     On that day?

 8             Q.     Let's start with that day and then we'll move

 9      on.

10             A.     I'm not sure.

11             Q.     Was there anything more to your interaction

12      with Ms. M          over Snapchat about the issue?

13             A.     No.

14             Q.     Are you familiar with the term "lockdown

15      drill"?

16             A.     Yes.

17             Q.     People also sometimes call it "active shooter

18      drill"?

19             A.     Yes.

20             Q.     Were you ever at the Vestal Central School

21      District when there was a lockdown drill?

22             A.     Once before.

23             Q.     What happened?

24             A.     We all had to go to the corner of the room

25      away from the door.       I don't know why.         It was my

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 86 of 247



 1                                                                             85

 2      freshman year.      I was in Mandarin.

 3             Q.     Did the lights stay on?

 4             A.     No.

 5             Q.     They turned off the lights, you and the other

 6      students went into the corner of the room.             What else

 7      happened?

 8             A.     The teachers locked the door and we wait

 9      there until someone comes and knocks on the door and

10      tells you it's okay.

11             Q.     Before the lockdown drill happened, did you

12      know there was going to be a lockdown drill?

13             A.     I think our Mandarin teacher got an email.

14      The Mandarin teacher said they got an email.              She let us

15      know before that we were going to have to do it.                We

16      only had limited time with her class and it's a

17      demanding class.

18             Q.     Before the lockdown drill happened, did you

19      know it was about to happen?

20             A.     It was made known in the class.          That was my

21      9th grade year.

22             Q.     So when the lockdown drill started, it wasn't

23      a surprise to you?

24             A.     No.

25             Q.     Other than Aja Holloway and K                Mc     ,

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 87 of 247



 1                                                                             86

 2      have you spoken to any student about what happened

 3      during the days of December 8th and 9th, 2016, at the

 4      school district?

 5             A.       No.

 6             Q.       Have you communicated in any way other than

 7      verbally with any student other than Aja Holloway and

 8      Ki          M     about what was going on in the district on

 9      those days?

10             A.       I'm not sure.

11             Q.       Did you ever talk to E               Mu     about what

12      was going on at the district?

13             A.       When she woke up, she wanted to know where I

14      was because I was supposed to be there with her.

15             Q.       How long was she in the hospital?

16             A.       Just a few hours.        She got out later that

17      day.

18             Q.       Did she attend school either December 8th or

19      December 9th at all?

20             A.       She wasn't there the 8th, I know that.            That

21      was her procedure.        On the 9th maybe.           I don't know.

22             Q.       Tell us about the discussion you had with

23      El      Mu            Was it just she woke up and wanted to

24      know where you had been?

25             A.       Yeah, I told her I had to go home.

                                  Veritext Legal Solutions
     800-567-8658                                                      973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 88 of 247



 1                                                                             87

 2             Q.     You don't recall any discussion in which

 3      El      described to you anything that happened at the

 4      district on December 9th, do you?

 5             A.     No, I don't recall.

 6             Q.     Who is Mr. Ahearn?

 7             A.     The superintendent.

 8             Q.     Has Mr. Ahearn ever made any verbal

 9      statement, either to you or in your presence, that your

10      suspension was due to the content of your tweets?

11             A.     No.

12             Q.     Has Dr. Penna ever made any verbal statement,

13      either to you or in your presence, that your suspension

14      was due to the content of your tweets?

15             A.     No.

16             Q.     Has any other officer or employee of the

17      school district ever made any verbal statement to you

18      that your suspension was due to the content of your

19      tweets?

20             A.     No.

21                                (Exhibit 7, Twitter Screenshots,

22                          marked for identification, this date.)

23      BY MR. SPAGNOLI:

24             Q.     Before we get to Exhibit 7,                   when you

25      were recording your sister with your cell phone on

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 89 of 247



 1                                                                             88

 2      December 7, 2016, were you making any effort to hide the

 3      fact that you were recording her?

 4             A.      Yeah, she didn't see me.

 5             Q.      How did you try to hide it?

 6             A.      My mom was on the bed and she was explaining

 7      to my mom how she stores her gun.               You can hear her say

 8      on the video, "I store it open."               She didn't see me

 9      record it.      She ended up seeing it later that day.

10             Q.      My question for you wasn't whether she

11      noticed.      My question for you was what did you do to try

12      to hide the fact that you were recording it?

13             A.      I stood kind of to the side of her, so her

14      attention wasn't on me.         I held my phone up below my

15      chest.      You can see the level of the video is more level

16      with the bed than it was with my sister.

17             Q.      Why did you hide the fact that you were

18      recording the video?

19             A.      I knew she would get upset with me because

20      she didn't like social media like that.

21             Q.      So I've shown you what's been marked as

22      Exhibit 7.      Do you recognize, generally, what the

23      document is?

24             A.      Yes.

25             Q.      Is it a bunch of screenshots of your tweets?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 90 of 247



 1                                                                             89

 2             A.     Yes.

 3             Q.     The first page is in sort of a different

 4      presentation than the last three pages, correct?

 5             A.     Yes.

 6             Q.     Can you tell us first what the last three

 7      pages are, or when you sent those tweets, I should say?

 8             A.     These -- the ones at W, B, and G, those are

 9      five days.

10                    This is the same day I got suspended for the

11      first time, for the first five days.

12             Q.     You sent those all on December 2, 2016?

13             A.     I'm pretty sure.         If you click on the tweet,

14      it shows you the exact date and time.

15             Q.     Well, we can't click on the paper.           I tried.

16                    Is that consistent with your recollection

17      that you sent all of the tweets that have the notation

18      "5D," you sent ought of those on December 2, 2016?

19             A.     Yes, the one with 5D were the ones from the

20      day of my suspension.

21             Q.     Which was December 2nd, correct?

22             A.     December 5th.

23             Q.     The day of your suspension?

24             A.     Yes.

25             Q.     That was December 2, 2016, correct?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 91 of 247



 1                                                                              90

 2             A.     Yes.   Then it goes up to December 5th.

 3             Q.     So where you say "it goes up to

 4      December 5th," where in the exhibit are you referring

 5      to?

 6             A.     On this one, it says "December 5th," and each

 7      of them are going from 23 minutes from that day.                  It

 8      shows a time from the first tweet, so this is like the

 9      5th, the date.

10             Q.     So the one with the insignia, December 5, was

11      the one you sent on December 5th, correct?

12             A.     Yes.

13             Q.     When did you send the other -- you are

14      referring to the first page of Exhibit 7 now, right?

15             A.     Yes.

16             Q.     There are three other tweets with the

17      notations, "23M," "9M," and "27M."                  When did you send

18      those tweets?

19             A.     I'm not sure, but I'm pretty sure it's the

20      same day, from the times that are on them.

21             Q.     On the first page of Exhibit 7, the second

22      tweet down from the top, it states, "We are all equal.

23      Because of the pigmentation of my skin means I'm a

24      danger to the school?        You are racist.            Face it, you are

25      a horrible being."       Did I read that correctly?

                                 Veritext Legal Solutions
     800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 92 of 247



 1                                                                             91

 2             A.     Yes.

 3             Q.     Who were you accusing of being racist there?

 4             A.     Just the district for suspending me for the

 5      video of my sister.

 6             Q.     You didn't have anyone in particular at the

 7      district in mind when you sent that tweet?

 8             A.     I meant it as a whole.            The whole district is

 9      all one mind.

10             Q.     Do you really believe every district officer

11      and employee is racist?

12             A.     No.    I said for the most part, yes.          As a

13      whole.

14             Q.     The next tweet down on that page says,

15      "deformation [sic] of character is a crime.               Because of

16      my skin color you are gonna say I'm going to kill

17      people.     That's outrageous.         You are a racist."     Did I

18      read that correctly?

19             A.     I didn't say defamation of character.

20             Q.     When it says, "You are going to say I'm going

21      to kill people," what is that a reference to?

22             A.     Me getting suspended again for the video.

23             Q.     So that tweet and the other tweets with the

24      notation, 23M --

25             A.     This is the day of the --

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 93 of 247



 1                                                                             92

 2             Q.     Let me ask the question.              The tweets with the

 3      notations 23M, 9M, and 27M, were sent after you learned

 4      you were being suspended again?

 5             A.     Yes.   The ones with 27M, 9M, and 23M were all

 6      on the 8th after the police were at my house and stuff.

 7      That was after that I tweeted these.

 8             Q.     And at the time you sent those tweets, you

 9      knew you were going to be suspended?

10             A.     I was told.

11             Q.     You knew you were being suspended for a

12      second time, correct?

13             A.     Yes.

14             Q.     Now, you did send out a tweet about alleged

15      racism at the district on December 2, 2016.                 In fact,

16      you sent five tweets about alleged racism at the

17      district, correct?

18             A.     Yes.

19             Q.     On December 2nd, after sending those tweets,

20      you weren't contacted by the district about any further

21      discipline, were you?

22             A.     Can you restate the question?

23             Q.     You sent those tweets after you learned of

24      your first suspension, correct?

25             A.     Yeah, these ones.         The ones in 5D.

                                 Veritext Legal Solutions
     800-567-8658                                                      973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 94 of 247



 1                                                                             93

 2             Q.     Those five tweets you sent on December 2,

 3      2106, correct?

 4             A.     The day of the first suspension, yes.

 5             Q.     After sending those tweets, at any time on

 6      December 2, 2016, after that, did the district contact

 7      you about any discipline?

 8             A.     No.

 9             Q.     On December 3, 2016, did the district contact

10      you about any discipline?

11             A.     No.

12             Q.     What about December 4th?

13             A.     No.

14             Q.     You sent another tweet on December 5, 2016,

15      that says, "End racism within our schools.             How are you

16      supposed to teach the young minds while yours is stuck

17      in such an evil way? #VestalHighSchool," correct?

18             A.     Yes.

19             Q.     On December 5, 2016, were you contacted by

20      the district about discipline?

21             A.     No, I wasn't contacted until the 8th.            That I

22      was getting resuspended.

23             Q.     You weren't contacted on the 6th?

24             A.     No, not until that day.

25             Q.     And you weren't contacted on the 7th,

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 95 of 247



 1                                                                             94

 2      correct?

 3             A.     No.

 4             Q.     Going back to December 2, 2016, did you post

 5      on Snapchat a video of a magic trick?

 6             A.     I'm not sure.

 7             Q.     Did you post any other Snapchat videos than

 8      the -- strike that.

 9                    Between December 2nd and the morning of

10      December 7, 2016, did you post other stuff on Snapchat?

11             A.     I'm not sure, but probably.

12             Q.     And your last tweet about racism at Vestal

13      Central School District prior to posting the gun video

14      on Snapchat was your December 5th, 2016, tweet, correct?

15             A.     Yes.   I'm pretty sure, yeah.

16             Q.     Now, in the gun video, there is no reference

17      in that video to your allegations of racism at the

18      district, correct?

19             A.     Correct.

20             Q.     And it also doesn't make any reference to

21      your suspension from the school district, correct?

22             A.     Correct.

23             Q.     Do you have any understanding as to the

24      reason that lockdown drills are done at the school

25      district?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 96 of 247



 1                                                                             95

 2             A.     Yeah, for the most part.

 3             Q.     What is that understanding?

 4             A.     When there is some type of threat to the

 5      school, for everyone's safety.

 6             Q.     Can you give me an example of the type of

 7      threat that that's to prepare for?

 8             A.     An active shooter.          That's why it's called

 9      that.

10             Q.     By "active shooter," you mean a disgruntled

11      employee or student coming in and shooting up the

12      school, right?

13             A.     Yes.

14             Q.     Had you ever gone through any active shooter

15      drills at your prior school district?

16             A.     At Binghamton?

17             Q.     Yes.

18             A.     Yes.   All through elementary.

19             Q.     Were there any that were unannounced?

20             A.     Yes.

21             Q.     You sat through a lockdown drill that you

22      didn't know was coming at Binghamton, right?

23             A.     Yes.

24             Q.     Was it scary?

25             A.     The teacher told everyone that everything was

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 97 of 247



 1                                                                             96

 2      okay, so I wasn't too worried.

 3             Q.     Are you familiar with Columbine High School?

 4             A.     Yes.

 5             Q.     You are aware that there had been school

 6      shootings pretty much across the country in the last

 7      decade and a half, right?

 8             A.     Yes.

 9             Q.     And these frequently involve students coming

10      to schools with guns?

11             A.     Yes.

12             Q.     They hurt people; sometimes they kill people,

13      correct?

14             A.     Yes.

15             Q.     You heard of Sandy Hook?

16             A.     Yes.

17             Q.     There was a massacre there, right?

18             A.     Yes, there was.

19             Q.     Has anyone ever indicated to you that in 2018

20      alone, 113 people were injured or killed during active

21      shooter incidents?

22             A.     Yes, it's one of the highest there's ever

23      been.

24             Q.     Are you aware that there are 23 separate

25      incidents?

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 98 of 247



 1                                                                             97

 2             A.     Yes.

 3             Q.     Some 17 people were killed or injured in

 4      Parkman, Florida, not too long ago, right?

 5                                MR. COTTER:          Form.

 6      BY MR. SPAGNOLI:

 7             Q.     That was during an active shooter incident,

 8      right?

 9             A.     Yes.

10             Q.     Do you know how many active shooter incidents

11      at schools there were in 2016?

12                                MR. COTTER:          Form.

13             A.     No.

14      BY MR. SPAGNOLI:

15             Q.     If I told you there was 15, would you have

16      any information to contradict that?

17             A.     No.

18             Q.     Do you agree that your tweets about racism

19      expressed anger about the subject?

20             A.     No.

21             Q.     Were you angry about --

22             A.     I was hurt.

23             Q.     Were you at all angry?

24             A.     No.

25             Q.     Would you agree that your tweets could be

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 99 of 247



 1                                                                             98

 2      read to express anger?

 3             A.     Express hurt.

 4             Q.     Would you agree that your tweets accusing the

 5      school district of racism, in conjunction with your

 6      posting a video of a gun, could have led people to fear

 7      there was going to be a school shooting?

 8                                MR. COTTER:          Form.

 9                                MS. PAYNE:         Objection.

10             A.     No.

11      BY MR. SPAGNOLI:

12             Q.     You mention that Aja Holloway told you that

13      the girls who were going to report the gun video were

14      going to report it to SRO Talbut, correct?

15             A.     Yes.

16             Q.     That's T-A-L-B-U-T, correct?

17             A.     I'm not sure.

18             Q.     And SRO is school resource officer?

19             A.     Right.

20             Q.     He is a police officer who is sometimes

21      stationed at the school district, right?

22             A.     Yes.

23             Q.     To your knowledge, does Officer Talbut have

24      the authority to let a student out of school early?

25             A.     I'm not sure.

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 100 of 247



 1                                                                              99

 2              Q.    Have you ever known him to do that?

 3              A.    I'm not sure.

 4              Q.    How long after you posted the video of your

 5       girlfriend at the hospital on Snapchat did you receive

 6       the call from Aja?

 7              A.    Like 20, 30 minutes.

 8              Q.    Now, you've made the allegation that a couple

 9       of female students alerted one of their fathers of your

10       postings in the Snapchat video.                Are you familiar with

11       that allegation?

12              A.    Yes.

13              Q.    Which two students are you?

14              A.    Ma        Da         and Ca            Gr       .

15              Q.    Da       is D-                ?

16              A.    Yes.

17              Q.    How do you know that?

18              A.    That's what I was told.

19              Q.    By whom?

20              A.    Aja Holloway.        Because they told her.           They

21       were all friends before this incident.

22              Q.    I forgot to ask you before.                 When did you and

23       E       Mu        break up?

24              A.    December of 2018 -- or October.                 October 22nd

25       of 2018.

                                  Veritext Legal Solutions
      800-567-8658                                                        973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 101 of 247



 1                                                                         100

 2              Q.    It was after that breakup that you deleted

 3       all pictures with her in them?

 4              A.    Yes.

 5              Q.    Do you know of the identity of the father

 6       that Ms. D          and Ms. G             n were going to speak to?

 7              A.    The identity of the father?

 8              Q.    Yes.    Whose father was it?

 9              A.    Marissa's.

10              Q.    Is he a police officer?

11              A.    Yes, he is.

12              Q.    Now, you said that your father said he was

13       going to call the school on December 8th.             Did your

14       father subsequently tell you that he had, in fact,

15       called the school?

16              A.    Yeah, he did.

17              Q.    He told you that on December 8, correct?

18              A.    Yes.

19              Q.    Were you still at the hospital when he told

20       you that?

21              A.    Yes.

22              Q.    Did he call you?

23              A.    Yes.

24              Q.    Did he tell you that he had spoken to

25       Dr. Penna?

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 102 of 247



 1                                                                         101

 2              A.    I'm not sure.

 3              Q.    He told you that he had spoken to someone at

 4       the district?

 5              A.    Yes.

 6              Q.    What, if anything, did your father tell you

 7       about the conversation he had with the district person?

 8              A.    That they're trying to get me in trouble for

 9       the Snapchat picture, to come home immediately, that

10       there is going to be police officers waiting for me at

11       my house.

12              Q.    Did he tell you they're trying to get you in

13       trouble, or did he tell you something specific?

14              A.    I don't recall exactly, but those are around

15       the words he used.

16              Q.    Did he make any reference to a further

17       suspension?

18              A.    No, not -- yeah, he did, actually.             He said

19       they are looking into suspending me again for the video.

20              Q.    Did he tell you anything else that the

21       district person had told him?

22              A.    No.

23              Q.    What did you say when he said that?

24              A.    I asked, "Are you serious?             Are you joking?"

25       And he's like, "No.       Get home now."

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 103 of 247



 1                                                                         102

 2              Q.    What time was this?

 3              A.    I'm not sure.

 4              Q.    Was it before noon?

 5              A.    Yeah.

 6              Q.    Was it before 11:00 a.m.?

 7              A.    I'm not sure.

 8              Q.    After you got off the phone with your father,

 9       did you then immediately go to your house?

10              A.    Yes.

11              Q.    How far was it from the hospital to your

12       house?

13              A.    15 minutes.

14              Q.    When you arrived at the house, were any

15       police present?

16              A.    No.

17              Q.    How long were you there before some -- some

18       police did eventually show up on December 8th?

19              A.    Yes.

20              Q.    How long were you home before they arrived?

21              A.    Like 20 minutes.

22              Q.    One of the officers was Officer Talbut,

23       correct?

24              A.    Yes.

25              Q.    There were two other officers with him?

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 104 of 247



 1                                                                         103

 2              A.    Yes.

 3              Q.    They were both officers of the Vestal Police

 4       Department?

 5              A.    One was the sheriff and one was a regular

 6       officer.

 7              Q.    And when you say "the sheriff," do you mean

 8       literally, the sheriff of the county?

 9              A.    Yes.    Literally, the sheriff.

10              Q.    What was his name?

11              A.    I don't know.        He is a heavier set guy.

12              Q.    When you say he is a heavier set guy, the

13       sheriff or the other police officer?

14              A.    The sheriff.

15              Q.    When Officer Talbut and the other police

16       officers came to your house, what happened?

17              A.    They asked to see the gun, the safe, how it's

18       stored properly, to see if anyone else knows the codes

19       or anything, and they determined there was no threat and

20       they apologized for wasting our time and they left.

21              Q.    When you took the video of your sister, where

22       were you?

23              A.    In my sister's bedroom.

24              Q.    I thought you testified earlier that your

25       sisters did not live with you at the address?

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 105 of 247



 1                                                                         104

 2              A.    She had a breakup with her boyfriend and she

 3       was there momentarily.         She didn't permanently live

 4       there.

 5              Q.    Was she living there on December 7 and 8,

 6       2016?

 7              A.    Yes.

 8              Q.    While the officers were at your house, did

 9       you ever speak to Officer Talbut out of the presence of

10       the other two officers?

11              A.    Yeah.    The other two officers were upstairs

12       and Talbut and me were standing with my dad.

13              Q.    Did you ever speak to Officer Talbut outside

14       the presence of your father?

15              A.    No.

16              Q.    Did you have a discussion with Officer Talbut

17       about the gun video?

18              A.    Yes.

19              Q.    Tell us about that discussion.

20              A.    He asked why.        I showed him the video.       He

21       was just like, "Yeah, I saw this.               I don't see it as a

22       threat, but it's regulation that any time anyone has a

23       concern that we must do this because of all the

24       tragedies that have happened."

25              Q.    Did you tell Officer Talbut that you had

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 106 of 247



 1                                                                         105

 2       taken the video without your sister's knowledge?

 3              A.    No, but she brought that up.

 4              Q.    Was she present when you were downstairs with

 5       Officer Talbut?

 6              A.    No.

 7              Q.    When did she bring that up?

 8              A.    When her and the other officers came

 9       downstairs.     I showed them the video also.

10              Q.    So the three officers showed up.           Was there a

11       discussion about the situation with the permit of the

12       gun before they went upstairs, or did two of them

13       immediately go upstairs?

14              A.    They asked for a permit first.           They saw it

15       and they asked if they could see it and she showed them

16       her safe and everything.

17              Q.    She went upstairs with the two officers while

18       you and your father stood and talked with Officer

19       Talbut, correct?

20              A.    Yes.

21              Q.    And then when they were done upstairs, your

22       sister and the two other officers came down and they

23       rejoined you, your father, and Officer Talbut?

24              A.    Yes.

25              Q.    Did you tell Officer Talbut that it had been

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 107 of 247



 1                                                                            106

 2       stupid to post the gun video?

 3              A.    Yeah.

 4              Q.    Did you tell anyone else that at the time?

 5              A.    Well, my sister.

 6              Q.    Why did you say it was stupid to post the

 7       Snapchat video?

 8              A.    Because she was upset with me.

 9              Q.    What was she upset with you about?

10              A.    She just got her PI license and her license

11       to carry for a PI in New York and she was really

12       excited, and it kind of got ruined by all this stuff.

13              Q.    When you say "PI license," you are talking

14       about her private investigator license?

15              A.    Yes.

16              Q.    Did you tell Officer Talbut you did not mean

17       to cause anyone harm or alarm at the district?

18              A.    I didn't even know that that was even, like,

19       going on.    I didn't even know that people were taking it

20       as a threat or anything like that.                  I wasn't even aware

21       of that.

22              Q.    When the officers arrived at your house, did

23       any of them explain that there was a significant amount

24       of stuff going on at the district because of the video?

25                                 MS. PAYNE:         Form.

                                  Veritext Legal Solutions
      800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 108 of 247



 1                                                                         107

 2              A.    They said it was a few students that brought

 3       it to Talbut's attention.

 4       BY MR. SPAGNOLI:

 5              Q.    Did they describe what the students said to

 6       Officer Talbut?

 7              A.    No.

 8              Q.    Did they indicate that the students had said

 9       they were concerned about the video?

10              A.    Yes.

11              Q.    When the officers arrived at the house and

12       presented this information to you, you understood there

13       were some students claiming to be alarmed at the

14       district, correct?

15              A.    Yes.

16              Q.    When you were speaking with Officer Talbut

17       while the other two officers were upstairs, did you ever

18       tell him you didn't intend to alarm anybody?

19              A.    Yeah.    I have family also on Snapchat and I

20       was just kind of posting it on Snapchat because I

21       thought it was really cool.

22              Q.    Other than Officer Talbut, did you tell

23       anyone else that you didn't mean to alarm anyone at the

24       district?

25              A.    When we had that and that was brought up,

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 109 of 247



 1                                                                         108

 2       that's when everybody was leaving and they were just

 3       talking about it, not to post anything more because of

 4       what was going on.

 5              Q.    So when you say "everyone was leaving," you

 6       are talking about Officer Talbut and the other two

 7       officers, correct?

 8              A.    Yes, sir.

 9              Q.    After the officers left, did Ms. Caddick call

10       your house?

11              A.    I think my sister called the school and was

12       questioning them about the student handbook.

13              Q.    Did she speak to Ms. Caddick, to your

14       knowledge?

15              A.    I believe so.

16              Q.    How long after the officers left did that

17       telephone conversation occur?

18              A.    Within that hour.

19              Q.    Were you able to hear the conversation?

20              A.    No.

21              Q.    Did Brittany describe the conversation to

22       you?

23              A.    After.

24              Q.    When you say "after," what do you mean?

25              A.    After she got off the phone.

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 110 of 247



 1                                                                            109

 2              Q.    What did she say about it?

 3              A.    That she tried bringing up a couple things in

 4       the handbook and Ms. Caddick wasn't taking what she had

 5       to say and she had gotten nowhere.                  They're just trying

 6       to make me an example is what she told me.

 7              Q.    When she said they were trying to make you an

 8       example, did she say anything about how they were trying

 9       to make you an example?

10              A.    By suspending me.          And making me to be like

11       someone that would hurt others.

12              Q.    Referring your attention back to Exhibit 7 on

13       the first page, the first three tweets which you

14       previously indicated you sent on December 8, 2016, you

15       sent those tweets after your conversation -- after

16       Brittany described her conversation with Ms. Caddick,

17       correct?

18              A.    Yes.

19              Q.    How long after?

20              A.    Like right after.

21              Q.    In what order did you send those three

22       tweets?

23              A.    The "we're all equal" and then the

24       "defamation of character" and then me trying to spread

25       awareness.

                                  Veritext Legal Solutions
      800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 111 of 247



 1                                                                           110

 2              Q.    So when you said, "You are racist.             Face it,

 3       you are a horrible being" in the first of your tweets

 4       that day, were you angry?

 5              A.    No, I was just hurt.            I just couldn't believe

 6       what had happened.

 7              Q.    And so then the middle tweet was the first?

 8              A.    The "we are all equal," the 9-minute one.

 9       The first was the second.          The one on top --

10              Q.    Let me try that again.             The middle tweet of

11       the three as they appear on the page was the first one,

12       chronologically.      The third tweet was the second one,

13       chronologically, and the first bigger tweet at the top

14       was the third one chronologically, correct?

15              A.    Yes.

16              Q.    In that top tweet you stated, "I would never

17       hurt a soul.     I just wanted help.            I love everyone,"

18       correct?

19              A.    Yes.

20              Q.    Were you being truthful there?

21              A.    Yes.

22              Q.    Is it your testimony that you would never

23       hurt a soul?

24              A.    Yes.

25              Q.    I want to make sure I'm clear on the

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 112 of 247



 1                                                                         111

 2       chronology here.       On December 8th, you learned that

 3       students were reporting the gun video to the SRO.               You

 4       had to go home, and you had cops visit the house to

 5       check out the gun?

 6              A.     Yes.

 7              Q.     You were informed at that time that students

 8       had expressed concern that there might be a threat as a

 9       result of the gun video.          You were informed that you

10       were being suspended because of the gun video and the

11       tweets, and then you sent three more tweets immediately?

12                                 MR. COTTER:          Form.

13              A.     I wasn't informed about the tweets.           I was

14       only informed about the video.

15       BY MR. SPAGNOLI:

16              Q.     But you immediately sent three more tweets

17       accusing people of racism?

18              A.     I didn't accuse anyone, but I expressed

19       myself.

20              Q.     Sorry.   Did you not just say, "You are a

21       racist.     Face it, you are a horrible being"?

22              A.     Yes, I did say that.

23              Q.     You are accusing the district of being racist

24       in that tweet?

25              A.     I meant that towards the district but I

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 113 of 247



 1                                                                         112

 2       didn't say that in my tweets.

 3              Q.    But that's what you intended?

 4              A.    Yes.

 5              Q.    Is it your testimony that you weren't

 6       intending to target Deborah Caddick when you said, "You

 7       are a horrible being?

 8              A.    I meant it as the district as a whole,

 9       because...

10              Q.    By sending these tweets, were you trying to

11       stir things up even more?

12              A.    No, for the same reason I started tweeting is

13       to get my voice heard because I wasn't being listened

14       to.    Everything I said was being brushed away, and I

15       felt this is the only way I can express myself.              If I

16       put it out into the world, maybe someone would care

17       because no one in the community did.

18              Q.    Dr. Penna called your house on December 12,

19       2016, correct?

20              A.    I'm not sure.

21              Q.    Did Dr. Penna call your house sometime after

22       December 8, 2016, to advise that there was going to be a

23       superintendent's hearing on you?

24              A.    Yes.

25              Q.    Did you speak with Dr. Penna that day?

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 114 of 247



 1                                                                         113

 2              A.    No.    I'm not sure.

 3              Q.    Do you know of anyone who did speak with

 4       Dr. Penna when he advised that there was going to be a

 5       superintendent's hearing?

 6              A.    It might have been my dad, but I'm not sure.

 7       He is the one who answered all the calls.

 8              Q.    Do you recall your father telling you about

 9       such a telephone conversation?

10              A.    Yes.

11              Q.    What did he say?

12              A.    He told me I got a second suspension.             I had

13       to be taken to a superintendent's proceeding to see what

14       they were going to do with me.

15                                 (Exhibit 8, Letter, 12/9/16, marked

16                           for identification, this date.)

17       BY MR. SPAGNOLI:

18              Q.                I'm showing you what's been marked

19       as Exhibit 8 in this deposition.               Do you recognize this

20       document?

21              A.    Yes.

22              Q.    Is this a letter that was sent to your home

23       on or about December 9, 2016, relating to various

24       topics, including your suspension starting December 9th?

25              A.    Yes.

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 115 of 247



 1                                                                              114

 2              Q.    Did you or your parents receive this on or

 3       about December 9, 2016?

 4              A.    I'm not sure.

 5              Q.    Now, there is a couple of bullets here, and

 6       one is basically a recapitulation of the tweets you

 7       sent, correct?

 8              A.    Yes.

 9              Q.    And it includes the tweets from December 2,

10       December 5, and December 8, 2016, correct?

11              A.    Correct.

12                                 MR. SPAGNOLI:             Let's go off the

13                           record for a moment.

14                                 (Whereupon, a discussion was held

15                           off the record.)

16                                 (Exhibit 9, Notice of Hearing,

17                           marked for identification, this date.)

18       BY MR. SPAGNOLI:

19              Q.    I'm showing you what's been marked as

20       Exhibit 9.     On the second page, I note that there is a

21       date of December 14, 2016, at the bottom.                  Do you

22       recognize the document?

23              A.    Yes.

24              Q.    Is this a notice of a superintendent's

25       hearing?

                                  Veritext Legal Solutions
      800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 116 of 247



 1                                                                          115

 2              A.    Yes.

 3              Q.    Was it received by you or your family on or

 4       about December 14, 2016?

 5              A.    Yes.

 6              Q.    I'm going to direct your attention to the

 7       third paragraph on the first page of the document which

 8       begins, "On December 2, 2016."             Do you see that?

 9              A.    Yes.

10              Q.    It states on December 2, 2016, you were

11       involved in an incident in math class.              At the time, you

12       were instructed not to discuss the incident.

13                    Are you familiar with which incident that's

14       referring to?

15              A.    No.

16              Q.    You don't know what that was about at all?

17              A.    I'm pretty sure it's about what Ms. Dyer said

18       and I was getting the first five days, but I'm not sure.

19              Q.    During your December 2, 2016, meeting with

20       Ms. Caddick, she told you that Ms. Dyer felt intimidated

21       by you, correct?

22              A.    Yes.

23              Q.    Did she say -- that was before your fourth

24       period that day, correct?          She told you that?

25              A.    That was during my fourth period that she

                                  Veritext Legal Solutions
      800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 117 of 247



 1                                                                         116

 2       told me that, and I was in math class and I returned

 3       from that to go back to math.

 4              Q.    Did she say the incident had happened that

 5       day?

 6              A.    No.

 7              Q.    So where it says December 2, 2016, you were

 8       involved in an incident in math class, that's an error,

 9       right?

10              A.    I'm not sure.

11              Q.    Did you or your family provide any written

12       response to this letter?

13              A.    I'm not sure.

14              Q.    Did you or your family ever contact the

15       district to state that anything in the letter was

16       inaccurate?

17              A.    I'm not sure.

18                                 (Exhibit 10, Text Screenshots,

19                           marked for identification, this date.)

20       BY MR. SPAGNOLI:

21              Q.                I'm showing you what's been marked

22       as Exhibit 10 in this deposition.               Do you recognize this

23       document?

24              A.    Yes.

25              Q.    Are these texts you exchanged with another

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 118 of 247



 1                                                                                       117

 2       person?

 3              A.       Yes.

 4              Q.       Can you tell from this who the other person

 5       was?

 6              A.       Yes.

 7              Q.       Who was it?

 8              A.       A     Le

 9              Q.       Is A       L         a student at the district?

10              A.       No.

11              Q.       Could you spell the last name?

12              A.       L

13              Q.       How do you know Ms. Le                    ?

14              A.       I went to school with her in Binghamton when

15       I was going to elementary school.

16              Q.       Do you remember when you exchanged the texts

17       with Ms. Leasy that are reflected on Exhibit 10?

18              A.       No.    I'm not sure.

19              Q.       I'm going to read into the record what's said

20       here.       You say -- the ones that are shaded are your

21       messages, correct?

22              A.       Yes.

23              Q.       You say, "I'm all right.                      Super stressed.    My

24       school is so fucked up and racist."

25              A.       Yes.

                                        Veritext Legal Solutions
      800-567-8658                                                                973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 119 of 247



 1                                                                          118

 2              Q.     And she said, "Why?"           And "WDYM," which is

 3       "What do you mean?"

 4              A.     Yes.

 5              Q.     Then you said, "My math teacher separated my

 6       class by color and put me and four other colored

 7       students in the back of the room and I called her a

 8       racist so she reported me and told the school she was

 9       intimidated by me and got me suspended for five days,

10       and during my suspension I made tweets about how

11       offended I was and people started finding out and I got

12       suspended for it.      Check my Twitter.            Nothing is wrong

13       on it."     That is what is reflected in this exchange of

14       texts up until that point, right?

15              A.     Yes.

16              Q.     And she said, "That's ridiculous."             And you

17       said, "For another 5 days, so 10 total," correct?

18              A.     Yes.

19              Q.     Does that help you place in time when this

20       exchange happened?

21              A.     Probably right around the same time of the

22       second suspension.       So probably within those months.

23              Q.     Around December 9, 2016, in other words?

24              A.     Within, like, I would say between December

25       and February.

                                  Veritext Legal Solutions
      800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 120 of 247



 1                                                                         119

 2              Q.    You didn't say anything here about the

 3       superintendent's hearing, correct?

 4              A.    No.

 5              Q.    And you said here that you were suspended for

 6       10 total days, correct?

 7              A.    Yes.

 8              Q.    Now, as of December 14, 2016, you were aware

 9       that you might be suspended for more time, correct?

10              A.    I'm not sure.

11              Q.    Well, you received Exhibit 9 on or about

12       December 14, 2016, was your testimony.              Do you remember

13       that testimony?

14              A.    Yes.

15              Q.    That letter informed you, or at least your

16       family, that there would be a superintendent's hearing

17       to determine whether you would have a further

18       suspension, correct?

19              A.    Yes.

20              Q.    So once December 14th came around, you knew

21       it wasn't necessarily going to be 10 total suspension

22       days, correct?

23              A.    Yes.

24              Q.    Is it fair to say you exchanged these texts

25       with Ms. Leasy sometime between December 9 and

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 121 of 247



 1                                                                         120

 2       December 14, 2016?

 3              A.    I'm not sure.

 4              Q.    Is it possible?

 5              A.    I'm not sure.

 6              Q.    In December of 2016, your recollection of

 7       these events was clearer than it is today, correct?

 8              A.    Yes.

 9              Q.    You had stated that your school was racist,

10       correct?

11              A.    Yes.

12              Q.    She asked you what did you mean, meaning what

13       do you mean by racist, right?

14              A.    Yes.

15              Q.    And you identified that your math teacher

16       separated your class by color, that you called her a

17       racist, she said she was intimidated by you, you got

18       suspended, you made tweets about how offended you were,

19       and you got suspended for that.              Those are the events

20       that you detail in that list, correct?

21              A.    Yes.

22              Q.    But in response to Ms. Leasy's inquiry, what

23       do you mean by racist, you didn't say anything about

24       Ms. Dyer using the N-word, did you?

25              A.    That's in my tweets.            I said check them on my

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 122 of 247



 1                                                                             121

 2       Twitter, nothing is wrong.

 3              Q.    You didn't list them here in this text, did

 4       you?

 5              A.    No.

 6              Q.    There is other information that you related

 7       in this text that is also reflected in your tweets,

 8       correct?

 9              A.    Yes.

10              Q.    Such as the fact that you were suspended,

11       right?

12              A.    Yes.

13              Q.    Your allegations of racism, correct?

14              A.    Yes.

15              Q.    Calling her a racist, that's mentioned in

16       your tweets, right?

17              A.    Yes.

18              Q.    But you did not mention your claim that she

19       used the N-word, did you?

20              A.    No, that's in my tweets.               I said check my

21       Twitter.

22              Q.    You engaged, or your family engaged, an

23       attorney to represent you in connection with the

24       superintendent's hearing, correct?

25              A.    I'm not sure.

                                  Veritext Legal Solutions
      800-567-8658                                                      973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 123 of 247



 1                                                                         122

 2              Q.    You were represented by an attorney named

 3       Ron Benjamin for part of that?

 4              A.    Yes.

 5              Q.    Do you know when your family first retained

 6       Mr. Benjamin?

 7              A.    No.

 8              Q.    When is the first time you met with

 9       Mr. Benjamin?

10              A.    A couple days, probably, before the hearing.

11       I'm not quite sure, though.

12              Q.    Had anyone from your family informed you that

13       they had retained an attorney prior to your first

14       meeting with him?

15              A.    I'm not sure.

16              Q.    I don't remember if we covered this before.

17       Did you ever talk to E             Mu           about Ms. Dyer using

18       the N-word?

19              A.    Yes.

20              Q.    When did you first mention it to her?

21              A.    The day it happened.

22              Q.    You are talking about November 22, 2016?

23              A.    Yes.

24              Q.    What did you tell her?

25              A.    What I heard and what I said back and that I

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 124 of 247



 1                                                                            123

 2       might get in trouble for swearing at her, and, like, why

 3       she said that and why I got kicked out.

 4              Q.    Why did you and Ms. M                  break up?

 5              A.    She moved away to school.

 6              Q.    Is there any animosity between you and

 7       Ms. Mu       ?

 8              A.    Not anymore.

 9              Q.    You're aware that at the superintendent's

10       hearing, your sister introduced as exhibits several

11       pictures of other district students with guns, correct?

12              A.    Yes.

13                                 (Exhibit 11, Photographs, marked

14                           for identification, this date.)

15       BY MR. SPAGNOLI:

16              Q.                I'm showing you what's been marked

17       as Exhibit 11, which is a collection of printouts of

18       photographs.     Would you look through this and let me

19       know whether you recognize the document?

20              A.    Yes.

21              Q.    Do you have any information that prior to the

22       superintendent's hearing where your sister introduced

23       these pictures, any officer or employee knew of any of

24       these pictures?

25              A.    No.

                                  Veritext Legal Solutions
      800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 125 of 247



 1                                                                         124

 2              Q.    Do you have any information suggesting that

 3       any of the students depicted in these pictures posted

 4       the pictures in the midst of sending multiple tweets

 5       over several days accusing the district of wrongdoing?

 6                                 MS. PAYNE:         Form.

 7       BY MR. SPAGNOLI:

 8              Q.    Do you have any information to that effect?

 9              A.    I'm not sure.

10              Q.    Am I puzzling you with the question?

11              A.    No.

12              Q.    When you posted the gun video, were you

13       thinking of any of these pictures?

14              A.    No.

15              Q.    Had you even seen any of these pictures

16       before you posted the gun video?

17              A.    One of them.

18              Q.    Which one?

19              A.    The one that says V               .    Hu   V       The

20       fourth, fifth, sixth.

21              Q.    When did you first see the picture that's

22       labelled in the exhibit, H                 Va

23              A.    I'm not sure.

24              Q.    Was it when school was in session?

25              A.    Yeah.

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 126 of 247



 1                                                                             125

 2              Q.        But you don't have any information that

 3       anyone at the district other than you knew about that

 4       picture, correct?

 5              A.        Well, under the picture, it shows people who

 6       followed it.        K     Cu         is a student.     K    n is a

 7       student so that means they saw it also.               J     Gi        ,

 8               D       e are also students.         They saw it.   Ci

 9       Ga          ,           Doupe saw it.

10              Q.        I'm sorry.    Where are you reading now?

11              A.        It shows the people that are liking the

12       picture who have also seen it.

13              Q.        So you are referring not just to the fourth

14       page, but the fifth and sixth pages of the document?

15              A.        Yes.

16              Q.        Is it your testimony that you saw all three

17       of those pictures prior to December 7, 2016?

18              A.        Yes.

19              Q.        You didn't testify at the superintendent's

20       hearing, did you?

21              A.        No.

22              Q.        At the hearing that was held in pursuit of a

23       preliminary injunction, the one I'm talking about in

24       Syracuse?

25              A.        Yes.

                                    Veritext Legal Solutions
      800-567-8658                                                        973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 127 of 247



 1                                                                               126

 2              Q.    You testified that you did not testify at the

 3       superintendent's hearing because your attorney told you

 4       you didn't have to, correct?

 5              A.    Correct.

 6              Q.    What did your attorney tell you about that?

 7                                 MS. PAYNE:         Objection.

 8                                 MR. SPAGNOLI:             Based on what?

 9                                 MS. PAYNE:         Privilege.

10                                 MR. SPAGNOLI:             Waived.   He

11                           testified directly in response to a

12                           question while represented by an

13                           attorney at the superintendent's hearing

14                           as to advice his counsel gave him.                 That

15                           waives the privilege as to the entire

16                           subject matter of the advice.               I'm not

17                           going to ask him for advice on other

18                           subjects.      I am entitled to ask him what

19                           his attorney told him about testifying

20                           at the superintendent's hearing.

21                                 Are you going to direct your client

22                           not to respond?

23                                 MR. COTTER:          To be clear, this is

24                           his conversation with Ron Benjamin?

25                                 MR. SPAGNOLI:             Yes.   Privilege has

                                  Veritext Legal Solutions
      800-567-8658                                                          973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 128 of 247



 1                                                                               127

 2                           clearly been waived.              You can't use it

 3                           as a sword and a shield.

 4                                 MR. COTTER:          About not testifying

 5                           at the superintendent's hearing?

 6                                 MR. SPAGNOLI:             Yes.

 7       BY MR. SPAGNOLI:

 8              Q.    Please answer the question.                What did

 9       Mr. Benjamin tell you about testifying at the

10       superintendent's hearing?

11              A.    He told me it didn't matter if I was there or

12       not.    He knows this has really affected me

13       psychologically.      It's really affected me.              I stopped

14       eating around this time.          He knew how much damage it

15       started to do to me, and he told me it would be okay if

16       I stayed home and my family represented me.

17              Q.    Did he say anything to the effect that it

18       would be a bad idea for you to testify at the

19       superintendent's hearing?

20              A.    No.

21              Q.    Was there anything more to the discussion

22       about whether you should or should not testify at the

23       superintendent's hearing?

24              A.    I was getting sick, I was throwing up every

25       morning when I woke up, and the anxiety attacks.

                                  Veritext Legal Solutions
      800-567-8658                                                          973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 129 of 247



 1                                                                            128

 2                                 MR. SPAGNOLI:             Let's take a lunch

 3                           break.

 4

 5                                 (Whereupon, a brief recess was

 6                           taken.)

 7                                 (Debra Spero not present.)

 8                                 (Exhibit 12, Hearing Decision,

 9                           marked for identification, this date.)

10                                 (Exhibit 13, Notice, marked for

11                           identification, this date.)

12                                 (Exhibit 14, Letter, 3/14/17,

13                           marked for identification, this date.)

14                                 MR. SPAGNOLI:             Back on the record.

15       BY MR. SPAGNOLI:

16              Q.                first I'm showing you what's been

17       marked as Exhibit 12.        There was a superintendent's

18       hearing regarding further suspension of you on

19       December 9, 2016.      You are aware of that, correct?

20              A.    I'm not sure.

21              Q.    You are not aware whether or not there was a

22       superintendent's hearing for further suspension of you?

23       When I said December 9, 2016, I wasn't saying that was

24       the date of the hearing.          I was saying the hearing was

25       about whether you would be suspended past December 9,

                                  Veritext Legal Solutions
      800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 130 of 247



 1                                                                         129

 2       2016.

 3              A.    Yes.

 4              Q.    There was a decision issued by a hearing

 5       officer; are you aware of that?

 6              A.    Yes.

 7              Q.    Exhibit 12 is a copy of the decision of the

 8       hearing officer?

 9                    Have you forgotten the question?

10              A.    Yes.

11              Q.    Is Exhibit 12 a copy of the decision of the

12       hearing officer?

13              A.    Yes.

14              Q.    The last page, does it show a date of

15       February 3, 2017?

16              A.    Yes.

17              Q.    On the last page, the last paragraph reads,

18       "Reviewing all the facts and circumstances in this

19       matter including                   disciplinary history, which

20       is characterized by an ongoing pattern of intimidating

21       conduct, combined with his blatantly unacceptable

22       conduct on December 8, 2016, I find that a very

23       substantial disciplinary penalty is appropriate in this

24       case and I accordingly recommend to the superintendent

25       of schools that                         be suspended from

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 131 of 247



 1                                                                         130

 2       instruction for the remainder of the 2016 to 2017

 3       academic year, and for the entire 2017 to 2018 academic

 4       year."      Did I read that correctly?

 5              A.      Yes.

 6              Q.      At that time, the suspension by the hearing

 7       officer was a period of approximately 18 months,

 8       correct?

 9              A.      Yes.

10              Q.      Turning to Exhibit 13 in front of you, is

11       this a letter received by you or your parents on or

12       about February 7, 2017, from Superintendent Jeff Ahearn?

13              A.      I'm not sure.

14              Q.      You don't recognize the letter?

15              A.      No.

16              Q.      It does state in the first paragraph that he

17       accepts in all respects the findings of fact of Hearing

18       Officer Michael D. Sherwood, dated February 3, 2017,

19       regarding guilt and there is a redaction.               It says, "is

20       determined to be guilty of the charges contained in the

21       Notice of Hearing."       Did I read that correctly?

22              A.      Yes.

23              Q.      Turning to Exhibit 14.           Do you recognize this

24       document?

25              A.      Yes.

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 132 of 247



 1                                                                         131

 2              Q.    This is a March 14, 2017, letter addressed to

 3       your parents?

 4              A.    Yes.

 5              Q.    In this letter, it indicates that the Vestal

 6       Board of Education rejected their appeal from the

 7       superintendent's decision?

 8              A.    Yes.

 9                                 (Exhibit 15, Student Disciplinary

10                           Report, marked for identification, this

11                           date.)

12       BY MR. SPAGNOLI:

13              Q.                I'm showing you what's been marked

14       for identification as Exhibit 15.               First of all, do you

15       recognize the document?

16              A.    Yes.

17              Q.    Is this a copy of your student discipline

18       report from Vestal Central School District?

19              A.    Yes, it is.

20              Q.    I'm going to ask you some questions about

21       some of the entries here and I'm going to ask you some

22       questions about the underlying incidents, okay?

23              A.    Okay.

24              Q.    The first entry is dated -- it refers to an

25       incident date of 1/16/2014, correct?

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 133 of 247



 1                                                                            132

 2              A.    Yes.

 3              Q.    And it involves an allegation that you were

 4       throwing paper balls at another student?

 5              A.    Yes.

 6              Q.    It also says that you and another student

 7       discussed taking a video Snapchat of throwing the paper

 8       balls, I guess.

 9              A.    Yes.

10              Q.    Did you state to someone in connection with

11       the investigation of this incident that you wouldn't

12       ever try to hurt anyone?

13              A.    Yes.

14                                 MR. SPAGNOLI:             Let the record

15                           reflect that Mrs. Spero has just entered

16                           the room.

17       BY MR. SPAGNOLI:

18              Q.    Turning to the second page of the document,

19       the top entry on that page refers to an incident date of

20       2/27/2015; do you see that?

21              A.    Yes.

22              Q.    It's reported by Bea, B-E-A, Sullivan?

23              A.    Yes.

24              Q.    Who is Bea Sullivan?

25              A.    She's an aide.

                                  Veritext Legal Solutions
      800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 134 of 247



 1                                                                         133

 2              Q.    Did you tell Ms. Sullivan on or about

 3       February 27, 2015, that your English teacher let you

 4       leave class early?

 5              A.    I'm not sure.

 6              Q.    Is it possible you said that?

 7              A.    Yes.

 8              Q.    Is it possible that you said that when it

 9       even wasn't true?

10                                 MR. COTTER:          Form.

11              A.    I'm not sure.

12       BY MR. SPAGNOLI:

13              Q.    Is it possible that you lied to Ms. Sullivan

14       about whether your English teacher had let you go early?

15                                 MR. COTTER:          Form.

16              A.    No.

17       BY MR. SPAGNOLI:

18              Q.    You don't recall the incident one way or

19       another?

20              A.    I feel like this happened a couple times.

21              Q.    When you say "this happened a couple times,"

22       what, specifically, are you saying happened a couple

23       times?

24              A.    That Ms. Sullivan was at the end of the

25       hallway in the English wing and any time anyone left,

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 135 of 247



 1                                                                         134

 2       she would send you right back.

 3              Q.    Do you recall ever telling her that your

 4       English teacher -- was Ms. Staccone-Rogers your English

 5       teacher in your freshman year?

 6              A.    That was my 10th grade year.

 7              Q.    That would have been your sophomore year.

 8       Ms. Staccone was your English teacher in 10th grade,

 9       correct?

10              A.    Yes.

11              Q.    Did you ever tell Ms. Sullivan that

12       Ms. Staccone had given you permission to leave early

13       when, in fact, Ms. Staccone had not?

14              A.    No.

15              Q.    Is Ms. Sullivan lying here?

16              A.    I'm not sure.

17              Q.    She says, "Told me the English teacher let

18       them go early.      Ms. Staccone did not.           This was during

19       announcements."      That's what it says, right?

20              A.    Yes.

21              Q.    She finishes by saying, "He was rude when

22       speaking to me as well as he lied," correct?

23              A.    That's what it says.

24              Q.    Do you remember ever protesting -- was this

25       incident brought to your attention at any time?

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 136 of 247



 1                                                                         135

 2              A.    After the fact, I got campus for it.

 3              Q.    What's that mean?

 4              A.    You can't go out to lunch.

 5              Q.    Did you ever tell anyone that you hadn't lied

 6       to Ms. Sullivan?

 7              A.    I brought it up when I was being told I was

 8       going to be campused.

 9              Q.    What did you bring up?

10              A.    That I didn't lie.           But it's always the

11       teacher's word over yours.

12              Q.    Did you leave English class without

13       permission at that time?

14              A.    Not that day, no.

15              Q.    Have you ever left English class early

16       without permission?

17              A.    I'm not sure.

18              Q.    I'm asking you based on your recollection.

19              A.    No.

20              Q.    You don't know, or you definitely hadn't?

21              A.    I don't know.        I'm not sure.

22              Q.    The next entry is dated 5/7/2015.           This is

23       still your 10th grade year, correct?

24              A.    Yes.

25              Q.    It says, "                pushed another student into

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 137 of 247



 1                                                                         136

 2       a stall door while in the boys restroom."             Did I read

 3       that correctly?

 4              A.       Yes.

 5              Q.       Do you recall the incident this refers to?

 6              A.       Yes.

 7              Q.       Who was the student?

 8              A.       Harry Singh.

 9              Q.       What were the circumstances of this incident?

10              A.       We were on the football team together and we

11       were just -- we just lined up and just, like, went on to

12       each other to see who could get past one another.               And

13       we got in trouble because someone reported that they

14       were like -- one of the doors.

15              Q.       So you were trying to like shove past

16       Mr. S       ?

17              A.       We were both, like, practicing our football.

18              Q.       Is Mr. S         Caucasian?

19              A.       No.

20              Q.       Did he also get disciplined in connection

21       with the incident?

22              A.       I'm not sure.

23              Q.       Did he get hurt?

24              A.       No.

25              Q.       The next entry on the document is dated

                                    Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 138 of 247



 1                                                                            137

 2       11/19/2015.        So now we're in your junior year, correct?

 3              A.      Yes.

 4              Q.      "A student reported having items taken from

 5       his truck in the Little League lot."                  Do you recall an

 6       incident matching that description?

 7              A.      Yes.

 8              Q.      Who was the student?

 9              A.      M      L     .

10              Q.      Mr. La       is Caucasian, correct?

11              A.      Yes.

12              Q.      Were you near the truck of Mr. L                  around

13       the time that items were supposedly taken from him?

14              A.      We used to all have lunch together at his

15       truck.      He was one of the first ones of us to have a

16       car.

17              Q.      So the answer is yes, you were near his truck

18       at that time?

19              A.      Yes.

20              Q.      Did you tell an officer or an employee of the

21       district that you weren't near his truck at the time the

22       items were stolen?

23              A.      There is, I think, a picture of all of us

24       standing there.

25              Q.      That wasn't my question.              My question was,

                                   Veritext Legal Solutions
      800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 139 of 247



 1                                                                                   138

 2       during the investigation of this incident, did you tell

 3       a district officer or employee that you were not near

 4       his truck at the time the items were stolen?

 5              A.       I'm not sure.

 6              Q.       Is it possible you said that?

 7              A.       I don't remember.

 8                                      MR. COTTER:          Form.

 9       BY MR. SPAGNOLI:

10              Q.       The last entry on this page is dated 1/6/16.

11       We're still in your junior year, correct?

12              A.       Yes.

13              Q.       Under the incident note, it says, "On

14       1/11/16, Vi           S        and JD B                  engaged in

15       inappropriate phone conversation at approximately

16       6:00 p.m."       Do you recall the incident this refers to?

17              A.       Yes.

18              Q.       Was JD Bu            , at the time, another district

19       student?

20              A.       No.       He is like -- I don't know what you call

21       that.       Like another school off our school.                  For kids

22       that got removed from Vestal.

23              Q.       He was in an alternative high school?

24              A.       Yes.

25              Q.       Do you know what phone conversation this

                                       Veritext Legal Solutions
      800-567-8658                                                             973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 140 of 247



 1                                                                         139

 2       refers to?

 3              A.    Yeah.    I told him to stop harassing my -- the

 4       girl I was talking to at the time.

 5              Q.    What was Mr. B                doing?

 6              A.    He grabbed and pushed this girl into a locker

 7       and I told him to stop and then he kept sending her nude

 8       photos of himself, so I told him off about that.

 9              Q.    How did you tell him off?

10              A.    I told him not to do that.

11              Q.    Did you make any threats to Mr. Bu

12              A.    No threats.

13              Q.    Did you make any reference to someone getting

14       hurt?

15              A.    I'm not sure.

16              Q.    Are there any circumstances under which you

17       would have told Mr. Bu               that you were going to hurt

18       someone?

19                                 MR. COTTER:          Form.

20              A.    No.

21       BY MR. SPAGNOLI:

22              Q.    Was this a telephone conversation over, like,

23       voice phones, or was this over texts, or how was this

24       conversation held?

25              A.    Voice.

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 141 of 247



 1                                                                             140

 2              Q.     What, if anything, did Mr. B                   say in

 3       response?

 4              A.     He called me a fat faggot.

 5              Q.     Is it fair to say he is not the nicest kid in

 6       the world?

 7              A.     No, he's not.

 8              Q.     Let's turn to the next page.              The first

 9       incident noted on that page, the incident date is

10       1/22/2016, correct?

11              A.     Yes.

12              Q.     Again, we're still in your junior year,

13       correct?

14              A.     Correct.

15              Q.     It states that you failed to come to class on

16       Friday, 1/22, and it's reported by Peter Durham.                 Who is

17       Peter Durham?

18              A.     He is an art teacher.

19              Q.     It says Mr. Durham spoke with you in the

20       hallway between 6th and 7th period.                 Do you remember the

21       incident that this entry refers to?

22              A.     Yes.

23              Q.     Tell me what happened.

24              A.     I don't think I went to his class on a

25       Friday.     He asked me who I went to go and meet with and

                                  Veritext Legal Solutions
      800-567-8658                                                      973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 142 of 247



 1                                                                              141

 2       talk to and I didn't want to talk to him.                  Because a

 3       couple of days before this, he put his hands like down a

 4       girl's back and I said something to him about that, and

 5       from that time I stopped talking to him in his room.

 6       That's really about it.

 7              Q.    Who was the girl?

 8              A.    I can provide that later.                I have to look her

 9       up in my yearbook.         I don't remember her name.

10              Q.    When he ascertains --

11              A.    B         L         .

12              Q.    When you say he put his hand down her back,

13       did his hand go below the waistband of her --

14              A.    It went right to her waistband.                That's why I

15       said something.

16              Q.    What did you say?

17              A.    I used profanity.            I said, "What the F are

18       you doing?"      Because she told me that he is really weird

19       and he gets really close when he talks to you and I was

20       paying attention to her.

21              Q.    How long before the failure to come to class

22       on a Friday was the incident where he put his hand on

23       the girl's back?

24              A.    Not too before that.

25              Q.    I'm sorry?

                                    Veritext Legal Solutions
      800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 143 of 247



 1                                                                         142

 2              A.    I would say during that week.

 3              Q.    When Mr. Durham spoke with you in the hallway

 4       on January 22nd, did you tell him that you had been

 5       meeting with someone in regards to something a teacher

 6       had said about you?

 7              A.    I'm not sure.        I really don't remember that.

 8              Q.    Do you recall meeting with someone in January

 9       of 2016 about something a teacher said about you?

10              A.    I'm not sure.

11              Q.    Do you remember any teacher saying anything

12       about you in January of 2016 or around January of 2016?

13              A.    I'm not sure.

14              Q.    Did he, meaning Mr. Durham, speak with you

15       again the following Monday during class about needing a

16       note from the person you had met with?

17              A.    I don't remember, but that's what it says

18       here.

19              Q.    Do you recall telling him it was none of his

20       concern?

21              A.    Yeah.    Something along the lines of that.

22              Q.    I'm sorry?

23              A.    Something like that.            I don't think I said

24       that word for word, but something like "don't worry

25       about it."

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 144 of 247



 1                                                                         143

 2                Q.   Did you then ask to leave to see the then

 3       interim high school principal, Dr. Penna, with another

 4       student?

 5                A.   Yes.

 6                Q.   Who was the other student?

 7                A.   J      Gi

 8                Q.   Who is J        Gi              ?

 9                A.   He was another student in the class that had

10       issues with Durham.        They argued a lot.

11                Q.   Why did you want to meet with Dr. Penna and

12       J    ?

13                A.   Jo     wanted to make a report, too, because

14       Jo     has dyslexia and he has a hard time focusing and

15       Durham would say, like, "What's wrong, man?             You can't

16       focus?"

17                Q.   When you were leaving the room, did you throw

18       a roll of paper towels in the garbage can?

19                A.   My backpack -- we were walking side by side

20       and my backpack hit the roll and it fell in and he

21       started yelling at me saying I threw it and everyone in

22       the class was saying, "What's going on?"

23                Q.   Turning to the next page, the first entry on

24       the page is dated 10/13/15.             Is this out of order?

25                A.   Yes.

                                   Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 145 of 247



 1                                                                         144

 2              Q.    For the purposes of the record, the page

 3       numbers of the document are in order, but for whatever

 4       reason there is a couple of entries here that are out of

 5       order in terms of chronology.

 6                    The first entry on that page, was there a

 7       situation where a student claimed to a phys ed teacher

 8       that you were going through another student's bag in the

 9       locker room?

10              A.    Not that -- I got told that there was money

11       missing and they were going to search me.             I wasn't told

12       I was going through anyone's bag, though.

13              Q.    Whose money was supposedly missing?

14              A.    I'm not sure.

15              Q.    Did you know whether a student indicated that

16       you were the one that took the money?

17              A.    No.

18              Q.    Do you know any of the identities of any

19       other students that were involved in this incident?

20              A.    No.

21              Q.    Who was it who told you there was money

22       missing?

23              A.    I got called down to the office and then --

24              Q.    Which office?

25              A.    The assistant principal's office.

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 146 of 247



 1                                                                         145

 2              Q.     Which assistant principal?

 3              A.     I believe Caddick was the one who I spoke to.

 4              Q.     Because there were two assistant principals

 5       at the time, Ms. Caddick and Mr. Kasson, right?

 6              A.     Yes.

 7              Q.     You got called down to Ms. Caddick's office

 8       and what happened?

 9              A.     She said there is money missing and to empty

10       my pockets because they said that the kids thought it

11       was me.     So I emptied my pockets, took off my shoes, and

12       that was it.

13              Q.     Did you make any claims about the students

14       who had accused you?

15              A.     Yes.

16              Q.     Who were the students who accused you?

17              A.     I'm not sure, but I remember making the

18       statements because there was a group of kids that always

19       made racial slurs.       Always saying stuff when people

20       walked by.

21              Q.     Who were they?

22              A.     I'm not sure.       I'm pretty sure a couple of

23       them were in the grade above and below.             Because we had

24       a mixed.

25              Q.     You didn't know their identities at the time?

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 147 of 247



 1                                                                         146

 2              A.    No.

 3              Q.    Were you able to give their identities to

 4       Ms. Caddick?

 5              A.    I'm not sure.

 6              Q.    If you didn't know the names of the students

 7       who were making comments like that, how could you

 8       identify them to Ms. Caddick as the students who accused

 9       you of taking the money?

10              A.    I don't remember their names now, but at the

11       time, I'm pretty sure she told me.

12              Q.    So Ms. Caddick told you the names of the

13       students who had made the accusation, right?

14              A.    Yes.

15              Q.    But you didn't know the name of the students

16       from the hallway, do you?

17              A.    Now I don't remember them.

18              Q.    I asked you before if you knew at the time

19       what their names were and you said no.              Do you remember

20       that testimony?

21              A.    No.    At the time, yeah, but now I don't

22       remember who.

23              Q.    And it turned out that you didn't have the

24       amount that was reported taken, correct?

25              A.    Yes.

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 148 of 247



 1                                                                            147

 2              Q.    You weren't disciplined for this incident,

 3       correct?

 4              A.    No.

 5              Q.    Are you saying no, that's not correct, or no,

 6       you weren't disciplined?

 7              A.    No, I wasn't disciplined.

 8              Q.    Let's look at the next entry, 10/21/2015.                Go

 9       back for a moment.       What school year did the incident

10       where you were asked about money that was taken, what

11       school year did that happen in?

12              A.    The sophomore year.

13              Q.    Are you saying that because you remember

14       that, or are you saying that because you are looking at

15       the date?

16              A.    The date.

17              Q.    Do you recall -- independent of the document,

18       do you remember what year you were in when that incident

19       was brought to your attention?

20              A.    No.

21              Q.    The next entry is dated 10/21/2015.                It

22       indicates that "a parent reported her car, which was

23       driven to school by her daughter, had been damaged.

24       Several students reported it was Vi                 who threw

25       apples."    Do you remember this incident?

                                  Veritext Legal Solutions
      800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 149 of 247



 1                                                                         148

 2              A.    I didn't.

 3              Q.    Did you throw apples at somebody's car?

 4              A.    No.

 5              Q.    Did you throw apples that happened to hit

 6       somebody's car?

 7              A.    No.

 8              Q.    Then it says, "Vi             texted for another

 9       student to come to AP office to report cops are at my

10       house blaming me."       Did I read that correctly?

11              A.    Yes, you are.

12              Q.    Do you know what that refers to?

13              A.    I don't remember, but I'm guessing that I

14       texted someone to go and ask about why there is a cop at

15       my house blaming me for this.

16              Q.    Who visited your house?

17              A.    Talbot -- Officer Talbut.

18              Q.    Anyone else?

19              A.    No, just him.

20              Q.    Do you know which student you texted about

21       that?

22              A.    I'm not sure.

23              Q.    At the end it says, "Inconclusive to claims."

24       Do you see that?

25              A.    Yes.

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 150 of 247



 1                                                                         149

 2              Q.    You weren't disciplined in connection with

 3       that incident, correct?

 4              A.    Correct.

 5              Q.    On the next page, the second entry is dated

 6       November 22, 2016, and then it states -- the incident

 7       date was November 22, 2016, correct?

 8              A.    Correct.

 9              Q.    Then it states "D. Caddick, C/W 12/01/16,"

10       correct?

11              A.    Correct.

12              Q.    To the best of your knowledge, this refers to

13       the incident in Ms. Dyer's class which had led you to

14       call her a fucking racist, correct?

15              A.    Yes.

16              Q.    On the next page -- well, the next page

17       continues an entry from the previous page dated

18       12/1/2016, correct?

19              A.    Yes.

20              Q.    And that refers to the incident which led to

21       your first suspension, correct?

22              A.    Correct.

23              Q.    At the end under "offender notes," it says,

24       "Conf held in principal's conference room on 12/2 with

25                   parents, Ms. Caddick, Mr. Kasson, Mr. Penna,

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 151 of 247



 1                                                                          150

 2       and determined that suspension would start that day and

 3                   would return to school on 12/9," correct?

 4              A.      Correct.

 5              Q.      Then the next entry is dated 12/8/2016,

 6       correct?

 7              A.      Correct.

 8              Q.      It shows an incident date of 12/8/16?

 9              A.      Correct.

10              Q.      This refers to -- it details your posts on

11       Twitter and the video of the gun, correct?

12              A.      Correct.

13              Q.      And then the last page just continues with

14       more about incident date 12/8/16, correct?

15              A.      Where is that?

16              Q.      On top.    Incident date 12/8/2016.

17              A.      Yeah.

18                                  (Exhibit 16, Student Disciplinary

19                             Report, marked for identification, this

20                             date.)

21       BY MR. SPAGNOLI:

22              Q.      Please keep Exhibit 15 handy,

23                      I'm looking at Exhibit 16.            Do you recognize

24       the document?

25              A.      Yes.

                                   Veritext Legal Solutions
      800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 152 of 247



 1                                                                         151

 2              Q.    This is another version of your student

 3       discipline report, correct?

 4              A.    Correct.

 5              Q.    On the first page it says incident dates

 6       between September 1, 2012, and December 15, 2016,

 7       correct?

 8              A.    Correct.

 9              Q.    Whereas, the first one says incident dates

10       between July 1, 2007, and June 30, 2017, correct?

11              A.    Correct.

12              Q.    They're also in a little bit different

13       format, correct?

14              A.    Correct.

15              Q.    On Exhibit 16, I'd like you to turn to the

16       second page and focus on the third entry which has an

17       incident date of 11/9/2017, correct?

18              A.    Correct.

19              Q.    Comparing to Exhibit 15 on the second page,

20       there is also an incident dated 11/19/2015, correct?

21              A.    Correct.

22              Q.    And that's the incident we discussed earlier

23       where a student reported having items taken from his

24       truck in the Little League lot, correct?

25              A.    Correct.

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 153 of 247



 1                                                                         152

 2              Q.     Looking at the description on Exhibit 16 on

 3       the second page under "offense," it states, "When spoken

 4       to by administrators on 11/19, Vinny denied any

 5       animosity.     Then during conference on 11/20, Vinny

 6       stated he knew an altercation was pending on 11/19.

 7       Vi      was directed to stay out of Little League lot,

 8       reserved for senior parking.            Evidence that V       was in

 9       the truck at the time/date items were missing was

10       presented to V         after he denied being near the

11       truck."     Did I read what it says on the page correctly?

12              A.     Correct.

13              Q.     Does that refresh your recollection as to any

14       of the details of the incident reported on 11/19/2015?

15              A.     Yes.

16              Q.     Can you tell us what you remember now?

17              A.     I remember being brought into the office for

18       this incident, being talked to, and then they asked

19       about what was there.        Other than that, that was really

20       it.

21              Q.     Is any part of that deception under "offense

22       comment" comment false?

23              A.     I didn't deny being in the truck because

24       there was a picture there.           So it would be pretty

25       redundant to do that.

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 154 of 247



 1                                                                              153

 2              Q.      Did you deny being near the truck before you

 3       saw the picture?

 4              A.      No, because I had the picture sent to me

 5       before any of that happened.

 6              Q.      Who sent you the picture?

 7              A.      Mi   L

 8              Q.      Why was the picture taken?

 9              A.      He told Je        y Bu           to stop -- he is not

10       allowed back in his truck, and I was with J                    and a

11       couple other students and the picture was taken of

12       J           and I'm in the picture with him.              And I think

13       Je          is in front of me and I'm behind him by the

14       tree.

15              Q.      Why did you have La               send you the picture?

16              A.      He sent it to me and asked me about it.

17              Q.      What did he ask you?

18              A.      He told me that J            wasn't allowed back to

19       his truck and he had told me the whole rundown what

20       happened, and that's when things were missing and then I

21       was told about, like, what was going on.

22              Q.      Do you still have that picture?

23              A.      I might.    It was sent to me through Twitter.

24       So I might.

25                                  MR. SPAGNOLI:             Again, I make a

                                   Veritext Legal Solutions
      800-567-8658                                                        973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 155 of 247



 1                                                                         154

 2                           request for that.           I'll put it in

 3                           writing.

 4       BY MR. SPAGNOLI:

 5              Q.    Did you receive this picture from Mr. La

 6       before or after you were questioned about the items

 7       reported taken from the truck?

 8              A.    Before.

 9              Q.    Turning to the next page of Exhibit 16, at

10       the top of the page there is an incident date of

11       1/6/2016, correct?

12              A.    Correct.

13              Q.    Going back to Exhibit 15, still on the second

14       page of the document, there is a matching incident date

15       1/6/2016 at the bottom of the page, correct?

16              A.    Correct.

17              Q.    Again, this is the incident we discussed

18       where you and JD Bu             engaged in a telephone

19       conversation, correct?

20              A.    Correct.

21              Q.    Under "offense" it states, "1/11/16,

22       texted a threatening message to a student referring to

23       the student's friend."         Do you know what that refers to?

24              A.    Yes.

25              Q.    Who was the student and who was the student's

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 156 of 247



 1                                                                                  155

 2       friend?

 3              A.       Le     e B          and JD Bu               .

 4              Q.       You texted to Le               B        o regarding

 5       JD Bu       ?

 6              A.       Yes.

 7              Q.       You texted to Le               about --

 8              A.       I was just texting Le                   .

 9              Q.       But you made reference to JD B                        in the

10       text?

11              A.       No.

12              Q.       What did you text to Leslie?

13              A.       We both listen to rap music and a song called

14       "Chiraq" by Soulja Boy came out and we were sending it

15       back and forth and I sent him quotes from the song and

16       he sent me quotes back.

17              Q.       Is L          a he?

18              A.       Yeah, he.

19              Q.       So the texts stated, "I'm catching a body B.

20       Your bro is gonna die," correct?

21              A.       Yes.

22              Q.       "Body B" stands for body bag?

23              A.       No.

24              Q.       What does it stand for, if anything?

25              A.       Like, I'm pretty sure that means like you are

                                      Veritext Legal Solutions
      800-567-8658                                                             973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 157 of 247



 1                                                                          156

 2       catching someone doing something.               It's called

 3       "lacking."

 4              Q.    When you text, "I'm catching a body B.               Your

 5       bro is gonna die," were you referring to anyone?

 6              A.    No.

 7              Q.    It states, "                 has had issues with this

 8       student previously."       Is that relating to L              ?

 9              A.    I never had an issue during this time with

10       Leslie.

11              Q.    What was the name of the song you mentioned?

12              A.    "Chiraq" by Soulja Boy.

13              Q.    Did someone from the district address this

14       issue with you?

15              A.    Yes.

16              Q.    Did they indicate why?

17              A.    Yeah.

18              Q.    What did they say?

19              A.    Along the lines of JD's mom was just worried

20       about me and him and this conversation.

21              Q.    I'm confused now.          I thought you said you

22       texted this to Le         ?

23              A.    Yeah, but I'm pretty sure they brought up,

24       like -- they brought up stuff about JD with the text

25       involving JD.

                                  Veritext Legal Solutions
      800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 158 of 247



 1                                                                         157

 2              Q.    Who was it who brought this up with you?

 3              A.    Mr. Kasson.

 4              Q.    Did Mr. Kasson say how the text had come to

 5       JD's attention?

 6              A.    Through Le

 7              Q.    So Le        told JD about the text?

 8              A.    Yes.

 9              Q.    According to what Mr. Kasson told you?

10              A.    According to what Mr. Kasson told me, yes.

11              Q.    Did Mr. Kasson indicate whether L                had

12       told JD that you were threatening JD?

13              A.    I'm not sure.

14              Q.    Did you show up at someone's house to

15       confront the person?

16              A.    No.

17              Q.    Did you show up at someone's house with whom

18       you had had a disagreement accompanied by a bunch of

19       your friends?

20              A.    No.

21              Q.    Were you charged with harassment as a result

22       of confronting someone physically?

23              A.    Yes.

24              Q.    What were the circumstances?

25              A.    Someone told me that they hope my father is

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 159 of 247



 1                                                                               158

 2       turning in his grave, and I confronted him as soon as he

 3       said that to me.

 4              Q.    Who was that person?

 5              A.    Le       Br

 6              Q.    The person you were texting the song lyrics

 7       back and forth?

 8              A.    Yeah.    That was two years ago.

 9                                   MS. PAYNE:         Vinny, don't answer --

10                                   THE WITNESS:          Yes.

11                                   MS. PAYNE:         These are the facts

12                           related to his juvenile adjudication.

13                                   MR. SPAGNOLI:             Well, I'm getting

14                           into the underlying incident, because

15                           Mr. S           has directly testified that he

16                           would never hurt anyone.                Now he is

17                           saying that he confronted this person

18                           and I'm entitled to explore that.                It

19                           goes to his credibility.

20                                   MR. COTTER:          The facts aren't

21                           admissible.          It has to do with the

22                           adjudication.

23                                   MR. SPAGNOLI:             I'm not asking about

24                           the adjudication, I'm asking about the

25                           facts.

                                    Veritext Legal Solutions
      800-567-8658                                                         973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 160 of 247



 1                                                                               159

 2                                 THE WITNESS:          But these are about

 3                           that --

 4                                 MR. SPAGNOLI:             Which of you is

 5                           going to be making objections?              I

 6                           thought we established that Ms. Payne

 7                           was going to be doing the objecting.

 8                                 MS. PAYNE:         I don't think it

 9                           matters, does it?

10                                 MR. SPAGNOLI:             I want to know who

11                           is going to be making objections.               I

12                           think I'm entitled to get into this, and

13                           if we have to call the judge about this,

14                           we will.

15                                 MR. COTTER:          That's fine.     He is

16                           not going to talk about his juvenile

17                           adjudication.         That's the whole point of

18                           the juvenile adjudication.              He is not

19                           going to put it on the record.

20                                 MR. SPAGNOLI:             It's no different

21                           from him having a disciplinary incident

22                           in school.       I'm asking him about the

23                           underlying facts.           I'm not interested in

24                           what the adjudication was.              I want to

25                           know what happened.

                                  Veritext Legal Solutions
      800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 161 of 247



 1                                                                            160

 2                                 MS. PAYNE:         The fact of the matter

 3                           is, having him testify and put something

 4                           on the record defeats the purpose of

 5                           having something sealed and his right

 6                           not to discuss it.

 7                                 MR. SPAGNOLI:             We have a

 8                           disagreement about this.

 9                                 At this point, I think we should go

10                           off the record, we should excuse

11                           and his mother from the room, and call

12                           the judge and find out what he thinks.

13                                               would you step out,

14                           please.

15                                 (Whereupon, a discussion was held

16                           off the record.)

17                                 MR. SPAGNOLI:             Back on the record.

18                                 The magistrate judge's office, the

19                           office of the magistrate judge assigned

20                           this case but he is not available this

21                           evening and is unlikely to be there

22                           before 4:00.

23                                 I am reserving my right to

24                           reconvene this deposition to ask the

25                           questions that I've been prevented from

                                  Veritext Legal Solutions
      800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 162 of 247



 1                                                                         161

 2                           asking about the incident involving

 3                           L        B         , and we will, if

 4                           necessary, make application to the court

 5                           concerning that.

 6       BY MR. SPAGNOLI:

 7              Q.    Going back to the DVD which has been marked

 8       as Exhibit 6.     I'm going to show you the other file on

 9       that disc, which is entitled "Spero student verbal

10       confrontation."      Can you see the screen?

11              A.    Yes.

12                    (Video played.)

13       BY MR. SPAGNOLI:

14              Q.    Do you remember the incident filmed in that

15       video?

16              A.    Yes.

17              Q.    That's a video of you and another boy,

18       correct?

19              A.    Yes, G            .

20              Q.    What's his last name?

21              A.    I'm not sure.

22              Q.    Does it start with an S?

23              A.    I'm not sure.

24              Q.    At one point, you can be heard in the video

25       saying, "Your friend's a pussy."               That's correct,

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 163 of 247



 1                                                                          162

 2       correct?

 3              A.    Yes.

 4              Q.    You are referring to G                  , correct?

 5              A.    Yes.

 6              Q.    Do you remember this incident?

 7              A.    Yes.

 8              Q.    Tell us about it.

 9              A.    He was telling people around school that he

10       was going to knock me and Lo               Wy       out.   And I was

11       like I don't even know who this kid is.               I think he is a

12       grade below me.      I was leaving Richie's Pizzeria and he

13       threw his crust at one of my friends and he told me who

14       he was and I approached him in front of all his friends

15       and all they did was pull out their phones.                And I was

16       telling him, "None of your friends care.               All they care

17       about is what's going to happen because all they're here

18       for is that they want to see some altercation happen."

19       And I just told him about how stupid it was.                Don't ever

20       say my name again.       That's really all it was.           I pointed

21       around to everyone.       "All your friends are watching you.

22       They don't even care.        All they want to do is see

23       something happen."

24              Q.    You invited him to fight during that video,

25       didn't you?

                                  Veritext Legal Solutions
      800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 164 of 247



 1                                                                         163

 2              A.    No.

 3              Q.    At one point in the video you are sort of

 4       swinging your arms back and forth; did you see that?

 5              A.    I did not.

 6              Q.    You want to play it again?

 7              A.    Yeah.

 8                    (Video played.)

 9       BY MR. SPAGNOLI:

10              Q.    Did you see at a point there where you were

11       sort of swinging your arms back and forth?

12              A.    I talk in gestures.           I talk like that.

13              Q.    When did that occur?

14              A.    I'm pretty sure it was in my sophomore year.

15              Q.    Toward the beginning of the encounter, he

16       holds up his hands, palms forward to you, correct?

17              A.    Yes.

18              Q.    At that point, he is telling you I don't want

19       any trouble, right?

20                                 MS. PAYNE:         Form.

21       BY MR. SPAGNOLI:

22              Q.    Is that what he told you?

23              A.    He didn't say that, but he did put his hands

24       up.

25              Q.    Did you understand him to be telling you he

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 165 of 247



 1                                                                         164

 2       did not want trouble with you?

 3              A.    Yes.    That's why I went to his friends and I

 4       told him that about what his friends are doing.              "Look

 5       around, they're all recording us."

 6              Q.    And then he backs away, correct?

 7              A.    Yes.

 8              Q.    And you followed him?

 9              A.    Yeah, because I wanted to understand why he

10       was telling people he was going to knock me and Logan

11       Wyland out.

12              Q.    And then he turned around and walked away and

13       you followed him for a few paces, correct?

14              A.    I was still talking to him and then he walked

15       away.

16              Q.    And you saw his friends were recording the

17       incident?

18              A.    Yes.

19              Q.    You didn't know beforehand that they were

20       going to record the incident?

21              A.    No, but as soon as we started talking,

22       everyone pulled out their phones and started yelling and

23       stuff.

24              Q.    Have you ever been asked to fill out

25       information about yourself for the school records --

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 166 of 247



 1                                                                         165

 2              A.    I'm not sure.

 3              Q.    -- when you were attending school at Vestal

 4       Central School District?

 5              A.    Asking about me?

 6              Q.    Yes, sir.

 7              A.    I'm not sure.

 8                                 (Exhibit 17, Registration Info,

 9                           marked for identification, this date.)

10       BY MR. SPAGNOLI:

11              Q.    Mr. Spero, do you recognize this document?

12              A.    No.

13              Q.    Do you know where the information was

14       obtained to fill out this document?

15              A.    No.

16              Q.    Were you ever asked to identify your race for

17       the school district?

18              A.    I'm not sure.

19              Q.    Under "personal information" in the top line

20       in the middle next to "race," it says "white or

21       Caucasian"; do you see that?

22              A.    Yes, I see that.

23              Q.    Do you know where that information came from?

24              A.    I'm not sure.

25              Q.    Did you ever indicate to anyone at the school

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 167 of 247



 1                                                                         166

 2       district that you were white or Caucasian?

 3              A.    No.

 4                                 (Exhibit 18, Information Checklist,

 5                           marked for identification, this date.)

 6       BY MR. SPAGNOLI:

 7              Q.    Mr. Spero, I'm showing you what's been marked

 8       as Exhibit 18.      Do you recognize this document?

 9              A.    No.

10              Q.    Right near the top, there is an entry that

11       says "race" with an asterisk after it.              Do you see that?

12              A.    Yes.

13              Q.    There is a "W," correct?

14              A.    Correct.

15              Q.    Do you know what that signifies?

16              A.    It signifies -- it says right here.            White or

17       Caucasian.

18              Q.    Do you know where the information came from

19       upon which this entry was based?

20              A.    No.    I don't remember filling out something

21       like this.

22              Q.    Following your second suspension, you

23       returned to school on or about January 5, 2017, correct?

24              A.    It was sometime in early January.            I don't

25       remember the specific date.

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 168 of 247



 1                                                                         167

 2              Q.    You remained in school except for some

 3       absences, until the superintendent's hearing was

 4       completed and the decision was issued, correct?

 5              A.    Correct.

 6              Q.    After the superintendent's hearing decision

 7       issued, did you start seeing a social worker named Judy

 8       Vieux, V-I-E-U-X?

 9              A.    Yes.

10              Q.    Do you remember when you started seeing her?

11              A.    It was shortly after the proceedings of the

12       superintendent hearing.

13              Q.    After the hearing itself, or after you

14       received the decision?

15              A.    After the decision.

16              Q.    How many times did you see Ms. Vieux?

17              A.    I'd say like 10 times.

18              Q.    How long would one of these meetings take?

19              A.    About an hour.

20              Q.    When is the last time you saw Ms. Vieux?

21              A.    I'm not sure.        I think it was a few months

22       after I started going.

23              Q.    Started going to see her?

24              A.    Yes.

25              Q.    Was it still in 2017 that you stopped seeing

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 169 of 247



 1                                                                         168

 2       Ms. Vieux?

 3              A.    Yes.    I'm pretty sure.

 4              Q.    Was your -- did you decide not to see

 5       Ms. Vieux anymore?

 6              A.    Yes.

 7              Q.    Was that in any way related to your being

 8       accepted into Broome County's program?

 9              A.    No, I stopped doing a lot of things like

10       hanging out with my friends and just retracted from

11       everything I usually would do.

12              Q.    When did you learn that you were accepted to

13       Broome County, again?

14              A.    That fall, I'm pretty sure.            I'm not quite

15       sure, though.

16              Q.    When you say, "that fall," you mean the fall

17       of 2017?

18              A.    Yes.

19              Q.    When you learned that you had been

20       accepted -- strike that.

21                    You are claiming in this case that you

22       suffered emotional distress as a result of your

23       suspension from school?

24              A.    Yes.

25              Q.    Tell us about the emotional distress.

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 170 of 247



 1                                                                          169

 2              A.     Like, right as I got suspended for the long

 3       term, for like, to go towards the hearings, I stopped

 4       eating.     I, like, went in my basement and I made like a

 5       little fort and I wouldn't come out.                I wouldn't talk to

 6       anyone.     I don't know.      I was scared.         It was just

 7       really weird for me to just have my normal life.

 8       Everything just, like, didn't matter anymore.                I just

 9       retracted from everything.

10              Q.     When did you stop eating?

11              A.     I don't remember the exact date, but it was

12       after my -- the 10-day suspension.

13              Q.     Was it before or after you learned that you

14       were going to be suspended for 18 months?

15              A.     It was before that.

16              Q.     When you say it was after the 10-day

17       suspension, do you mean after you found out you were

18       being suspended, or after the first 10 days were done?

19              A.     After the 10 days were done and I was told I

20       had to go to the hearing.

21              Q.     We looked earlier at a letter dated

22       December 14, 2016, that indicated you have to go to a

23       superintendent's hearing, correct?

24              A.     Correct.

25              Q.     And I think you also testified that Dr. Penna

                                  Veritext Legal Solutions
      800-567-8658                                                     973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 171 of 247



 1                                                                            170

 2       called the house to advise that you would have to go to

 3       a superintendent's hearing, correct?

 4              A.    I'm not sure, though.

 5              Q.    Did you stop eating right around one of those

 6       times when you either got the letter or got the call

 7       from Dr. Penna?

 8              A.    Around -- I believe it was around the time I

 9       got the letter, but I'm not sure.

10              Q.    When did you resume normal eating habits for

11       yourself?

12              A.    October of 2017.          Around the time of my GED.

13              Q.    You mean your TSC?

14              A.    My TSC, sorry.        I forgot the term.

15              Q.    You also said you created a fort in your

16       basement.    When did you do that?

17              A.    Right after my first 5-day suspension.                I put

18       blankets up and wouldn't leave it.                  I felt safe there.

19              Q.    When you say you wouldn't leave it, are you

20       saying you would spend 24 hours a day in there?

21              A.    Yes.

22              Q.    You didn't go to the bathroom?

23              A.    There is a bathroom right there.

24              Q.    In the fort?

25              A.    In my basement.

                                  Veritext Legal Solutions
      800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 172 of 247



 1                                                                         171

 2              Q.    Did you go outside at all during that period?

 3              A.    No.

 4              Q.    How long did you live in the fort in your

 5       basement?

 6              A.    All of January into February, until about the

 7       hearings were over.

 8              Q.    Well, the actual hearing concluded at the end

 9       of January of 2017.       Is that when you are saying you

10       stopped living out of the fort?

11              A.    No.    I was still in the fort into February.

12              Q.    You also said you were scared.            What do you

13       mean by "scared"?

14              A.    I was scared to just speak.            I didn't want to

15       open my mouth.      I felt like every time I talked I just

16       felt like my words didn't matter anymore because I felt

17       like I did something right and everything was being

18       taken away from me, so I didn't want to talk anymore.

19              Q.    Did you continue to post on social media

20       about your plight?

21              A.    My plight?      What do you mean by that?

22              Q.    Your issues with the school.

23              A.    No.

24              Q.    When did that start?

25              A.    What?

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 173 of 247



 1                                                                         172

 2              Q.      Being scared.

 3              A.      When I got suspended for the video of my

 4       sister.

 5              Q.      So around December 8th?

 6              A.      Yeah.

 7              Q.      When did you stop feeling scared like that?

 8              A.      I still do.     Like I go to the stores in

 9       Vestal and people go, "Mom, that's the kid."             Like, it

10       sucks.

11              Q.      Isn't it true that you told Judy Vieux you

12       didn't need to see her anymore because you felt so much

13       better because you got into Broome County Community

14       College?

15              A.      I just wanted to stop seeing her.         Yes.

16              Q.      When you tell her that?

17              A.      I'm not sure.      I just wanted to get out of

18       there.      My parents wanted me to talk to someone because

19       they were scared I was going to commit suicide, because

20       I wanted to, but I just didn't want to talk about it.                  I

21       just felt like I just needed time instead of to keep

22       bringing up what's upsetting me.

23              Q.      You told Judy Vieux that you didn't need to

24       see her anymore because you felt so much better after

25       being accepted into Broome Community College, right?

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 174 of 247



 1                                                                         173

 2              A.    Yes.    I want her to stop making the

 3       appointments.

 4              Q.    So you wanted to commit suicide?

 5              A.    Yes.

 6              Q.    Did you ever make a plan?

 7              A.    (Nods head).

 8              Q.    When was that?

 9              A.    In January.       I missed school around the time

10       I was going to.

11              Q.    Are you saying that you missed school in

12       January of 2017 because you were considering suicide?

13              A.    Yeah, it was when they let me back into

14       school and they were awaiting the decision.             I'd come to

15       school and throw up in the bathroom and leave.              I would

16       walk through the halls and felt scared.             People were

17       watching me.

18              Q.    Other than Judy Vieux, did you ever see any

19       other healthcare provider or counselor?

20              A.    I went with my mom once a couple times to her

21       counselor.

22              Q.    Who was that?

23              A.    His name is Charlie.

24              Q.    Where is he?

25              A.    It's on the south side of Binghamton.

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 175 of 247



 1                                                                         174

 2              Q.    You said his name is Charlie?

 3              A.    Yeah.

 4              Q.    You don't know the last name?

 5              A.    I don't know his last name.

 6              Q.    Do you remember what street the office is on?

 7              A.    No.

 8              Q.    Do you know what organization, if any, he is

 9       affiliated with?

10              A.    I'm not sure.

11              Q.    Do you know what kind of counselor he is?

12              A.    A grievance counselor.

13              Q.    Let me rephrase my question.           Did you see any

14       other healthcare provider or counselor in connection

15       with the emotional distress you are claiming as a result

16       of what happened at the school district?

17              A.    Just my mom brought me to her counselor.             If

18       I liked him, to see if I would talk to him, but I

19       refused to.

20              Q.    When was that?

21              A.    It was sometime in January, February of last

22       year.

23              Q.    2018?

24              A.    Yes.

25              Q.    Other than Judy Vieux and the one time you

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 176 of 247



 1                                                                         175

 2       went to see Charlie whoever but wouldn't talk to him,

 3       have you seen any other healthcare or counselor or

 4       therapist in connection with --

 5              A.    I talked to, like, a hotline for people who

 6       are going through depression, but other than that no one

 7       else.

 8              Q.    What's the hotline?

 9              A.    The suicide hotline.

10              Q.    When was that?

11              A.    It was close to my birthday in 2017.            Around

12       July.

13              Q.    Just the one time?

14              A.    Yeah, only one time.

15              Q.    How long did you use the hotline?

16              A.    I told them how I was feeling and stuff and

17       then I hung up right away.

18              Q.    So 5, 10 minutes?

19              A.    Yeah.

20              Q.    Have you ever been diagnosed with any mental

21       or emotional condition?

22              A.    No.

23              Q.    I'm not just talking about since you got

24       suspended.     I'm talking about at any time in your life.

25              A.    No.

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 177 of 247



 1                                                                         176

 2              Q.      Has any healthcare provider prescribed any

 3       treatment or medications to you as a result of any

 4       emotional condition you have?

 5              A.      No.

 6              Q.      Have you, yourself, paid anything out of your

 7       pocket -- your own pocket to further your education

 8       during your suspension?

 9              A.      No.

10              Q.      Have you had to incur any out-of-pocket

11       costs -- do you understand when I say "out of pocket"?

12              A.      Yes.

13              Q.      Have you had to incur any out-of-pocket costs

14       for your education since your suspension ended?

15              A.      No.

16              Q.      Other than your claim of emotional distress

17       and any claims you have in relation to lost education

18       time, are you, yourself, claiming any damages as a

19       result of what happened with the school district?

20              A.      Emotionally.     I haven't been the same ever

21       since.      I've retracted from almost all the people I talk

22       to.    I'm just kind of like --

23              Q.      The question was, other than emotional and

24       other than education costs.            Other than those two

25       categories, have you sustained any other damages as a

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 178 of 247



 1                                                                             177

 2       result of what you claim happened at the school

 3       district?

 4              A.    No.

 5                                 MR. SPAGNOLI:             Let's take

 6                           5 minutes.

 7                                 (Whereupon, there was a brief pause

 8                           in the proceedings.)

 9                                 MR. SPAGNOLI:             Back on the record.

10       BY MR. SPAGNOLI:

11              Q.                you are aware through Aja Holloway

12       that at least two students approached the school

13       resource officer about your gun video, correct?

14              A.    I think there is a third student, too.

15              Q.    So to the best of your knowledge, three

16       students approached the school resource officer about

17       your gun video, correct?

18              A.    Yes.

19              Q.    And the school resource officer actually came

20       out to your house, correct?

21              A.    Yes.

22              Q.    And you are also aware that there were phone

23       calls made to the school district about the gun video?

24              A.    Not about the gun video, but I heard there

25       was calls to the school.

                                  Veritext Legal Solutions
      800-567-8658                                                        973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 179 of 247



 1                                                                            178

 2              Q.    And you are aware that a lockdown drill was

 3       canceled the next day, correct?

 4              A.    Correct.

 5              Q.    And you are also aware from Aja that there

 6       were students talking about the gun video in the

 7       Commons?

 8              A.    Those are the girls who reported it.

 9              Q.    Do you agree with me that your gun video had

10       an impact on the school district?

11                                 MS. PAYNE:         Form.

12              A.    No.

13                                 MR. SPAGNOLI:             I have nothing

14                            further.

15                                 MS. PAYNE:         All set.

16                                 Thank you, guys.

17                                 (Deposition ended at 3:11 p.m.)

18                        *                 *                    *

19

20

21

22

23

24

25

                                  Veritext Legal Solutions
      800-567-8658                                                       973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 180 of 247



 1                                                                         179
 2       STATE OF NEW YORK
 3                             ss:
 4       COUNTY OF ________________
 5                             CERTIFICATE OF WITNESS
 6                   I,                     hereby certify that I have read
 7       the foregoing transcript of my deposition taken
 8       January 18, 2019, at Binghamton, New York, pursuant to
 9       the applicable Rules of Civil Procedure, and that the
10       foregoing 178 pages of transcript are in conformity with
11       my testimony given at that time (with the exception of
12       any corrections made by me, in ink, and initialed by me
13       on the attached errata sheet).
14
15       __________________________________


16
17       STATE OF NEW YORK
18       COUNTY OF ___________
19                   SUBSCRIBED AND SWORN to before me, the
20       undersigned authority on this the _____ day of
21       ____________, 20___.          ____________________________
22       Notary Public in and for
23       _______________ County, State of New York
24       My Commission Expires____________________
25       Job No. CS3175533

                                     Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 181 of 247
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 182 of 247



 1                       ERRATA SHEET
                 VERITEXT LEGAL SOLUTIONS
 2                       800-567-8658
         ASSIGNMENT NO. CS3175533
 3       CASE NAME: Spero v. Vestal Central School District
         DATE OF DEPOSITION: 1/18/2019
 4       WITNESS' NAME:
 5
         PAGE/LINE(S)/    CHANGE           REASON
 6       ____/_______/_________________/__________
         ____/_______/_________________/__________
 7       ____/_______/_________________/__________
         ____/_______/_________________/__________
 8       ____/_______/_________________/__________
         ____/_______/_________________/__________
 9       ____/_______/_________________/__________
         ____/_______/_________________/__________
10       ____/_______/_________________/__________
         ____/_______/_________________/__________
11       ____/_______/_________________/__________
         ____/_______/_________________/__________
12       ____/_______/_________________/__________
         ____/_______/_________________/__________
13       ____/_______/_________________/__________
         ____/_______/_________________/__________
14       ____/_______/_________________/__________
         ____/_______/_________________/__________
15       ____/_______/_________________/__________
         ____/_______/_________________/__________
16       ____/_______/_________________/__________
         ____/_______/_________________/__________
17       ____/_______/_________________/__________
         ____/_______/_________________/__________
18       ____/_______/_________________/__________
         ____/_______/_________________/__________
19       ____/_______/_________________/__________
20                   ________________________

21       (Notary not required in California)
         SUBSCRIBED AND SWORN TO
22       BEFORE ME THIS______DAY
         OF_______________, 2019.
23
         _______________________
24           NOTARY PUBLIC
25       MY COMMISSION EXPIRES__________________

                                  Veritext Legal Solutions
      800-567-8658                                                    973-410-4098
     Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 183 of 247


 1                                 Veritext Legal Solutions

                            290 W. Mt. Pleasant Ave. - Suite 3200

 2                               Livingston, New Jersey 07039

                         Toll Free: 800-227-8440        Fax: 973-629-1287

 3

 4       January 31, 2019

 5       To: Willa S. Payne, Esq

 6       Case Name: Spero v. Vestal Central School District

 7       Veritext Reference Number: 3175533

 8       Witness:                          Deposition Date:        1/18/2019

 9

         Dear Madam:

10

         Enclosed please find a deposition transcript.           Please have the witness

11       review the transcript and note any changes or corrections on the

         included errata sheet, indicating the page, line number, change, and

12       the reason for the change.     Have the witness’ signature at the bottom

13       of the sheet notarized except in California where they are signing

14       under penalty of perjury and forward the errata sheet back to us at

15       the address shown above.

16

17       If the jurat is not returned within thirty days of your receipt of

18       this letter, the reading and signing will be deemed waived.

19

20       Sincerely,

21

22       Production Department

23

24       Encl.

25       Cc: Charles C. Spagnoli, Esq

                                      Veritext Legal Solutions
      800-567-8658                                                               973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 184 of 247


[& - 18]

           &          10th 19:8,12 134:6    122 122:1              154:13
 & 18:5                 134:8 135:23        123 3:25 123:1       150 4:6 150:1
                      11 3:25 11:1          124 124:1            151 151:1
          0
                        123:13,17           125 125:1            152 152:1
 00007 1:8            11/19 152:4,6         126 126:1            153 5:11 153:1
 07039 182:2          11/19/2015 137:2      127 127:1            154 154:1
          1             151:20 152:14       128 4:2,3,4 128:1    155 155:1
 1 1:1 3:15 17:21     11/20 152:5           129 129:1            156 156:1
   17:25 19:3 151:6   11/9/2017 151:17      13 4:3 13:1 128:10   157 157:1
   151:10             110 110:1               130:10             158 158:1
 1/11/16 138:14       111 111:1             130 130:1            159 159:1
   154:21             112 112:1             13057 2:13           16 4:6 16:1 150:18
 1/16/2014 131:25     113 3:22 96:20        131 4:5 131:1          150:23 151:15
 1/18/2019 181:3        113:1               132 132:1              152:2 154:9
   182:8              114 3:23 114:1        13202 2:7            160 160:1
 1/22 140:16          115 115:1             133 133:1            161 161:1
 1/22/2016 140:10     116 3:24 116:1        134 134:1            162 162:1
 1/6/16 138:10        117 117:1             135 135:1            163 163:1
 1/6/2016 154:11      118 118:1             136 136:1            164 164:1
   154:15             119 119:1             137 137:1            165 4:7 165:1
 10 3:24 10:1 78:18   11:00 67:8 68:4,6     138 138:1            166 4:8 166:1
   116:18,22 117:17     68:7,18 102:6       139 139:1            167 167:1
   118:17 119:6,21    11:57 68:2            14 4:4 14:1 114:21   168 168:1
   167:17 169:12,16   11th 19:8,12,23         115:4 119:8,12     169 169:1
   169:18,19 175:18   12 4:2 12:1 62:11       120:2 128:12       17 3:15 4:7 17:1
 10/13/15 143:24        112:18 128:8,17       130:23 131:2         97:3 165:8
 10/21/2015 147:8       129:7,11              169:22             170 170:1
   147:21             12/01/16 149:9        140 140:1            171 171:1
 100 100:1            12/1/2016 149:18      141 141:1            172 172:1
 101 101:1            12/2 149:24           142 142:1            173 173:1
 102 102:1            12/2/15 3:19 65:3     143 143:1            174 174:1
 103 103:1            12/5/16 3:18 49:11    144 144:1            175 175:1
 104 104:1            12/8/16 150:8,14      145 145:1            176 176:1
 105 105:1            12/8/2016 150:5       146 146:1            177 177:1
 106 106:1              150:16              147 147:1            178 178:1 179:10
 107 107:1            12/9 150:3            148 148:1            179 179:1
 108 108:1            12/9/16 3:22          149 149:1            18 1:18 3:16 4:8
 109 109:1              113:15              14th 119:20            14:6 17:11,14,17
 10:00 1:18           120 120:1             15 4:5 15:1 97:15      18:1 48:15 130:7
 10:59 68:7           121 121:1               102:13 131:9,14      166:4,8 169:14
                                              150:22 151:6,19      179:8

                               Veritext Legal Solutions
 800-567-8658                                                          973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 185 of 247


[180 - 6th]

 180 180:1              2017 129:15 130:2              3           4th 93:12
 19 19:1                  130:3,12,18 131:2   3 3:1,17 32:12,17             5
 1999 9:17                151:10 166:23         93:9 129:15        5 3:19 5:1 49:19
           2              167:25 168:17         130:18               49:21 59:20 65:3
                          170:12 171:9        3/14/17 4:4 128:12
 2 2:1 3:16 18:13                                                    65:7 90:10 93:14
                          173:12 175:11       30 30:1 99:7
   18:18 52:25 58:24                                                 93:19 114:10
                        2018 10:7,8 13:8        151:10
   70:17,24 89:12,18                                                 118:17 166:23
                          13:19 96:19 99:24   300 2:6
   89:25 92:15 93:2                                                  170:17 175:18
                          99:25 130:3         31 31:1 182:4
   93:6 94:4 114:9                                                   177:6
                          174:23              315 2:7,13
   115:8,10,19 116:7                                               5/7/2015 135:22
                        2019 1:18 179:8       3175533 182:7
 2/27/2015 132:20                                                  50 50:1
                          181:22 182:4        32 3:17 32:1
 20 20:1 48:15 71:7                                                51 51:1
                        2022 10:19 11:15      3200 182:1
   99:7 102:21                                                     52 52:1
                          11:20               33 33:1
   179:21                                                          53 53:1
                        21 5:7 21:1           34 34:1
 2007 151:10                                                       54 54:1
                        2106 93:3             35 35:1
 2012 151:6                                                        55 55:1
                        22 5:11 22:1 31:12    36 36:1
 2015 133:3                                                        56 56:1 68:3
                          34:18,21 63:24      37 37:1
 2016 5:9 18:9                                                     57 57:1
                          122:22 149:6,7      38 38:1
   20:24 31:5,6,12                                                 58 58:1
                        221 2:6               39 39:1
   34:18,21 45:16,18                                               59 59:1 68:4
                        22nd 44:5 49:9        3:11 178:17
   49:19,21 51:9                                                   5d 89:18,19 92:25
                          62:5 99:24 142:4    3:17 1:8
   52:25 58:24 63:24                                               5th 89:22 90:2,4,6
                        23 5:3 23:1,22
   69:6,17 70:2,17,24                                  4             90:9,11 94:14
                          90:7 96:24
   71:10,18,22 72:5                           4 3:18 4:1 49:11              6
                        234-9900 2:13
   72:20 75:14 77:4                             49:15
                        23m 90:17 91:24                            6 3:20 6:1 68:24
   80:11,24 81:12,22                          40 40:1
                          92:3,5                                     73:7 161:8
   86:3 88:2 89:12                            41 41:1
                        24 24:1 78:12                              60 60:1
   89:18,25 92:15                             42 42:1
                          80:13 170:20                             61 61:1
   93:6,9,14,19 94:4                          4205 51:20 57:16
                        25 9:19 15:4 16:5                          62 62:1
   94:10,14 97:11                               59:14
                          25:1 71:7                                63 63:1
   104:6 109:14                               43 43:1
                        26 26:1                                    64 64:1
   112:19,22 113:23                           44 44:1
                        27 27:1 133:3                              65 3:19 65:1
   114:3,10,21 115:4                          448 15:6,9,13 16:2
                        27m 90:17 92:3,5                           6575 2:12
   115:8,10,19 116:7                          45 45:1
                        28 28:1 45:16,18                           66 66:1
   118:23 119:8,12                            46 46:1
                          51:9                                     67 67:1
   120:2,6 122:22                             47 47:1
                        28th 13:12                                 68 3:20 68:1
   125:17 128:19,23                           48 48:1
                        29 29:1                                    69 69:1
   129:2,22 130:2                             49 3:18 49:1
                        290 182:1                                  6:00 138:16
   142:9,12,12 149:6                          4:00 160:22
                        2nd 89:21 92:19                            6th 93:23 140:20
   149:7 151:6
                          94:9
   169:22
                                 Veritext Legal Solutions
 800-567-8658                                                            973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 186 of 247


[7 - america]

          7            88 88:1               accepted 168:8,12     advice 126:14,16
 7 3:8,21 7:1 18:9     89 89:1                 168:20 172:25         126:17
   75:14 87:21,24      8:30 78:21 79:11      accepts 130:17        advise 112:22
   88:2,22 90:14,21    8th 77:16 78:6        accompanied             170:2
   94:10 104:5           80:18 86:3,18,20      157:18              advised 113:4
   109:12 125:17         92:6 93:21 100:13   account 70:23         affiliated 174:9
   130:12                102:18 111:2          71:12               ago 97:4 158:8
 70 70:1                 172:5               accurate 33:9         agree 39:13 97:18
 703-6500 2:7                   9            accusation 29:5         97:25 98:4 178:9
 71 71:1                                       146:13              agreement 18:6,11
                       9 3:23 9:1 110:8
 72 72:1                                     accusations 26:15     ahearn 1:10 87:6,8
                         113:23 114:3,16
 73 73:1                                       26:17,19 27:5         130:12
                         114:20 118:23
 74 74:1                                     accuse 111:18         aide 25:15,17 35:5
                         119:11,25 128:19
 75 75:1                                     accused 145:14,16       35:6 40:13 132:25
                         128:23,25
 76 76:1                                       146:8               aja 81:15,17,19,21
                       90 90:1
 77 77:1                                     accusing 91:3 98:4      82:2,4,13,16 83:3
                       91 91:1
 78 78:1                                       111:17,23 124:5       83:22 85:25 86:7
                       92 92:1
 79 5:3 79:1                                 act 29:15 50:9          98:12 99:6,20
                       93 93:1
 7th 93:25 140:20                            acting 24:4 61:4        177:11 178:5
                       94 94:1
                                             action 180:19         alarm 106:17
          8            95 95:1
                                             active 84:17 95:8       107:18,23
 8 3:22 5:9 8:1 9:17   96 96:1
                                               95:10,14 96:20      alarmed 107:13
   77:4 78:18 80:11    97 97:1
                                               97:7,10             albert 1:11 2:17
   80:24 81:12,22      973-629-1287
                                             actively 80:5         alerted 99:9
   100:17 104:5          182:2
                                             activities 48:2,5     ali 117:8,9
   109:14 112:22       98 98:1
                                             actual 14:4 171:8     allegation 29:6
   113:15,19 114:10    99 99:1
                                             add 77:18               99:8,11 132:3
   129:22              9m 90:17 92:3,5
                                             address 9:18 15:4     allegations 94:17
 80 5:7 80:1           9th 19:8,11 85:21
                                               15:13,14 51:17        121:13
 800-227-8440            86:3,19,21 87:4
                                               103:25 156:13       alleged 92:14,16
   182:2                 113:24
                                               182:15              alleging 66:12
 800-567-8658                   a            addressed 131:2       allow 7:13 16:20
   181:2               a.m. 1:18 68:18       adjudication 17:3     allowed 14:3 48:2
 81 81:1                 102:6                 17:7 158:12,22,24     153:10,18
 82 82:1               ability 9:2 48:5        159:17,18,24        aloud 8:8
 83 83:1               able 60:5 108:19      administrators        altercation 152:6
 84 84:1                 146:3                 152:4                 162:18
 85 85:1               absences 167:3        admissible 17:4       alternative 138:23
 86 86:1               academic 130:3,3        158:21              altogether 23:21
 87 3:21 87:1          accept 12:17          adverse 79:7          america 54:25


                                Veritext Legal Solutions
 800-567-8658                                                             973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 187 of 247


[amount - bag]

 amount 106:23         approached            asking 8:2,15         available 160:20
   146:24                162:14 177:12,16      26:15 27:14 82:12   ave 182:1
 anger 97:19 98:2      appropriate             135:18 158:23,24    awaiting 173:14
 angle 37:8              129:23                159:22 161:2        aware 29:14 66:10
 angry 97:21,23        approximately           165:5                 66:14,18 70:10
   110:4                 130:7 138:15        assigned 160:19         96:5,24 106:20
 animosity 123:6       area 33:12 61:14      assignment 181:2        119:8 123:9
   152:5                 61:15               assistant 40:10         128:19,21 129:5
 announcements         argued 143:10           41:17 46:20           177:11,22 178:2,5
   134:19              arms 163:4,11           144:25 145:2,4      awareness 109:25
 answer 8:2,7,18       arrangement           associate 14:22                b
   9:11 16:11,17,20      21:18 22:9 24:3,8   associate's 10:16
                                                                   b 3:12 70:9 89:8
   30:21,22 43:24        24:15 28:19,20,23     10:17,21 11:6
                                                                     98:16 99:15
   46:3 79:18 127:8      28:25 29:10,13        12:10
                                                                     132:22 155:19,22
   137:17 158:9          64:6                assume 8:19
                                                                     156:4
 answered 113:7        arrangements          assuming 42:15
                                                                   back 12:24 13:11
 answering 8:6           20:20 22:7 23:8     asterisk 166:11
                                                                     13:11 14:3 21:8
 anxiety 127:25          23:11,16 26:23      athletic 46:14
                                                                     22:21,22,25 24:10
 anybody 42:11           27:3,17 28:3        atrium 61:3
                                                                     27:8 28:9,13
   57:18 69:12         arrest 17:5           attached 179:13
                                                                     29:18 33:13,14
   107:18              arrested 16:8,10      attacks 127:25
                                                                     35:22 36:4,17
 anymore 27:24           17:11               attend 86:18
                                                                     37:18 39:6 46:3,5
   123:8 168:5 169:8   arrive 62:4           attendance 13:24
                                                                     62:2 69:2 70:12
   171:16,18 172:12    arrived 26:5 42:20    attended 28:16
                                                                     94:4 109:12 116:3
   172:24                42:23 62:8,12,16      31:4
                                                                     118:7 122:25
 anyone's 144:12         102:14,20 106:22    attending 13:3
                                                                     128:14 134:2
 ap 148:9                107:11                165:3
                                                                     141:4,12,23 147:9
 apologized 103:20     arrow 37:17           attention 50:25
                                                                     153:10,18 154:13
 apparent 76:6         art 140:18              51:7 88:14 107:3
                                                                     155:15,16 158:7
 apparently 30:5       ascertains 141:10       109:12 115:6
                                                                     160:17 161:7
 appeal 131:6          asked 27:4,7 39:11      134:25 141:20
                                                                     163:4,11 173:13
 appear 18:2             39:25 40:2 44:19      147:19 157:5
                                                                     177:9 182:14
   110:11                45:7,9 50:23 58:8   attorney 9:13
                                                                   background 55:3
 appearances 2:2         60:13 83:22           16:21 121:23
                                                                   backgrounds
 appearing 2:16          101:24 103:17         122:2,13 126:3,6
                                                                     54:17
 apples 147:25           104:20 105:14,15      126:13,19 180:18
                                                                   backpack 143:19
   148:3,5               120:12 140:25       attorneys 2:5,12
                                                                     143:20
 applicable 179:9        146:18 147:10         5:6 80:3
                                                                   backs 164:6
 application 161:4       152:18 153:16       authority 98:24
                                                                   bad 127:18
 appointments            164:24 165:16         179:20
                                                                   bag 144:8,12
   173:3
                                                                     155:22
                                Veritext Legal Solutions
 800-567-8658                                                             973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 188 of 247


[balls - calling]

 balls 132:4,8         biological 74:21       b    o 155:3,4                   c
 baseball 14:16        birth 9:16               158:5 161:3          c 2:14 7:15 57:23
 based 126:8           birthday 175:11        brittany 15:23           70:8,8 149:9
   135:18 166:19       bit 67:23 151:12         63:9,13,23 74:13       182:25
 basement 169:4        blaming 148:10,15        108:21 109:16        caddick 1:11
   170:16,25 171:5     blank 20:13            bro 155:20 156:5         46:17,19 55:19,23
 basically 31:8 50:2   blankets 170:18        broke 80:7               56:3,20 58:16,17
   114:6               blatantly 129:21       broome 1:16 9:25         58:25 59:3,9,13,16
 basis 29:8            blondish 43:10           10:2,4,10,14 11:20     59:23 60:6 62:15
 bathroom 9:6 83:8     board 1:9 131:6          11:22 12:2,5,21        63:2,17,22 66:4,22
   170:22,23 173:15    body 35:9 155:19         13:3 168:8,13          67:5,11 108:9,13
 bea 132:22,24           155:22,22 156:4        172:13,25              109:4,16 112:6
 bear 18:19            bother 44:11           brought 25:6,18          115:20 145:3,5
 bed 77:3 88:6,16      bothered 82:13           26:19,20 27:7,16       146:4,8,12 149:9
 bedroom 103:23        bothers 12:16            45:2 50:22 55:25       149:25
 beginning 18:25       bottom 33:11             57:12,15,17 105:3    caddick's 55:16
   27:8 163:15           114:21 154:15          107:2,25 134:25        56:2 60:24 61:10
 begins 115:8            182:12                 135:7 147:19           145:7
 belief 29:4           boxes 19:4,7             152:17 156:23,24     california 181:21
 believe 28:4 29:8     boy 155:14 156:12        157:2 174:17           182:13
   31:3 32:18 51:6       161:17                        21:10         call 44:15 52:9,11
   53:2,13 55:7 64:8   boyfriend 104:2          22:15 38:19 43:10      52:15 56:18 60:17
   91:10 108:15        boys 136:2             brushed 112:14           78:7 81:13 82:2,4
   110:5 145:3 170:8   brand 54:11                    21:11 22:11      82:21 83:5,15
 bell 41:18,21,21      brandon 70:6,9,19        35:20 36:5 48:10       84:17 99:6 100:13
   41:24 43:15 68:3      70:22 71:24 72:11    building 1:17            100:22 108:9
   68:3                break 9:6,12 44:8      bullets 75:25 76:4       112:21 138:20
 belong 29:18            44:9,9,19,20,22,23     76:5 114:5             149:14 159:13
 benjamin 122:3,6        44:24 45:16,23       bunch 88:25              160:11 170:6
   122:9 126:24          46:22 47:22 68:21      157:18               called 7:15 38:20
   127:9                 99:23 123:4 128:3    burford 138:14,18        39:10 60:6,20
 best 32:10 56:24      breakup 100:2            139:5,11,17 140:2      67:2 71:15 81:20
   70:14 72:18           104:2                  154:18 155:3,5,9       82:8,10 95:8
   149:12 177:15       breath 37:24           burnet 153:9             100:15 108:11
 better 172:13,24      brianna 141:11         business 10:13           112:18 118:7
 bigger 110:13         brief 68:22 128:5        11:7,11,13,24 12:3     120:16 140:4
 binghamton 1:17         177:7                busy 61:22               144:23 145:7
   14:14,15,20 95:16   bring 25:15 44:14      bye 40:22                155:13 156:2
   95:22 117:14          105:7 135:9                                   170:2
   173:25 179:8        bringing 109:3                                calling 33:17
                         172:22                                        47:14 52:19 64:4
                                 Veritext Legal Solutions
 800-567-8658                                                               973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 189 of 247


[calling - come]

   121:15             certified 1:20 6:11   civil 179:9              34:24 36:9,15
 calls 52:12 113:7      180:6               claim 20:14,19,21        48:13,21 50:20,21
   177:23,25          certify 179:6           20:23 21:21 23:23      51:2,3,16,19,22
 campus 135:2           180:7,17              24:14 29:9,21          52:6 54:4
 campused 135:8       chairs 56:13            30:5,9 36:11 44:3    clean 50:9
 canceled 178:3       chance 50:9 66:7        44:5 47:18 48:16     clear 8:3,10,16
 capacities 1:12      change 22:6,9           48:20 50:12 56:16      15:3 32:22 38:3,7
 caption 74:5,8         23:15 181:5           62:5 63:23 121:18      52:20 110:25
   76:14 77:18          182:11,12             176:16 177:2           126:23
 car 137:16 147:22    changed 21:20         claimed 144:7          clearer 120:7
   148:3,6              23:10,12 24:8       claiming 38:4          clearly 127:2
 care 20:7 112:16     changes 182:11          66:16 107:13         click 89:13,15
   162:16,16,22       character 91:15         168:21 174:15        client 6:23 9:13
 carnegie 58:4,15       91:19 109:24          176:18                 16:21 79:5 126:21
 carry 106:11         characterized         claims 145:13          clifford 1:12 2:18
 case 66:11 129:24      129:20                148:23 176:17        clip 73:18,20
   160:20 168:21      charged 17:13         class 21:14 22:3         75:20,22,25 77:20
   181:3 182:6          157:21                23:12,18,20,24         77:23
 cassie 82:11 99:14   charges 130:20          24:3 25:22,24        close 21:8 33:18
 catching 155:19      charles 2:14            26:2 28:7,10,12,14     48:19 55:10
   156:2,4              182:25                28:17,23,24 29:17      141:19 175:11
 categories 176:25    charlie 173:23          31:5,9 38:15,18,23   closest 22:19
 caucasian 40:18        174:2 175:2           41:12,25 43:4        coast 54:24
   40:19 43:11        check 26:14 27:23       44:5 45:7 47:8,10    cocking 75:19
   136:18 137:10        111:5 118:12          49:9 51:11 52:2      code 18:5,10 63:4
   165:21 166:2,17      120:25 121:20         52:24 53:5,8,12      codes 103:18
 cause 44:16          checklist 4:8 166:4     54:7 58:22 59:10     coffee 61:25 62:2
   106:17             chest 88:15             59:14,17 83:11       cold 20:8,11
 cc 182:25            chiraq 155:14           85:16,17,20          collection 123:17
 cell 74:3 76:20,22     156:12                115:11 116:2,8       college 10:2,5,10
   87:25              choose 7:7 22:2         118:6 120:16           10:15 11:20 12:3
 center 19:4            24:2 70:20            133:4 135:12,15        12:6,21 13:4
 central 1:9,9 2:5    chronologically         140:15,24 141:21       172:14,25
   13:21,25 14:7,9      110:12,13,14          142:15 143:9,22      color 20:20 21:14
   15:5 84:20 94:13   chronology 111:2        149:13                 24:9 43:9 91:16
   131:18 165:4         144:5               classes 26:16            118:6 120:16
   181:3 182:6        chureen 48:18           27:15                colored 118:6
 certainty 5:8        cindy 125:8           classroom 21:7         columbine 96:3
   80:22              circumstances           23:14 24:13 31:12    combined 129:21
 certificate 179:5      129:18 136:9          31:17,22,25 32:16    come 25:4,11
                        139:16 157:24         33:13,19 34:19,22      45:24 59:7 72:6

                               Veritext Legal Solutions
 800-567-8658                                                             973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 190 of 247


[come - correct]

   83:20 101:9         concerned 107:9      context 16:25         54:22 55:4 58:25
   140:15 141:21       concerning 161:5     continue 11:11        61:8 66:23 72:20
   148:9 157:4 169:5   concluded 171:8        171:19              73:18,25 74:10,13
   173:14              conclusion 28:10     continues 149:17      74:22,25 75:15,18
 comes 85:9              67:17                150:13              75:22 76:15 77:6
 coming 58:21          condition 175:21     contradict 97:16      78:3,10,14 79:13
   61:21 95:11,22        176:4              conversation          79:16,24 89:4,21
   96:9                conditions 8:25        24:21 52:22 53:17   89:25 90:11 92:12
 comment 36:16         condolences 12:17      54:16 55:13 83:2    92:17,24 93:3,17
   47:11 48:17,20      conduct 18:5,10        83:7 84:5 101:7     94:2,14,18,19,21
   56:15 57:5 152:22     63:5 129:21,22       108:17,19,21        94:22 96:13 98:14
   152:22              conf 149:24            109:15,16 113:9     98:16 100:17
 comments 29:22        conference 149:24      126:24 138:15,25    102:23 105:19
   30:2 146:7            152:5                139:22,24 154:19    107:14 108:7
 commission            conformity 179:10      156:20              109:17 110:14,18
   179:24 181:25       confront 157:15      convicted 17:17       112:19 114:7,10
 commit 172:19         confrontation        conviction 17:8       114:11 115:21,24
   173:4                 161:10             cool 54:12,19         117:21 118:17
 commons 50:22         confronted 158:2       55:11 107:21        119:3,6,9,18,22
   58:8 82:7,7,8,9       158:17             coordinator 29:15     120:7,10,20 121:8
   178:7               confronting          cop 148:14            121:13,24 123:11
 communicated            157:22             copies 18:10          125:4 126:4,5
   86:6                confuse 8:13         cops 111:4 148:9      128:19 130:8
 community 10:2,4      confused 156:21      copy 73:11 129:7      131:25 134:9,22
   10:10,15 11:20      conjunction 98:5       129:11 131:17       135:23 137:2,10
   12:2,5,21 13:3      connection 121:23    corey 70:5,8,10,22    138:11 140:10,13
   112:17 172:13,25      132:10 136:20        71:24 72:4          140:14 146:24
 comparing 151:19        149:2 174:14       corner 34:5,9         147:3,5 149:3,4,7
 complaint 29:3,6        175:4                84:24 85:6          149:8,10,11,14,18
   63:8                considering          correct 5:4 8:7       149:21,22 150:3,4
 complete 10:21          173:12               17:17,19,20 19:15   150:6,7,9,11,12,14
   11:14 12:11 13:13   consistent 89:16       20:15,17,24 21:4    151:3,4,7,8,10,11
 completed 10:18       contact 81:19,22       22:7,25 24:15       151:13,14,17,18
   167:4                 93:6,9 116:14        26:24 30:10 31:6    151:20,21,24,25
 complications         contacted 92:20        31:18,20,25 33:17   152:12 154:11,12
   12:14                 93:19,21,23,25       33:20,25 34:4,11    154:15,16,19,20
 complies 65:19        contained 130:20       34:16,22 36:9,12    155:20 161:18,25
 computer 78:2         content 87:10,14       36:22 39:14,19,21   162:2,4 163:16
 concern 26:23           87:18                40:5,12 45:16,19    164:6,13 166:13
   104:23 111:8        contest 9:5            49:24 50:4,13       166:14,23 167:4,5
   142:20                                     53:15,22 54:5,17    169:23,24 170:3

                               Veritext Legal Solutions
 800-567-8658                                                          973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 191 of 247


[correct - december]

   177:13,17,20         court 1:2 17:4         87:22 89:14 90:9      150:2 169:12,16
   178:3,4 180:15         161:4                113:16 114:17,21      170:17,20 178:3
 corrections 7:5        covered 122:16         116:19 123:14         179:20 181:22
   179:12 182:11        crab 38:20             128:9,11,13,24      days 21:19 22:7
 correctly 18:7         created 7:8 170:15     129:14 131:11,25      86:3,9 89:9,11
   90:25 91:18 130:4    credibility 158:19     132:19 140:9          115:18 118:9,17
   130:21 136:3         crime 17:13 91:15      147:15,16 149:7       119:6,22 122:10
   148:10 152:11        crimes 17:17           150:8,14,16,20        124:5 141:3
 costs 176:11,13,24     cross 65:15 79:3,7     151:17 152:9          169:18,19 182:17
 cotter 2:9 6:22,25     crr 180:24             154:10,14 165:9     dean 12:23
   7:12 79:19 81:4      crust 162:13           166:5,25 169:11     dear 182:9
   97:5,12 98:8         cs3175533 1:24         181:3 182:8         deborah 1:11
   111:12 126:23          179:25 181:2        dated 130:18           112:6
   127:4 133:10,15      cspagnoli 2:14         131:24 135:22       debra 1:5 2:17
   138:8 139:19         cubelli 125:6          136:25 138:10         128:7
   158:20 159:15        cupboard 35:23         143:24 147:21       decade 96:7
 counsel 5:10 6:3         35:23                149:5,17 150:5      december 5:9 31:6
   6:19 7:6 9:13 81:2   curly 43:8             151:20 169:21         49:19,21 52:25
   126:14               currently 9:22        dates 75:12,13         58:24 69:6,17
 counselor 173:19         14:11                151:5,9               70:2,17,24 71:10
   173:21 174:11,12     cut 59:24             dating 57:19           71:18,22 72:5,20
   174:14,17 175:3      cv 1:8                dauber 82:12           75:14 77:4,16
 country 54:24                    d            99:14,15 100:6        78:6 80:11,18,24
   96:6                                       daughter 147:23        81:12,22 86:3,18
                        d 3:2 20:17 46:15
 counts 17:5                                  davis 40:12            86:19 87:4 88:2
                          53:10 70:9 99:15
 county 1:16 103:8                            dawski 48:18           89:12,18,21,22,25
                          130:18 149:9
   168:13 172:13                              day 23:24 24:3,8       90:2,4,6,10,11
                        dad 13:5 15:16,18
   179:4,18,23 180:3                           24:20,25 25:21        92:15,19 93:2,6,9
                          16:7 44:10 60:20
 county's 168:8                                27:23 28:16 29:25     93:12,14,19 94:4,9
                          82:21,24 83:10
 couple 23:17 73:8                             38:3 44:8 45:15       94:10,14 99:24
                          104:12 113:6
   83:10 99:8 109:3                            45:22,22 46:17,21     100:13,17 102:18
                        damage 127:14
   114:5 122:10                                47:21 48:14 59:2      104:5 109:14
                        damaged 147:23
   133:20,21,22                                59:20 60:18 66:8      111:2 112:18,22
                        damages 176:18
   141:3 144:4                                 67:6 76:8,17          113:23,24 114:3,9
                          176:25
   145:22 153:11                               78:11,16 84:7,8       114:10,10,21
                        danger 48:6 90:24
   173:20                                      86:17 88:9 89:10      115:4,8,10,19
                        danielle 15:24
 course 10:10                                  89:20,23 90:7,20      116:7 118:23,24
                        dasa 63:6,7 64:11
   13:13,20 19:7                               91:25 93:4,24         119:8,12,20,25
                          64:12,13
   31:24 66:10 80:4                            110:4 112:25          120:2,6 125:17
                        date 9:16 17:22
 courses 19:11                                 115:24 116:5          128:19,23,25
                          18:15 20:25 32:13
                                               122:21 135:14         129:22 151:6
                          49:12 65:4 68:25
                                 Veritext Legal Solutions
 800-567-8658                                                             973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 192 of 247


[december - doing]

   169:22 172:5       depression 175:6      directed 152:7        district 1:2,3,9,10
 deception 152:21     describe 20:6         directing 50:25         13:21,25 14:8,9
 decide 168:4           107:5 108:21        direction 37:7,17       15:5 21:3 66:12
 decision 4:2 128:8   described 63:14         58:21                 66:16 68:11 69:9
   129:4,7,11 131:7     64:13 87:3 109:16   directly 34:5           69:12,13,15,20,24
   167:4,6,14,15      description 3:14        126:11 158:15         70:23 71:5,11,21
   173:14               137:6 152:2         director 46:14          72:15 84:21 86:4
 deemed 182:18        desk 22:17,19         disagreement            86:8,12 87:4,17
 defamation 91:19       31:18 32:19,23,24     157:18 160:8          91:4,7,8,10 92:15
   109:24               33:2,6,9,16 35:12   disc 161:9              92:17,20 93:6,9,20
 defeats 17:6 160:4     43:7                disciplinary 4:5,6      94:13,18,21,25
 defendants 1:13      desks 22:19,24          129:19,23 131:9       95:15 98:5,21
   2:10 7:6             23:5 31:22 32:7       150:18 159:21         101:4,7,21 106:17
 defining 22:18         32:22 33:5 44:13    discipline 39:16        106:24 107:14,24
 definitely 49:4        44:21,22,25 45:5      50:3 92:21 93:7       111:23,25 112:8
   135:20               61:20                 93:10,20 131:17       116:15 117:9
 deformation 91:15    detail 120:20           151:3                 123:11 124:5
 degree 10:14 12:8    details 150:10        disciplined 136:20      125:3 131:18
   12:15                152:14                147:2,6,7 149:2       137:21 138:3,18
 delete 78:11         determination         discovery 81:7          156:13 165:4,17
 deleted 80:5,6,13      47:25               discuss 9:12 16:23      166:2 174:16
   80:19,20 100:2     determine 119:17        17:2 64:6 71:20       176:19 177:3,23
 demanding 85:17      determined              115:12 160:6          178:10 181:3
 demands 81:7           103:19 130:20       discussed 63:4          182:6
 denied 152:4,10        150:2                 69:22 72:16 132:7   district's 29:14
 deny 152:23 153:2    diagnosed 175:20        151:22 154:17       disturb 83:9
 department 103:4     diagram 3:17          discussing 59:10      document 18:2,4
   182:22               31:17 32:3,12,16    discussion 6:19         18:19,24 19:18,21
 depends 78:11          33:8,25 34:6          27:25 41:10 50:15     19:25 20:4 49:16
 depicted 74:12       diane 40:12             50:19 51:3 54:13      65:8,22 66:7
   124:3              die 155:20 156:5        69:5 86:22 87:2       88:23 113:20
 depicts 75:17        different 11:9          104:16,19 105:11      114:22 115:7
 deposition 6:4 7:2     17:10 89:3 151:12     114:14 127:21         116:23 123:19
   8:23 9:3 17:25       159:20                160:15                125:14 130:24
   49:15 65:7 73:7    dignity 29:14         disgruntled 95:10       131:15 132:18
   81:5 113:19                 21:10        disrupting 23:19        136:25 144:3
   116:22 160:24        22:15 34:22           47:10                 147:17 150:24
   178:17 179:7                  33:2       disruptions 23:13       154:14 165:11,14
   181:3 182:8,10     direct 51:7 115:6     distress 168:22,25      166:8
 deposition's 18:18     126:21                174:15 176:16       doing 35:24 36:2
                                                                    139:5 141:18

                               Veritext Legal Solutions
 800-567-8658                                                            973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 193 of 247


[doing - evening]

   156:2 159:7 164:4   duly 7:16             economy 53:5          endurance 9:5
   168:9               durham 140:16,17      ed 144:7              energy 20:9
 donlin 53:9             140:19 142:3,14     education 1:9         engaged 121:22,22
 door 30:18 31:24        143:10,15             131:6 176:7,14,17     138:14 154:18
   34:3 36:21,22,25    dvd 3:20 68:24          176:24              english 30:16
   36:25 37:4,7,11       73:7 161:7          effect 21:22 54:9       133:3,14,25 134:4
   84:25 85:8,9        dyer 20:15,17,19        59:4 63:18 124:8      134:4,8,17 135:12
   136:2                 21:22 23:7,23         127:17                135:15
 doors 136:14            34:21 35:14 36:8    effort 88:2           enroll 10:4
 doorway 34:7,8          38:4,5,9,23 41:14   eight 73:18           enrolled 9:22 10:6
   35:10,11 36:17        45:3,10,11 47:14    either 82:9 86:18       10:9 12:2,5,6
   38:12                 47:18 48:9,20         87:9,13 170:6       entered 132:15
 double 14:16            49:2 50:13,16       elderly 40:16         entire 15:4 56:10
 doupe 125:8,9           51:5,12 56:10,16    elementary 95:18        126:15 130:3
 downstairs 105:4        56:22 57:6 58:10      117:15              entirely 35:3
   105:9                 58:13,20 59:11      elena 57:20 58:7      entitled 73:10
 dr 56:13 60:9,19        62:5 63:24 115:17     72:2,13 75:7          126:18 158:18
   60:23 61:11 62:15     115:20 120:24         86:11,23 87:3         159:12 161:9
   63:6,17,22 64:10      122:17                99:23 122:17        entries 131:21
   64:20 66:5,22       dyer's 21:14 29:17    elevators 54:2          144:4
   87:12 100:25          31:5 34:19 35:9     email 85:13,14        entry 19:15
   112:18,21,25          44:5 47:8 50:20     emotional 168:22        131:24 132:19
   113:4 143:3,11        50:21 51:2,11         168:25 174:15         135:22 136:25
   169:25 170:7          57:13 149:13          175:21 176:4,16       138:10 140:21
 draw 31:16 32:3,7     dyslexia 143:14         176:23                143:23 144:6
   32:9 37:17                    e           emotionally             147:8,21 149:5,17
 drawn 32:16                                   176:20                150:5 151:16
                       e 3:2,3,12 5:2,2
   33:11                                     employed 14:11          166:10,19
                         7:15,15 20:17
 drexel 57:25 58:5                           employee 87:16        equal 21:22 23:24
                         57:21,21 70:8,8,9
   58:17,19,20                                 91:11 95:11           24:21 90:22
                         70:9 99:15 117:12
 drill 84:15,18,21                             123:23 137:20         109:23 110:8
                         132:22 167:8
   85:11,12,18,22                              138:3 180:18        eric 81:24
                       earlier 103:24
   95:21 178:2                               employees 71:11       errata 179:13
                         151:22 169:21
 drills 94:24 95:15                          emptied 145:11          181:1 182:11,14
                       early 31:6 78:18
 drink 9:7                                   empty 75:20 145:9     error 116:8
                         83:11 98:24 133:4
 drive 58:4,15                               encl 182:24           escorted 40:11,12
                         133:14 134:12,18
 driven 147:23                               enclosed 182:10       esq 2:8,9,14 182:5
                         135:15 166:24
 dropped 42:9,11                             encounter 163:15        182:25
                       east 2:13
 due 12:14 87:10                             ended 13:6 15:18      established 159:6
                       eating 127:14
   87:14,18                                    55:11 88:9 176:14   evening 160:21
                         169:4,10 170:5,10
                                               178:17

                                Veritext Legal Solutions
 800-567-8658                                                             973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 194 of 247


[events - first]

 events 120:7,19          129:11 130:10,23      159:23              feeling 172:7
 eventually 62:8          131:9,14 150:18     faggot 140:4             175:16
   102:18                 150:22,23 151:15    failed 140:15         fell 143:20
 everybody 8:22           151:19 152:2        failure 141:21        fellow 69:23 71:21
   108:2                  154:9,13 161:8      fair 8:19 49:8           81:12
 everyone's 95:5          165:8 166:4,8         119:24 140:5        felt 27:21 57:6
 evidence 152:8         exhibits 123:10       fall 168:14,16,16        112:15 115:20
 evil 93:17             existed 80:10         false 152:22             170:18 171:15,16
 exact 20:25 89:14      experience 40:20      familiar 29:6            171:16 172:12,21
   169:11               expires 179:24          34:15 68:10 71:14      172:24 173:16
 exactly 22:4             181:25                84:14 96:3 99:10    female 99:9
   101:14               explain 6:23 11:19      115:13              fifth 42:2,3 68:2,8
 examination 1:15         26:17 37:11,12      family 53:17 55:7        124:20 125:14
   3:8 7:18 79:3,7        53:4 56:8 82:18       60:10 62:17 66:21   fight 162:24
   180:12                 106:23                67:13 107:19        file 161:8
 example 19:22          explaining 56:7         115:3 116:11,14     files 73:8,10
   33:24 95:6 109:6       88:6                  119:16 121:22       filing 6:8
   109:8,9              explore 158:18          122:5,12 127:16     fill 64:11 164:24
 exception 9:10         express 98:2,3        far 36:21,25 41:8        165:14
   179:11                 112:15                62:11 102:11        filled 19:18,22,25
 exchange 118:13        expressed 97:19       farmer 1:19 6:10      filling 166:20
   118:20                 111:8,18              180:5,24            filmed 161:14
 exchanged 116:25       extent 55:12 77:15    farmer's 14:19        financially 180:19
   117:16 119:24                  f           fat 140:4             find 80:8 129:22
 excited 106:12                               father 12:14 44:20       160:12 182:10
                        f 38:5 39:11,13
 excuse 160:10                                  74:22 83:5 100:5    finding 118:11
                          56:18 57:4 64:5
 exhibit 3:15,16,17                             100:7,8,12,14       findings 130:17
                          141:17
   3:18,19,20,21,22                             101:6 102:8         fine 159:15
                        face 36:20 90:24
   3:23,24,25 4:2,3,4                           104:14 105:18,23    finish 43:23
                          110:2 111:21
   4:5,6,7,8 17:21,25                           113:8 157:25        finished 7:25
                        facebook 72:25
   18:13,18 32:5,12                           fathers 99:9          finishes 134:21
                        faces 48:19
   32:17 49:11,15                             fax 182:2             firm 2:11
                        facing 22:21 37:2
   65:3,7,15 68:24                            fear 98:6             first 7:24 12:2,5
                          37:2 76:25
   73:7 87:21,24                              february 118:25          12:21 13:5 14:2
                        fact 19:22 50:16
   88:22 90:4,14,21                             129:15 130:12,18       15:6,15 20:5,23
                          51:4 59:14 60:15
   109:12 113:15,19                             133:3 171:6,11         21:2 23:24 24:2,7
                          88:3,12,17 92:15
   114:16,20 116:18                             174:21                 24:8,11 26:22
                          100:14 121:10
   116:22 117:17                              federal 6:6              29:25 42:13 43:7
                          130:17 134:13
   119:11 123:13,17                           feeder 14:18             44:18 51:23 53:16
                          135:2 160:2
   124:22 128:8,10                            feel 133:20              60:25 66:17 67:5
                        facts 129:18
   128:12,17 129:7                                                     68:14,17 78:13
                          158:11,20,25
                                 Veritext Legal Solutions
 800-567-8658                                                              973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 195 of 247


[first - going]

   81:18 82:2 89:3,6     133:10,15 138:8       26:7 33:17 34:6      girlfriend 5:8
   89:11,11 90:8,14      139:19 163:20         35:16,16,17 61:3       50:17,22 51:4
   90:21 92:24 93:4      178:11                130:10 153:13          59:10 75:3,9
   105:14 109:13,13    format 151:13           162:14                 76:18 77:2,6
   110:3,7,9,11,13     fort 169:5 170:15     fucked 117:24            78:17 79:16 80:23
   115:7,18 122:5,8      170:24 171:4,10     fucking 38:10            83:9 99:5
   122:13,20 124:21      171:11                45:13 47:14 56:22    girls 83:10 98:13
   128:16 130:16       forth 155:15 158:7      60:6 149:14            178:8
   131:14,24 137:15      163:4,11 180:9      full 11:18             give 65:9 95:6
   140:8 143:23        forward 163:16        fun 20:7                 146:3
   144:6 149:21          182:14              further 50:2,3         given 30:22
   151:5,9 169:18      found 49:6 63:6         84:5 92:20 101:16      134:12 179:11
   170:17                169:17                119:17 128:18,22     giving 50:9
 five 23:5 89:9,11     foundations 26:2        176:7 178:14         glass 14:23
   92:16 93:2 115:18   four 9:21 10:23         180:17               go 7:23 14:23
   118:9                 118:6               fwmillerlawfirm...       16:12 19:14 25:20
 floor 54:5            fourth 41:24,25         2:14                   26:3 27:8 30:4
 florida 97:4            42:2 67:9 115:23              g              37:4 40:9 41:24
 focus 143:16            115:25 124:20                                44:16 52:8 54:2
                                             g 89:8
   151:16                125:13                                       60:9,25 82:14,20
                                             gallagher 125:9
 focusing 143:14       frank 2:11                                     84:24 86:25 102:9
                                             garbage 143:18
 follow 70:21          free 182:2                                     105:13 111:4
                                             gathering 39:24
 followed 70:20        frequency 20:9                                 114:12 116:3
                                             ged 13:15 170:12
   79:15 125:6 164:8   frequently 23:12                               133:14 134:18
                                             general 32:9
   164:13                96:9                                         135:4 140:25
                                             generally 52:9
 followers 70:23       freshman 15:10                                 141:13 147:8
                                               66:14 88:22
   71:11                 15:25 29:23 85:2                             148:14 160:9
                                             geometry 19:23
 following 14:6          134:5                                        169:3,20,22 170:2
                                             gestures 163:12
   142:15 166:22       friday 140:16,25                               170:22 171:2
                                             getting 59:19
 follows 7:16            141:22                                       172:8,9
                                               91:22 93:22
 football 136:10,17    friend 81:18                                 goes 36:18 90:2,3
                                               115:18 127:24
 foregoing 179:7         154:23 155:2                                 158:19
                                               139:13 158:13
   179:10 180:8,15     friend's 161:25                              going 5:10 7:23
                                             gia            143:7
 forgot 99:22          friendly 40:23                                 9:13 11:17,23
                                               143:8
   170:14              friends 23:18 36:6                             13:7 16:20 26:14
                                                      125:7
 forgotten 129:9         70:5,12 71:3                                 26:15 27:15,23
                                             giovanni 161:19
 form 3:16 6:14,21       99:21 157:19                                 37:8 39:5 42:2
                                               162:4
   18:6,14 64:11,12      162:13,14,16,21                              51:7 53:19 56:5,6
                                             girl 74:17 139:4,6
   78:22,24 97:5,12      164:3,4,16 168:10                            56:12 60:8 64:16
                                               141:7
   98:8 106:25         front 14:22,22                                 73:9 75:5 81:2
                                             girl's 141:4,23
   111:12 124:6          22:10,14,16,17,18                            82:20,21 83:10,15

                                Veritext Legal Solutions
 800-567-8658                                                              973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 196 of 247


[going - hide]

   83:16 85:12,15      ground 7:23            hand 76:24 141:12     heading 37:9
   86:8,12 90:7        grounds 16:19            141:13,22           health 12:7,7,16
   91:16,20,20 92:9    group 33:4 67:13       handbook 3:15         healthcare 173:19
   94:4 98:7,13,14       145:18                 17:21 18:5,10         174:14 175:3
   100:6,13 101:10     guess 17:16 43:12        108:12 109:4          176:2
   106:19,24 108:4       132:8                handed 63:6 64:18     hear 38:2 88:7
   112:22 113:4,14     guessing 148:13        hands 141:3             108:19
   115:6 117:15,19     guidette 74:6,16         163:16,23           heard 30:5,9 38:3
   119:21 126:17,21      76:14                handwriting             38:5,9 41:14 45:3
   131:20,21 135:8     guilt 130:19             18:19                 45:10,11,13 48:9
   139:17 143:22       guilty 130:20          handy 150:22            49:4 58:20 96:15
   144:8,11,12         gun 74:10 75:17        hanging 168:10          112:13 122:25
   153:21 154:13         75:22 78:10,14       happen 42:19            161:24 177:24
   159:5,7,11,16,19      79:13 81:13,23         85:19 147:11        hearing 3:23 4:2
   161:7,8 162:10,17     88:7 94:13,16          162:17,18,23          14:4 74:15 112:23
   164:10,20 167:22      98:6,13 103:17       happened 28:5           113:5 114:16,25
   167:23 169:14         104:17 105:12          29:23 41:12 42:15     119:3,16 121:24
   172:19 173:10         106:2 111:3,5,9,10     42:16 44:5,10,13      122:10 123:10,22
   175:6                 124:12,16 150:11       44:17 56:2,7,9        125:20,22 126:3
 gonna 91:16             177:13,17,23,24        62:13 63:3,7          126:13,20 127:5
   155:20 156:5          178:6,9                84:23 85:7,11,18      127:10,19,23
 good 7:11             guns 96:10 123:11        86:2 87:3 103:16      128:8,18,22,24,24
 gotten 109:5          guy 103:11,12            104:24 110:6          129:4,8,12 130:6
 government 53:7       guyana 54:22,24          116:4 118:20          130:17,21 167:3,6
 grabbed 139:6         guys 178:16              122:21 133:20,21      167:12,13 169:20
 grade 15:7 19:23                h              133:22 140:23         169:23 170:3
   85:21 134:6,8                                145:8 148:5 153:5     171:8
                       h 3:12 70:9
   135:23 145:23                                153:20 159:25       hearings 169:3
                       habits 170:10
   162:12                                       174:16 176:19         171:7
                       hair 30:19 40:17
 grades 19:8,12                                 177:2               heavier 103:11,12
                         43:8,9
   27:14                                      harassing 139:3       held 1:16 6:5 31:8
                       half 9:21 96:7
 graduate 11:22                               harassment              75:25 88:14
                       halfway 15:7
 grandfather's                                  157:21                114:14 125:22
                       hall 29:22 30:6,9
   55:9                                       hard 8:3,10 38:2        139:24 149:24
                         31:24 60:25
 grandmother's                                  143:14                160:15
                       hall's 30:25
   55:9                                       harm 106:17           hello 52:17,17
                       halls 173:16
 grave 158:2                                  harry 136:8           help 110:17
                       hallway 30:6,10
 great 19:24 54:10                            harsh 21:11 35:20       118:19
                         35:2 36:14,18
 grievance 174:12                               35:24 36:5 48:10    hi 40:22 46:10
                         37:3 40:22 60:25
 gr      n 82:11                              head 8:9,9 30:4       hide 88:2,5,12,17
                         133:25 140:20
   99:14 100:6                                  173:7
                         142:3 146:16
                                 Veritext Legal Solutions
 800-567-8658                                                              973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 197 of 247


[high - interim]

 high 1:11 13:13         148:15,16 157:14    inappropriate         indicating 32:6,8
   18:5 20:8 40:7,8      157:17 170:2          138:15                32:11,19,25 33:6
   60:22 61:4,6 96:3     177:20              incident 97:7           34:2 37:15,17,18
   138:23 143:3        hr 1:19 6:10 180:5      99:21 115:11,12       47:5 76:24 182:11
 highest 96:22           180:24                115:13 116:4,8      individual 1:12
 history 129:19        huh 8:9                 131:25 132:11,19      74:12
 hit 143:20 148:5      hung 175:17             133:18 134:25       infant 1:5
 hoity 52:17           hunter 38:19            136:5,9,21 137:6    influence 8:24
 holding 76:22           48:18 72:17           138:2,13,16 140:9   info 4:7 165:8
 holds 76:23             124:19,22             140:9,21 141:22     information 3:16
   163:16              hurt 96:12 97:22        144:19 147:2,9,18     4:8 18:13 29:4
 holloway 81:15,21       98:3 109:11 110:5     147:25 149:3,6,13     97:16 107:12
   85:25 86:7 98:12      110:17,23 132:12      149:20 150:8,14       121:6 123:21
   99:20 177:11          136:23 139:14,17      150:16 151:5,9,17     124:2,8 125:2
 home 49:19 67:18        158:16                151:20,22 152:14      164:25 165:13,19
   68:16,19 82:25      husband's 51:22         152:18 154:10,14      165:23 166:4,18
   86:25 101:9,25                i             154:17 158:14       informed 111:7,9
   102:20 111:4                                159:21 161:2,14       111:13,14 119:15
                       idea 10:24 127:18
   113:22 127:16                               162:6 164:17,20       122:12
                       identification
 hook 96:15                                  incidents 96:21,25    ing 38:5 39:11
                         17:22,25 18:14
 hope 157:25                                   97:10 131:22          56:18 57:4 64:5
                         32:13 49:12 65:4
 horrible 90:25                              include 71:8          initial 14:2
                         68:25 87:22
   110:3 111:21                              included 182:11       initialed 179:12
                         113:16 114:17
   112:7                                     includes 114:9        injunction 74:16
                         116:19 123:14
 hospital 12:15                              including 69:13         125:23
                         128:9,11,13
   74:25 75:10 76:17                           113:24 129:19       injured 96:20 97:3
                         131:10,14 150:19
   77:3 78:17 79:16                          inconclusive          ink 179:12
                         165:9 166:5
   82:22 86:15 99:5                            148:23              inquiry 120:22
                       identified 120:15
   100:19 102:11                             incorrect 8:7         insignia 90:10
                       identify 146:8
 hotline 175:5,8,9                           incur 176:10,13       instagram 72:23
                         165:16
   175:15                                    independent           instructed 115:12
                       identities 144:18
 hour 108:18                                   147:17              instruction 130:2
                         145:25 146:3
   167:19                                    indicate 58:12        intend 107:18
                       identity 100:5,7
 hours 78:12 80:14                             72:4 107:8 156:16   intended 112:3
                       ignoring 60:15
   86:16 170:20                                157:11 165:25       intending 112:6
                       ii 19:23
 house 92:6 101:11                           indicated 6:20        interaction 84:11
                       immediately 83:5
   102:9,12,14                                 11:7 32:18 33:8     interested 159:23
                         101:9 102:9
   103:16 104:8                                72:9 96:19 109:14     180:19
                         105:13 111:11,16
   106:22 107:11                               144:15 169:22       interfere 9:2
                       impact 178:10
   108:10 111:4                              indicates 131:5       interim 1:11 61:5
                       inaccurate 116:16
   112:18,21 148:10                            147:22                61:6 143:3

                                Veritext Legal Solutions
 800-567-8658                                                             973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 198 of 247


[intimidated - knowledge]

 intimidated 57:6,9             j                    k              107:20 174:11
   115:20 118:9       january 1:18 10:8     kasson 1:12 2:18        176:22
   120:17               13:12 14:3 142:4      24:15,22 25:5,9     kirkville 2:12
 intimidating           142:8,12,12           26:10,11,21,23      ki       85:25 86:8
   129:20               166:23,24 171:6,9     27:3 28:2,24 29:5   knew 44:14 88:19
 introduced 123:10      173:9,12 174:21       29:9,12 45:8,21       92:9,11 119:20
   123:22               179:8 182:4           46:21 47:17 50:13     123:23 125:3
 investigate 29:5,9   jd 138:14,18            51:8 52:24 53:14      127:14 146:18
 investigation          154:18 155:3,5,9      54:8,14 55:15,23      152:6
   132:11 138:2         156:24,25 157:7       55:24 62:15 63:17   knight 9:19 15:4
 investigator           157:12,12             63:22 66:4,22         16:5
   106:14             j     156:19 157:5      145:5 149:25        knock 162:10
 invited 162:24       jeff 130:12 153:10      157:3,4,9,10,11       164:10
 involve 96:9           153:18              kasson's 25:20        knocks 85:9
 involved 115:11      jeffrey 1:10 153:9      26:5,12 27:9 46:7   know 7:22 8:16
   116:8 144:19         153:12,13           kate 125:6              9:7 12:17 13:22
 involves 66:15       jersey 182:2          keep 8:3,10 15:3        17:4 20:13 30:16
   132:3              job 1:24 179:25         30:4 150:22           35:6 37:11 41:3
 involving 156:25     joey 125:7 143:7,8      172:21                42:14 48:8 51:15
   161:2                143:12,13,14        kelly 52:5,13           59:8 62:16 65:13
 ironically 30:6      joke 52:16              72:17                 75:24 76:3 81:17
        21:10 22:15   joking 101:24         kept 21:17 59:25        83:15,25,25 84:25
   33:2 34:22 36:13            21:10          139:7                 85:12,15,19 86:13
   42:13,16,17,20       22:15 38:19         kerstin 81:25 82:3      86:20,21,24 95:22
   43:21 45:3 125:8   josh 2:9                83:18                 97:10 99:17 100:5
   125:9              judge 159:13          kevin 125:6             103:11 106:18,19
 issue 16:22 24:14      160:12,19           kicked 43:4 45:3        113:3 115:16
   29:13 44:17 64:7   judge's 160:18          123:3                 117:13 122:5
   66:15,19 84:12     judy 167:7 172:11     kid 140:5 162:11        123:19 135:20,21
   156:9,14             172:23 173:18         172:9                 138:20,25 144:15
 issued 129:4 167:4     174:25              kidding 83:13           144:18 145:25
   167:7              ju     82:12          kids 22:10,13           146:6,15 148:12
 issues 66:11         july 9:17 151:10        23:13,18 24:4,4,5     148:20 154:23
   143:10 156:7         175:12                54:19 138:21          159:10,25 162:11
   171:22             june 151:10             145:10,18             164:19 165:13,23
 italian 74:17        junior 137:2          kies 52:5,8             166:15,18 169:6
 italy 55:8             138:11 140:12       kill 91:16,21 96:12     174:4,5,8,11
 items 137:4,13,22    jurat 182:17          killed 96:20 97:3     knowledge 56:25
   138:4 151:23       juvenile 17:3,7       kind 12:25 20:13        70:15 71:10 72:18
   152:9 154:6          158:12 159:16,18      21:12 37:24 62:20     75:24 98:23 105:2
                                              88:13 106:12          108:14 149:12

                               Veritext Legal Solutions
 800-567-8658                                                            973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 199 of 247


[knowledge - lyrics]

   177:15              leave 34:22,24         life 169:7 175:24        178:2
 known 85:20 99:2         39:3,6,11,18 42:5   lights 85:3,5          locked 85:8
 knows 103:18             43:13,16 47:24      liked 174:18           locker 139:6 144:9
   127:12                 48:4 60:9 67:16     liking 26:16           logan 162:10
          l               82:14,15 133:4         125:11                164:10
                          134:12 135:12       limited 85:16          long 9:20 21:17
 l 53:10 57:21,23
                          143:2 170:18,19     line 5:3,7,11            24:20 33:19 41:6
   57:23 70:8,8
                          173:15                 165:19 181:5          41:16 62:10,22
   98:16 117:12
                       leaving 108:2,5           182:11                86:15 97:4 99:4
 label 32:19
                          143:17 162:12       lined 136:11             102:17,20 108:16
 labelled 124:22
                       led 98:6 149:13,20     lines 142:21             109:19 141:21
 lacking 156:3
                       left 21:10 26:8           156:19                167:18 169:2
 ladies 26:7 43:18
                          33:9 37:4,9 39:12   list 120:20 121:3        171:4 175:15
   61:20,23
                          39:21 43:18 55:24   listed 19:8            look 36:4 52:22
 lady 30:18 40:16
                          60:24 61:2,3 66:8   listen 56:5,6,12         56:14 65:10,17,17
   43:7,8
                          103:20 108:9,16        60:8 155:13           66:9 123:18 141:8
 landon 137:9,10
                          133:25 135:15       listened 112:13          147:8 164:4
   137:12 153:7,15
                       legal 2:5 181:1        literally 103:8,9      looked 40:15
   154:5
                          182:1               litigation 13:20         54:17 78:6 79:12
 lane 15:6,8,9,13,20
                       lens 76:25                66:14,18              169:21
   16:2
                       le      155:3,4,7,8    little 25:12 37:8,23   looking 19:7 37:4
 larger 67:13
                          155:12,17 156:8        52:16 67:23 137:5     37:5,15 101:19
 laura 1:19 6:10
                          156:10,22 157:6,7      151:12,24 152:7       147:14 150:23
   180:5,24
                          157:11 158:5           169:5                 152:2
 law 2:5,11,12
                          161:3               live 51:14 57:25       lose 50:3
 lawrence 51:23
                       letter 3:18,19,22         58:3 62:11 103:25   lost 176:17
 lawsuit 29:4
                          4:4 49:11,18 65:3      104:3 171:4         lot 23:5,13,17,18
 laying 77:3
                          65:17,18,24 66:13   lived 9:20 15:14         137:5 143:10
 leading 78:25
                          113:15,22 116:12       15:14,15,17 16:5      151:24 152:7
 leads 11:19
                          116:15 119:15          50:16 51:4 58:12      168:9
 league 14:19 137:5
                          128:12 130:11,14       58:14 59:10         loud 24:5 64:3
   151:24 152:7
                          131:2,5 169:21      lives 51:12 58:4       love 110:17
 leaning 35:23
                          170:6,9 182:18         59:7                lscny.org 2:8
   36:24
                       level 37:22 88:15      living 15:4 16:2       lucas 141:11
 learn 168:12
                          88:15                  59:5 104:5 171:10   lunch 42:3 43:15
 learned 92:3,23
                       license 106:10,10      livingston 182:2         43:19,20 67:21,24
   111:2 168:19
                          106:13,14           location 15:20,21        68:4 128:2 135:4
   169:13
                       lie 41:3 135:10           16:6 31:11            137:14
 leasy 117:8,9,13
                       lied 133:13 134:22     lockdown 84:14         lying 56:11 134:15
   117:17 119:25
                          135:5                  84:21 85:11,12,18   lyrics 158:6
 leasy's 120:22
                                                 85:22 94:24 95:21

                                 Veritext Legal Solutions
 800-567-8658                                                               973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 200 of 247


[m - monitor]

         m            massacre 96:17        medications 8:25      midst 124:4
 m 3:3 57:23          master's 11:23         176:3                mike 137:9 153:7
 madam 182:9          matching 137:6        meet 25:13 46:17      millennial 63:19
 magic 94:5            154:14                140:25 143:11        miller 2:11
 magistrate 160:18    math 20:14 26:2       meeting 25:4,6,7,8    mind 91:7,9
  160:19               28:10,14,16 29:17     25:11 26:22 27:6     minds 93:16
 main 61:7,12,15       31:5 41:25 50:23      27:9,13 28:3,6,10    mine 33:6
  61:19 62:4 67:12     115:11 116:2,3,8      28:15 45:8 47:17     minorities 21:9
 making 8:9 59:25      118:5 120:15          47:21,24 48:4         27:21 28:21
  60:8 62:2 88:2      matter 74:15           58:16,25 59:3,23     minute 41:8 65:9
  109:10 145:17        126:16 127:11         62:14,17,19,23        110:8
  146:7 159:5,11       129:19 160:2          63:3,5,16,21 64:3    minutes 41:9,18
  173:2                169:8 171:16          64:10,16,20 66:4      42:4,5 43:13
 man 143:15           matters 159:9          66:21 67:4,5,11,17    62:11,25 90:7
 management           max 52:8,10,13,14      115:19 122:14         99:7 102:13,21
  10:13 11:7,24        72:17                 142:5,8               175:18 177:6
  12:3                maxes 52:6            meetings 167:18       missed 73:4 173:9
 mandarin 85:2,13     maxwell 51:23         memory 80:16           173:11
  85:14                52:2,5,5,10,12,14    mental 175:20         missing 144:11,13
 map 53:16,21 54:4     52:15,17 57:12       mention 47:14          144:22 145:9
  54:6,8,10,17         59:17                 57:13 58:17 62:4      152:9 153:20
 march 13:5,6,8       mc      81:25 83:18    98:12 121:18         mistaken 41:23
  131:2                83:24 84:6,12         122:20                55:17
 marissa 82:12         85:25 86:8           mentioned 59:14       mixed 145:24
  99:14               mean 20:10 43:21       83:17 121:15         mocking 39:8
 marissa's 100:9       82:18 95:10 103:7     156:11               mom 13:2 15:16
 marked 17:22,24       106:16 107:23        merit 1:19 6:11        15:18 16:7 44:10
  18:14,17 32:4,12     108:24 118:3          180:5                 60:20 75:21 88:6
  32:16 49:11,14       120:12,13,23         message 82:3           88:7 156:19 172:9
  65:3,6 68:24 73:6    135:3 168:16          83:17 154:22          173:20 174:17
  87:22 88:21          169:17 170:13        messaged 81:24        moment 114:13
  113:15,18 114:17     171:13,21             81:25                 147:9
  114:19 116:19,21    meaning 120:12        messages 117:21       momentarily
  123:13,16 128:9      142:14               met 51:8 67:13         104:3
  128:10,13,17        means 90:23 125:7      122:8 142:16         monday 142:15
  131:10,13 150:19     155:25               mets 14:17            money 144:10,13
  161:7 165:9 166:5   meant 57:8 91:8       michael 7:21           144:16,21 145:9
  166:7                111:25 112:8          130:18                146:9 147:10
 marks 65:14          media 64:25 71:14     middle 21:12 22:3     monitor 30:6 41:6
 masculine 74:17       73:3,8 88:20          51:23 110:7,10        41:10 42:7,18
                       171:19                165:20

                               Veritext Legal Solutions
 800-567-8658                                                           973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 201 of 247


[month - officer]

 month 13:12 14:6       181:3,4 182:6       noon 102:4          oath 180:10
  21:2                name's 7:21           normal 37:22        objecting 159:7
 months 118:22        named 30:6 52:2        169:7 170:10       objection 16:15
  130:7 167:21          122:2 167:7         north 54:24           78:22 79:17 98:9
  169:14              names 15:23 19:8      northern 1:3          126:7
 morning 74:24          51:23 146:6,10,12   notarized 182:13    objections 6:14,21
  78:13,18,19,21        146:19              notary 1:21 6:12      159:5,11 180:12
  81:19,22 82:7       narrow 33:20,24        179:22 180:6,25    obligation 81:8
  94:9 127:25           34:3,11              181:21,24          observed 34:19
 mother 1:5 44:2,4    natural 1:5           notation 89:17      obtain 13:18
  44:20 54:22 74:21   near 32:23 36:21       91:24              obtained 165:14
  160:11                36:24 48:16 58:5    notations 90:17     obviously 43:3
 mountains 55:9         58:12,14 137:12      92:3               occur 108:17
 mouth 171:15           137:17,21 138:3     note 114:20           163:13
 move 33:4 84:8         152:10 153:2         138:13 142:16      october 13:19
 moved 15:16,19         166:10               182:11               24:18 99:24,24
  15:20 22:10,13,16   nearing 54:8          noted 140:9           170:12
  31:9,10 33:5,6      necessarily 119:21    notes 149:23        offended 118:11
  123:5               necessary 161:4        180:16               120:18
 mt 182:1             need 9:6,12 172:12    notice 3:23 4:3     offender 149:23
 mu      57:20,25       172:23               19:4 74:5 114:16   offense 152:3,21
  71:8 86:11,23       needed 172:21          114:24 128:10        154:21
  99:23 122:17        needing 142:15         130:21             offer 11:12
  123:4,7             negative 40:24        noticed 24:12       office 1:17 25:13
 multiple 38:22       never 50:19 51:3       26:20 79:4 88:11     25:20 26:3,5,12
  124:4                 51:17 59:4 110:16   notifies 49:23        27:4,9 28:3 29:13
 music 155:13           110:22 156:9        november 31:12        36:19 40:4,9,10
          n             158:16               34:18,21 44:5        41:7,16,19 42:5,8
                      new 1:3,17,22 2:5      45:16,18 49:9        42:20,23 43:3,14
 n 3:2,3,3 7:15,15
                        2:7,13 6:13 9:19     51:9 62:5 63:24      43:17 45:25 46:7
  30:7,9,25 38:6
                        14:17 28:19,20,25    122:22 149:6,7       53:14,19 55:16
  46:15 48:9 49:2
                        30:3 54:11 106:11   nude 139:7            56:2,13 60:10,19
  50:13 53:10,10
                        179:2,8,17,23       number 19:3           60:23 61:7,11,12
  57:21 70:9,9,9
                        180:2 182:2          51:17,20 59:14       61:12,12,13,15,16
  120:24 121:19
                      nicest 140:5           182:7,11             61:19 62:4 67:12
  122:18
                      niggers 38:10         numbers 57:15,17      144:23,24,25
 name 7:19 30:16
                        45:14                58:21 144:3          145:7 148:9
  51:11 103:10
                      nodding 8:9                    o            152:17 160:18,19
  117:11 141:9
                      nods 173:7                                  174:6
  146:15 156:11                             o 3:3 7:15 46:15
                      noises 8:9 59:25                          officer 82:20
  161:20 162:20                              46:15 53:10 70:8
                        60:3,9                                    87:16 91:10 98:18
  173:23 174:2,4,5                           70:8,9,9
                               Veritext Legal Solutions
 800-567-8658                                                          973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 202 of 247


[officer - permit]

   98:20,23 100:10     organization          parent 147:22         pending 9:11 46:4
   102:22 103:6,13       174:8               parents 16:3 44:14      152:6
   103:15 104:9,13     ought 89:18             44:24 49:19 60:17   penna 1:11 2:17
   104:16,25 105:5     outer 61:14             61:8,18 62:3,8        62:15 63:6,17,22
   105:18,23,25        outgoing 20:7           63:9,21 65:25         64:10,20 66:5,22
   106:16 107:6,16     outrageous 91:17        66:3,4 67:12,18       87:12 100:25
   107:22 108:6        outside 35:3,9          114:2 130:11          112:18,21,25
   123:23 129:5,8,12     40:14 56:13           131:3 149:25          113:4 143:3,11
   130:7,18 137:20       104:13 171:2          172:18                149:25 169:25
   138:3 148:17        overlap 8:3           parking 152:8           170:7
   177:13,16,19        ozhene 70:6           parkman 97:4          penna's 56:13
 officers 101:10                p            part 5:8 11:17          60:9,19,23 61:11
   102:22,25 103:3                             66:10 80:23 91:12   people 16:2 52:8
                       p 7:15
   103:16 104:8,10                             95:2 122:3 152:21     62:2,17 70:21
                       p.m. 138:16
   104:11 105:8,10                           participate 48:2,5      71:3,5 72:19
                         178:17
   105:17,22 106:22                          participation 53:7      84:17 91:17,21
                       paces 164:13
   107:11,17 108:7,9                         particular 10:9         96:12,12,20 97:3
                       page 3:5,14 5:3,7
   108:16                                      91:6                  98:6 106:19
                         5:11 18:22 19:5
 official 1:12                               parties 6:4,19          111:17 118:11
                         33:12 89:3 90:14
 oh 52:17                                      180:18                125:5,11 145:19
                         90:21 91:14
 okay 7:10 8:5,11                            partner 36:2            162:9 164:10
                         109:13 110:11
   8:12,16,17 9:15                           party 79:8              172:9 173:16
                         114:20 115:7
   43:24,25 85:10                            pass 61:2               175:5 176:21
                         125:14 129:14,17
   96:2 127:15                               passed 12:14          people's 54:16
                         132:18,19 138:10
   131:22,23                                 passing 13:6          period 26:3 28:7
                         140:8,9 143:23,24
 old 46:13                                   pattern 129:20          31:4 36:7 38:15
                         144:2,6 149:5,16
 older 30:18                                 pause 68:22 177:7       38:18,21,24 41:23
                         149:16,17 150:13
 once 84:22 119:20                           paying 141:20           41:24,25 42:2,3
                         151:5,16,19 152:3
   173:20                                    payne 2:8 16:11         43:20 45:20,22
                         152:11 154:9,10
 ones 77:11 89:8,19                            16:17,23 37:12        51:8 53:12 67:7,9
                         154:14,15 181:5
   92:5,25,25 117:20                           38:7 65:9 78:22       67:22,24 68:2,3,8
                         182:11
   137:15                                      78:25 79:4,17         82:6,9 115:24,25
                       pages 89:4,7
 ongoing 129:20                                98:9 106:25 124:6     130:7 140:20
                         125:14 179:10
 onondaga 180:3                                126:7,9 158:9,11      171:2
                       paid 176:6
 open 88:8 171:15                              159:6,8 160:2       perjury 182:14
                       palms 163:16
 opposed 8:8                                   163:20 178:11,15    permanently
                       pamphlet 64:12
 opposite 22:11                                182:5                 104:3
                         64:14
   34:8,10                                   pen 31:16             permission 134:12
                       paper 31:16 89:15
 option 6:23                                 penalty 129:23          135:13,16
                         132:4,7 143:18
 order 109:21                                  182:14              permit 105:11,14
                       paragraph 115:7
   143:24 144:3,5
                         129:17 130:16
                                Veritext Legal Solutions
 800-567-8658                                                             973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 203 of 247


[person - produced]

 person 69:22           planning 10:20        post 64:24 70:11      prevented 160:25
   101:7,21 117:2,4       11:3                  77:15 94:4,7,10     previous 149:17
   142:16 157:15        platform 71:14          106:2,6 108:3       previously 109:14
   158:4,6,17           platforms 73:3          171:19                156:8
 personal 165:19        play 73:9 163:6       posted 69:6,10,16     principal 1:11
 personally 8:24        played 73:15,17         69:20,23 71:17,20     22:8 41:17 46:13
 peter 140:16,17          75:14 78:2 161:12     73:22 74:24 75:13     46:20 61:5,6
 petivana 82:12           163:8                 75:13 76:9 77:12      143:3 145:2
 phone 38:14,17,24      playing 38:14,17        77:15 99:4 124:3    principal's 36:19
   74:3 76:20,22,23       38:20                 124:12,16             40:10 144:25
   83:22 87:25 88:14    pleasant 182:1        posting 72:5,8          149:24
   102:8 108:25         please 7:20,25 8:8      94:13 98:6 107:20   principals 145:4
   138:15,25 177:22       11:5 12:17 15:3     postings 72:16,19     printouts 123:17
 phones 139:23            16:15 32:9 43:23      99:10               prior 29:23 34:18
   162:15 164:22          46:3 65:17 127:8    posts 66:11,15,19       40:20 69:5,17
 photographs 3:25         150:22 160:14         66:23,25 150:10       70:2 71:22 72:5
   123:13,18              182:10,10           practicing 136:17       72:19 81:7 94:13
 photos 139:8           plight 171:20,21      preliminary 74:16       95:15 122:13
 phys 144:7             pocket 176:7,7,10       125:23                123:21 125:17
 physically 157:22        176:11,13           prepare 95:7          private 106:14
 pi 106:10,11,13        pockets 145:10,11     prescribed 176:2      privilege 9:14
 picture 5:12 80:6      point 21:25 27:10     presence 6:7 87:9       16:22 126:9,15,25
   101:9 124:21           35:3,8,15,25 36:8     87:13 104:9,14      privileges 50:3,6
   125:4,5,12 137:23      36:11 38:12 39:2    present 26:6 55:21    probably 43:11
   152:24 153:3,4,6,8     45:18 51:10 54:13     61:19 67:14           94:11 118:21,22
   153:11,12,15,22        54:21 60:17 64:16     102:15 105:4          122:10
   154:5                  65:25 74:6 82:22      128:7               probation 45:19
 pictures 77:11,13        118:14 159:17       presentation 89:4       47:2,6 49:24
   80:6,20 100:3          160:9 161:24        presented 18:24       problem 78:23
   123:11,23,24           163:3,10,18           107:12 152:10       procedure 86:21
   124:3,4,13,15        pointed 54:9          preserved 80:10         179:9
   125:17                 162:20              pretty 23:13 24:23    procedures 6:6
 pig 53:2,4,6 54:4      police 92:6 98:20       25:22 28:12 44:8    proceeding 7:23
 pigmentation             100:10 101:10         45:24 47:3 55:12      113:13
   90:23                  102:15,18 103:3       59:2 61:22 66:6     proceedings 68:23
 pizzeria 162:12          103:13,15             83:22 89:13 90:19     167:11 177:8
 place 15:17 55:11      ponies 14:14,15,21      94:15 96:6 115:17     180:8
   74:8 118:19 180:9    possible 120:4          145:22 146:11       produce 81:8
 plaintiff 1:6 2:4        133:6,8,13 138:6      152:24 155:25       produced 5:10 7:3
 plan 173:6             possibly 63:22          156:23 163:14         81:3,10
                                                168:3,14

                                 Veritext Legal Solutions
 800-567-8658                                                              973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 204 of 247


[production - record]

 production 182:22      pussy 161:25          racial 145:19           112:12 144:4
 profanity 57:3         put 5:14 20:7,8       racism 63:14            181:5 182:12
   141:17                 27:21 32:23 45:19     66:12,16 68:11      reasoning 64:4
 profile 37:3             47:6 81:4 112:16      92:15,16 93:15      recall 5:4 9:2 19:2
 program 10:9,17          118:6 141:3,12,22     94:12,17 97:18        19:20,20 20:3,3,25
   10:21,22,23 11:3,6     154:2 159:19          98:5 111:17           22:5 27:11 28:8,9
   11:8,9,13,19 12:3      160:3 163:23          121:13                28:11,15 29:2
   12:6,9,11,21,22        170:17 180:10       racist 29:22 39:11      40:15 79:23 87:2
   168:8                putting 17:5 39:25      47:15 56:18,22        87:5 101:14 113:8
 projector 31:20          40:3                  57:5 60:6 64:5        133:18 134:3
 proper 39:16           puzzling 124:10         90:24 91:3,11,17      136:5 137:5
 properly 103:18                  q             110:2 111:21,23       138:16 142:8,19
 protesting 134:24                              117:24 118:8          147:17
                        question 7:25 8:2
 provide 5:5 80:2                               120:9,13,17,23      recapitulation
                          8:6,15,18,20,22
   116:11 141:8                                 121:15 149:14         114:6
                          9:10,11,13 11:5
 provided 65:24                               rang 41:18,21         receipt 3:15 17:21
                          16:18,21 17:10
   66:3                                         43:15 68:3,3          182:17
                          20:5 28:13 33:19
 provider 173:19                              rap 155:13            receive 18:10 99:5
                          35:8 43:24 46:4
   174:14 176:2                               reactions 40:24         114:2 154:5
                          88:10,11 92:2,22
 provisions 6:5                               read 7:4,12,14        received 14:7
                          124:10 126:12
 psychologically                                18:7 30:20,23         115:3 119:11
                          127:8 129:9
   127:13                                       46:3,5 90:25          130:11 167:14
                          137:25,25 174:13
 public 1:21 6:12                               91:18 98:2 117:19   recess 128:5
                          176:23
   179:22 180:6,25                              130:4,21 136:2      recognize 49:15
                        questioned 154:6
   181:24                                       148:10 152:11         65:7,22 73:20
                        questioning
 pull 162:15                                    179:6                 88:22 113:19
                          108:12
 pulled 62:21                                 reading 6:24            114:22 116:22
                        questions 8:14
   164:22                                       125:10 182:18         123:19 130:14,23
                          24:7 131:20,22
 purpose 17:6 25:8                            reads 129:17            131:15 150:23
                          160:25
   27:12 160:4                                really 44:11 54:12      165:11 166:8
                        quick 68:21
 purposes 18:18                                 54:18 59:4 73:2     recollection 19:17
                        quiet 20:13
   66:25 75:12,13                               82:18 91:10           19:24 32:10 89:16
                        quite 67:20 122:11
   144:2                                        106:11 107:21         120:6 135:18
                          168:14
 pursuant 6:5                                   127:12,13 141:6       152:13
                        quotes 155:15,16
   179:8                                        141:18,19 142:7     recommend
 pursue 10:22,23                  r             152:19 162:20         129:24
 pursuing 10:14         r 5:2 7:15 20:17        169:7               reconvene 160:24
   12:8                   46:15 70:8,9        realtime 1:20 6:11    record 6:18 7:9,19
 pursuit 125:22           99:15                 180:6                 16:12,16,24 17:2,6
 pushed 135:25          race 22:2 23:8        reason 41:3 56:19       32:15 33:7 38:8
   139:6                  165:16,20 166:11      60:6,16 94:24         65:11 69:2,4 76:8

                                 Veritext Legal Solutions
 800-567-8658                                                              973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 205 of 247


[record - right]

   76:20 88:9 114:13   refresh 19:17,24       remind 81:9           response 116:12
   114:15 117:19         152:13               removed 52:24           120:22 126:11
   128:14 132:14       refused 174:19           75:22 138:22          140:3
   144:2 159:19        regard 16:5            repeat 39:5,23        responsible 18:6
   160:4,10,16,17      regarding 128:18       rephrase 44:3           18:11
   164:20 177:9          130:19 155:4           174:13              rest 29:19
 recorded 73:24        regards 142:5          report 4:5,6 21:19    restart 13:4,10
   74:3 75:12 76:12    registered 1:19          22:8 23:9 26:4      restate 11:5 14:6
   180:13                6:10 180:5             27:3 30:2,25          92:22
 recording 87:25       registration 4:7         41:15 82:15 83:10   restroom 136:2
   88:3,12,18 164:5      165:8                  98:13,14 131:10     result 111:9
   164:16              regular 103:5            131:18 143:13         157:21 168:22
 records 164:25        regulation 104:22        148:9 150:19          174:15 176:3,19
 rectangle 33:23       rejected 131:6           151:3                 177:2
 redaction 130:19      rejoined 105:23        reported 24:14        resume 170:10
 redundant 152:25      relate 66:11             26:22 118:8         resuspended
 reenter 36:8          related 121:6            132:22 136:13         93:22
 refer 57:4              158:12 168:7           137:4 140:16        retained 122:5,13
 referee 6:7           relating 113:23          146:24 147:22,24    retracted 168:10
 reference 47:8,11       156:8                  151:23 152:14         169:9 176:21
   81:13 91:21 94:16   relation 176:17          154:7 178:8         retroactive 12:23
   94:20 101:16        relative 180:17        reporter 1:20,20      return 13:24 14:8
   139:13 155:9        remainder 130:2          6:11,12 180:6,6       150:3
   182:7               remained 167:2         reporting 111:3       returned 45:15,23
 referring 13:22       remember 28:22         represent 121:23        46:22 47:21 116:2
   26:18 58:10 68:11     31:3,11,13,13 33:2   represented 122:2       166:23 182:17
   77:25 90:4,14         43:23 47:5,20          126:12 127:16       review 66:7
   109:12 115:14         48:19 52:6 63:13     request 5:14 154:2      182:11
   125:13 154:22         63:16 64:8,9         required 181:21       reviewing 129:18
   156:5 162:4           67:16,19 117:16      reserved 6:15         revoking 50:6
 refers 131:24           119:12 122:16          152:8               richardson 38:19
   132:19 136:5          134:24 138:7         reserving 6:20          48:18 72:17
   138:16 139:2          140:20 141:9           160:23              richie's 162:12
   140:21 148:12         142:7,11,17          resource 82:20        ridiculous 118:16
   149:12,20 150:10      145:17 146:10,17       98:18 177:13,16     right 8:4 9:8,14
   154:23                146:19,22 147:13       177:19                13:16 14:23 18:21
 reflect 19:11 32:15     147:18,25 148:13     respective 6:3          21:11 26:8 28:12
   33:7 65:12 132:15     152:16,17 161:14     respects 130:17         30:17,18 33:8
 reflected 117:17        162:6 166:20,25      respond 69:10,16        35:6 37:5,10 40:7
   118:13 121:7          167:10 169:11          69:19 83:24 84:3      40:14 50:7,10
                         174:6                  126:22                53:25 54:2,25

                                 Veritext Legal Solutions
 800-567-8658                                                              973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 206 of 247


[right - second]

   60:14 61:2,21       rooms 25:16           says 48:8 90:6           165:3,4,17,25
   68:12 74:17 75:7    rotondi 46:9,12         91:14,20 93:15         166:23 167:2
   76:24 77:24 78:7    rowdy 23:13             116:7 124:19           168:23 171:22
   90:14 95:12,22      rows 22:24 32:9         130:19 132:6           173:9,11,14,15
   96:7,17 97:4,8      rude 60:4 134:21        134:17,19,23           174:16 176:19
   98:19,21 109:20     ruined 106:12           135:25 138:13          177:2,12,16,19,23
   116:9 117:23        rule 34:13              140:19 142:17          177:25 178:10
   118:14,21 120:13    rules 6:6 7:24          148:8,23 149:23        181:3 182:6
   121:11,16 134:2       39:14 179:9           151:5,9 152:11       schools 1:10 93:15
   134:19 141:14       rumble 14:14,15         165:20 166:11,16       96:10 97:11
   145:5 146:13          14:20               scared 82:15             129:25
   160:5,23 163:19     rundown 153:19          169:6 171:12,13      sciences 12:7
   166:10,16 169:2               s             171:14 172:2,7,19    scoville 70:5
   170:5,17,23                                 173:16               screen 73:13
                       s 2:8 3:3,12 5:2,2
   171:17 172:25                             scary 95:24              161:10
                         7:15 70:8 117:12
   175:17                                    scheduled 10:17        screenshots 3:21
                         161:22 181:5
 rmr 180:24                                    11:14,22               3:24 87:21 88:25
                         182:5
 road 2:12 9:19                              school 1:9,10,11         116:18
                       safe 103:17 105:16
   15:4 16:5 50:17                             9:22 11:12 13:13     sealed 160:5
                         170:18
   51:5,12,14,17                               13:21,25 14:3,8,9    search 144:11
                       safety 95:5
   57:14,25 58:5,17                            15:5 18:5 21:2,3,3   seat 21:11 31:8
                       sandy 96:15
   58:19 59:11                                 24:9 25:2,21 30:3      32:19 35:21,22
                       sat 32:20 42:25
 robin 15:6,8,9,13                             30:4 39:14 40:4,7    seated 21:6 24:10
                         43:5 62:6,14
   15:20 16:2                                  40:8 44:15,16        seating 20:20 22:6
                         95:21
 robot 38:20                                   52:16 53:22 54:5       22:9 23:8,10,15
                       save 80:15,17
 r     s 134:4                                 59:7 60:22 61:4,6      24:3,8,15 26:23
                       saved 77:11
 roll 143:18,20                                66:8,12,16 67:16       27:3,16 28:2,23,25
                       saves 80:15
 ron 122:3 126:24                              68:11 82:15,20,21      29:10,13 31:11
                       saw 49:21 104:21
 room 20:20 22:11                              83:15 84:20 86:4       44:18 64:6
                         105:14 125:7,8,9
   22:12,14,17,18,21                           86:18 87:17 90:24    seats 21:17 22:2
                         125:16 153:3
   22:22,25 23:6                               94:13,21,24 95:5       22:12 24:2 26:20
                         164:16 167:20
   26:9 28:21 33:17                            95:12,15 96:3,5        27:20,24 28:19
                       saying 32:23 39:13
   35:4,9 40:14                                98:5,7,18,21,24        33:5
                         40:22 44:21 63:17
   52:20 55:24 60:24                           100:13,15 108:11     second 16:13
                         128:23,24 133:22
   61:15,25 77:24                              117:14,15,24           34:25 46:10 54:5
                         134:21 142:11
   79:20 84:24 85:6                            118:8 120:9 123:5      73:18 77:25 82:9
                         143:21,22 145:19
   118:7 132:16                                124:24 131:18          84:2 90:21 92:12
                         147:5,13,14
   141:5 143:17                                138:21,21,23           110:9,12 113:12
                         158:17 161:25
   144:9 149:24                                143:3 147:9,11,23      114:20 118:22
                         170:20 171:9
   160:11                                      150:3 159:22           132:18 149:5
                         173:11
                                               162:9 164:25           151:16,19 152:3

                                Veritext Legal Solutions
 800-567-8658                                                              973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 207 of 247


[second - snapchat]

   154:13 166:22        sent 5:12 49:18         97:7,10             signifies 166:15,16
 see 19:8 28:25           56:12 66:22 68:14   shooting 95:11        signing 6:8,24
   30:12 31:15 36:5       89:7,12,17,18         98:7                  182:13,18
   36:19 37:3 41:20       90:11 91:7 92:3,8   shootings 96:6        sincerely 182:20
   42:17,19 73:13         92:16,23 93:2,14    short 24:23           s       136:8,16,18
   88:4,8,15 103:17       109:14,15 111:11    shorter 40:16 43:7    sir 62:24 108:8
   103:18 104:21          111:16 113:22       shorthand 180:16        165:6
   105:15 113:13          114:7 153:4,6,16    shortly 15:17,20      sister 63:9,13,23
   115:8 124:21           153:23 155:15,16      21:20 167:11          74:13 75:17 76:10
   132:20 136:12        separate 21:22        shot 77:6,10            78:9 79:13 83:11
   143:2 148:24           23:24 24:21 61:15   shout 37:20             87:25 88:16 91:5
   161:10 162:18,22       96:24               shove 136:15            103:21 105:22
   163:4,10 165:21      separated 27:21       show 102:18             106:5 108:11
   165:22 166:11          118:5 120:16          129:14 157:14,17      123:10,22 172:4
   167:16,23 168:4      separating 24:4         161:8               sister's 103:23
   172:12,24 173:18     september 10:7        showed 63:10            105:2
   174:13,18 175:2        18:9 20:24 21:4       104:20 105:9,10     sisters 13:2 15:15
 seeing 27:15 88:9        31:5 151:6            105:15                15:19,23 103:25
   167:7,10,25          serious 82:17         showing 17:24         sit 5:7 24:19 42:25
   172:15                 101:24                18:17 31:17 32:3      43:5 56:13 80:21
 seen 58:9,14 70:14     services 2:5            49:14 55:8 65:6     sitting 35:17,21
   72:9,19 78:9         session 124:24          75:20 113:18          36:3 40:14 43:2
   79:13 124:15         set 62:19 65:20         114:19 116:21       situation 56:11
   125:12 175:3           103:11,12 178:15      123:16 128:16         105:11 144:7
 segregated 20:19         180:9                 131:13 166:7        six 23:5
   23:8 45:6            seven 41:18 42:4,5    shown 88:21           sixth 124:20
 selfie 5:4,8 77:8,21     43:13                 182:15                125:14
   79:21,23 80:22       shaded 117:20         shows 89:14 90:8      skin 90:23 91:16
 sell 14:25                      21:9 22:12     125:5,11 150:8      slang 74:10,16
 selling 14:23          shaking 8:8           sic 68:2 91:15        slip 25:12,14 26:3
 semester 10:6          sheet 11:21 63:6      sicily 55:10          slurs 145:19
 send 90:13,17            179:13 181:1        sick 13:5 127:24      snapchat 5:8
   92:14 109:21           182:11,13,14        side 22:11,19 33:8      71:15,17,21 72:5,8
   134:2 153:15         sheriff 103:5,7,8,9     36:19,21,22,24,25     72:16,19,22 73:22
 sending 92:19            103:13,14             37:3 61:25 88:13      77:16 78:5,7,20
   93:5 112:10 124:4    sherwood 130:18         143:19,19 173:25      79:10 80:10,17,23
   139:7 155:14         shield 127:3          sign 7:13,14            81:24 82:3 83:17
 senior 18:25 19:18     shocking 49:6         signature 18:2,21       84:4,12 94:5,7,10
   20:2,14 45:19        shoes 145:11            182:12                94:14 99:5,10
   46:25 47:6 48:2,5    shooter 84:17 95:8    significant 106:23      101:9 106:7
   49:23 50:3 152:8       95:10,14 96:21                              107:19,20 132:7

                                 Veritext Legal Solutions
 800-567-8658                                                              973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 208 of 247


[social - start]

 social 30:17 54:3       78:23 79:2,6,9,22      25:1 26:1 27:1         143:1 144:1 145:1
   64:25 71:14 73:3      81:2,6,11 87:23        28:1 29:1 30:1         146:1 147:1 148:1
   88:20 167:7           97:6,14 98:11          31:1 32:1,15 33:1      149:1 150:1 151:1
   171:19                107:4 111:15           34:1 35:1 36:1         152:1 153:1 154:1
 solutions 181:1         113:17 114:12,18       37:1 38:1 39:1         155:1 156:1 157:1
   182:1                 116:20 123:15          40:1 41:1 42:1         158:1,15 159:1
 somebody's 148:3        124:7 126:8,10,25      43:1 44:1 45:1         160:1 161:1,9
   148:6                 127:6,7 128:2,14       46:1 47:1 48:1         162:1 163:1 164:1
 someone's 157:14        128:15 131:12          49:1 50:1 51:1         165:1,11 166:1,7
   157:17                132:14,17 133:12       52:1 53:1 54:1         167:1 168:1 169:1
 song 38:17,20           133:17 138:9           55:1 56:1 57:1         170:1 171:1 172:1
   155:13,15 156:11      139:21 150:21          58:1 59:1 60:1         173:1 174:1 175:1
   158:6                 153:25 154:4           61:1 62:1 63:1         176:1 177:1 178:1
 soon 76:12 158:2        158:13,23 159:4        64:1 65:1 66:1         179:1,6,15 180:1
   164:21                159:10,20 160:7        67:1 68:1 69:1         181:3,4,20 182:6,8
 sooner 45:10            160:17 161:6,13        70:1 71:1 72:1      spiky 30:19
 sophomore 15:10         163:9,21 165:10        73:1,10 74:1 75:1   spoke 26:9 28:24
   15:25 134:7           166:6 177:5,9,10       76:1 77:1 78:1         29:12 46:21 47:4
   147:12 163:14         178:13 182:25          79:1 80:1 81:1         140:19 142:3
 sorry 44:23           speak 44:7 100:6         82:1 83:1 84:1         145:3
   111:20 125:10         104:9,13 108:13        85:1 86:1 87:1      spoken 86:2
   141:25 142:22         112:25 113:3           88:1 89:1 90:1         100:24 101:3
   170:14                142:14 171:14          91:1 92:1 93:1         152:3
 sort 11:3 60:3        speaking 30:12,15        94:1 95:1 96:1      spongebob 38:20
   61:10 89:3 163:3      60:2 107:16            97:1 98:1 99:1      spread 109:24
   163:11                134:22                 100:1 101:1 102:1   square 33:22
 soul 110:17,23        specific 25:25           103:1 104:1 105:1   sro 98:14,18 111:3
 soulja 155:14           28:13 47:11            106:1 107:1 108:1   ss 179:3
   156:12                101:13 166:25          109:1 110:1 111:1   st          134:4,8
 sounds 7:10           specifically 56:24       112:1 113:1 114:1      134:12,13,18
 south 2:6 54:25         57:4 133:22            115:1 116:1 117:1   stall 136:2
   173:25              speculative 79:18        118:1 119:1 120:1   stand 53:6 155:24
 spagnoli 2:14 3:8     spell 70:7 117:11        121:1 122:1 123:1   standing 37:10,14
   5:10,13 6:18 7:6    spend 170:20             124:1 125:1 126:1      60:14 104:12
   7:18 16:14,19       spero 1:5,16 2:17        127:1 128:1,7          137:24
   17:9,23 18:16         3:6 7:1,21 8:1 9:1     129:1,25 130:1      stands 49:8 155:22
   30:20,24 32:14        10:1 11:1 12:1         131:1 132:1,15      starbucks 82:14
   37:16 38:11 46:2      13:1 14:1 15:1         133:1 134:1 135:1   start 8:2 11:8
   46:6 49:13 65:5       16:1 17:1,24 18:1      136:1 137:1 138:1      13:11 15:13 21:3
   65:11,16 68:20        19:1 20:1 21:1         138:14 139:1           67:24 84:8 150:2
   69:2,3 73:6,12,16     22:1 23:1 24:1         140:1 141:1 142:1      161:22 167:7

                                 Veritext Legal Solutions
 800-567-8658                                                              973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 209 of 247


[start - sure]

   171:24              stood 88:13              154:25 156:8        suffering 8:25
 started 12:24 29:4      105:18                 161:9 177:14        suggesting 124:2
   36:8 44:11 54:16    stop 13:3 139:3,7      student's 144:8       suicide 172:19
   60:8 85:22 112:12     153:9 169:10           154:23,25             173:4,12 175:9
   118:11 127:15         170:5 172:7,15       students 21:14        suite 2:6 182:1
   143:21 164:21,22      173:2                  23:8,20 24:9        sullivan 132:22,24
   167:10,22,23        stopped 13:7             29:15,21 45:7         133:2,13,24
 starting 10:7           53:16,21 127:13        48:13 50:16 51:25     134:11,15 135:6
   12:20,22 68:5         141:5 167:25           61:21 64:21 69:13   summoned 27:4
   113:24                168:9 169:3            69:15 70:23 72:15   suny 9:25 11:22
 state 1:21 6:13         171:10                 82:13 85:6 96:9     super 117:23
   7:19 16:15 116:15   store 88:8               99:9,13 107:2,5,8   superintendent
   130:16 132:10       stored 103:18            107:13 111:3,7        1:10 87:7 129:24
   179:2,17,23 180:2   stores 88:7 172:8        118:7 123:11          130:12 167:12
 stated 110:16         story 5:4,8 78:7,7       124:3 125:8         superintendent's
   120:9 152:6           78:20 79:11,12,24      144:19 145:13,16      14:4 112:23 113:5
   155:19                80:10,17,23            146:6,8,13,15         113:13 114:24
 statement 21:21       straight 36:18           147:24 153:11         119:3,16 121:24
   24:5 87:9,12,17       37:6,7                 177:12,16 178:6       123:9,22 125:19
 statements 145:18     strap 74:6,10          studies 12:7 30:17      126:3,13,20 127:5
 states 1:2 18:4         76:15                  54:3                  127:10,19,23
   50:2 90:22 115:10   street 2:6 58:15       study 10:10 13:14       128:17,22 131:7
   140:15 149:6,9        174:6                stuff 39:25 40:3        167:3,6 169:23
   152:3 154:21        stressed 117:23          62:2 63:2 92:6        170:3
   156:7               strike 19:3 94:8         94:10 106:12,24     supposed 25:12
 stationed 98:21         168:20                 145:19 156:24         86:14 93:16
 stay 42:7 85:3        stuck 93:16              164:23 175:16       supposedly 137:13
   152:7               student 3:16 4:5,6     stupid 106:2,6          144:13
 stayed 22:12            18:5,10,13 29:18       162:19              sure 23:2,22 24:23
   127:16                31:22 32:7 34:19     subject 39:16 81:6      25:3,10,23 28:12
 stenographically        51:25 69:20,23         84:6 97:19 126:16     29:7,11 40:13
   180:13                71:21 81:12,22       subjects 126:18         44:9 45:24 46:16
 step 160:13             86:2,7 95:11         submit 7:5              46:18,24 47:3,3,13
 stepped 35:5            98:24 108:12         subscribed 179:19       47:16,23 48:3
 stick 24:7              117:9 125:6,7          181:21                49:2,20 51:6
 sticker 65:15           131:9,17 132:4,6     subsequently            57:17 58:6 59:2
 stipulated 6:2          135:25 136:7           100:14                62:20 63:11,11
 stir 112:11             137:4,8 138:19       substantial 129:23      66:6 67:20 76:7
 stolen 137:22           143:4,6,9 144:7,15   sucks 172:10            77:19,22,23 82:6
   138:4                 148:9,20 150:18      suffered 168:22         83:22 84:10 86:10
                         151:2,23 154:22                              89:13 90:19,19

                                 Veritext Legal Solutions
 800-567-8658                                                              973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 210 of 247


[sure - testified]

   94:6,11,15 98:17      63:4 64:22,25         105:5,19,23,25      team 14:16,18
   98:25 99:3 101:2      66:17 87:10,13,18     106:16 107:6,16       136:10
   102:3,7 110:25        89:20,23 92:24        107:22 108:6        technology 18:6
   112:20 113:2,6        93:4 94:21 101:17     148:17                18:11
   114:4 115:17,18       113:12,24 118:10    talbut's 107:3        telephone 108:17
   116:10,13,17          118:22 119:18,21    talk 37:22 41:19        113:9 139:22
   117:18 119:10         128:18,22 130:6       44:2,4 53:18          154:18
   120:3,5 121:25        149:21 150:2          59:24 64:21 72:7    tell 21:6,25 27:12
   122:11,15 124:9       166:22 168:23         72:8 86:11 122:17     38:23 41:13 43:16
   124:23 128:20         169:12,17 170:17      141:2,2 159:16        44:12,21,22,23,24
   130:13 133:5,11       176:8,14              163:12,12 169:5       45:9,11 46:22
   134:16 135:17,21    sustained 176:25        171:18 172:18,20      47:17 55:6 56:15
   136:22 138:5        swearing 123:2          174:18 175:2          59:9,13,16,19 60:5
   139:15 142:7,10     swinging 163:4,11       176:21                63:3,23 64:2,20,24
   142:13 144:14       switched 12:15        talked 23:13 24:19      83:7 86:22 89:6
   145:17,22,22        switzerland 55:8        36:6 46:10 105:18     100:14,24 101:6
   146:5,11 148:22     sword 127:3             152:18 171:15         101:12,13,20
   155:25 156:23       sworn 6:10 7:16         175:5                 104:19,25 105:25
   157:13 161:21,23      179:19 181:21       talking 22:14 24:5      106:4,16 107:18
   163:14 165:2,7,18   syracuse 2:7,13         41:22 47:9 52:21      107:22 117:4
   165:24 167:21         125:24                70:4 83:23 106:13     122:24 126:6
   168:3,14,15 170:4             t             108:3,6 122:22        127:9 133:2
   170:9 172:17                                125:23 139:4          134:11 135:5
                       t 3:3,12 5:2 7:15
   174:10                                      141:5 164:14,21       137:20 138:2
                         46:15 98:16,16
 surprise 85:23                                175:23,24 178:6       139:9 140:23
                       take 8:23 9:6,12
 suspended 51:10                             talks 141:19            142:4 152:16
                         12:20 41:6 43:11
   55:18 56:3,21                             target 112:6            162:8 168:25
                         62:10 68:20 75:9
   57:2,7 60:14,21                           teach 93:16             172:16
                         76:18 77:13 78:16
   62:7 89:10 91:22                          teacher 20:15         telling 63:14 113:8
                         128:2 167:18
   92:4,9,11 111:10                            22:22,25 50:24        134:3 142:19
                         177:5
   118:9,12 119:5,9                            53:8 59:5,7 85:13     162:9,16 163:18
                       taken 105:2
   120:18,19 121:10                            85:14 95:25 118:5     163:25 164:10
                         113:13 128:6
   128:25 129:25                               120:15 133:3,14     tells 85:10
                         137:4,13 146:24
   169:2,14,18 172:3                           134:4,5,8,17        tenth 15:7
                         147:10 151:23
   175:24                                      140:18 142:5,9,11   term 84:14 169:3
                         153:8,11 154:7
 suspending 60:15                              144:7                 170:14
                         171:18 179:7
   91:4 101:19                               teacher's 22:19       terminology 66:25
                         180:8,16
   109:10                                      30:16 31:17 33:16   terms 144:5
                       talbot 148:17
 suspension 13:21                              135:11              test 13:15
                       talbut 98:14,23
   13:22,25 14:2,4,7                         teachers 85:8         testified 7:16,22
                         102:22 103:15
   14:8 59:20 60:12                                                  74:15 103:24
                         104:9,12,13,16,25
                                Veritext Legal Solutions
 800-567-8658                                                             973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 211 of 247


[testified - topics]

   126:2,11 158:15       33:12 34:5 36:2      throwing 127:24        tired 38:5,10 48:9
   169:25                45:20 46:9,13          132:4,7              tiring 45:13
 testify 5:7 9:3         47:9 52:5 55:16      tickets 14:24,25       today 5:7 80:21
   80:21 125:19          55:17,24,25 59:4,6   time 6:15 8:14 9:6       120:7
   126:2 127:18,22       63:11 67:23 77:21      11:17,18 12:20       toity 52:17
   160:3                 77:22 85:13            15:5 20:23 21:7      told 27:20 34:21
 testifying 126:19       108:11 137:23          21:15,23 23:7,9,10     39:18 41:12,14,15
   127:4,9               140:24 142:23          24:11 29:12 30:13      42:25 43:4,6
 testimony 21:13         153:12 159:8,12        35:17 36:4 48:24       44:10,13,17,20,25
   27:2 29:23 51:3       160:9 162:11           57:18 59:24 60:8       45:7,8,9,10,25
   51:16 68:17 74:19     167:21 169:25          61:4 67:19,24,25       46:8,25 50:12
   110:22 112:5          177:14                 68:4 70:17 78:11       54:21 55:3,17
   119:12,13 125:16    thinking 124:13          78:16 79:12 82:5       56:3,11,20,21 60:7
   146:20 179:11       thinks 160:12            83:9,21 85:16          60:9,20,21 80:13
   180:11              third 41:23 45:20        89:11,14 90:8          82:11,13,16,19,21
 text 3:24 116:18        45:22 53:13 67:7       92:8,12 93:5           83:9,22,25 86:25
   121:3,7 155:10,12     82:9 110:12,14         102:2 103:20           92:10 95:25 97:15
   156:4,24 157:4,7      115:7 151:16           104:22 106:4           98:12 99:18,20
 texted 148:8,14,20      177:14                 111:7 115:11           100:17,19 101:3
   154:22 155:4,7      thirty 182:17            118:19,21 119:9        101:21 109:6
   156:22              thought 54:18            122:8 127:14           113:12 115:20,24
 texting 155:8           56:17 80:13            130:6 133:25           116:2 118:8 126:3
   158:6                 103:24 107:21          134:25 135:13          126:19 127:11,15
 texts 116:25            145:10 156:21          137:13,18,21           134:17 135:7
   117:16 118:14         159:6                  138:4,18 139:4         139:3,7,8,10,17
   119:24 139:23       threat 95:4,7            141:5 143:14           141:18 144:10,11
   155:19                103:19 104:22          145:5,25 146:11        144:21 146:11,12
 thank 12:19             106:20 111:8           146:18,21 152:9        153:9,18,19,21
   178:16              threatening              156:9 167:20           157:7,9,10,12,25
 thanksgiving 44:9       154:22 157:12          170:8,12 171:15        162:13,19 163:22
   45:15 46:22 47:21   threats 139:11,12        172:21 173:9           164:4 169:19
 therapist 175:4       three 9:21 22:24         174:25 175:13,14       172:11,23 175:16
 thing 7:24 39:10        61:23,24,25 89:4,6     175:24 176:18        toll 182:2
   57:12 70:19 72:11     90:16 105:10           179:11 180:9,10      tone 39:9
   72:12,14 78:13        109:13,21 110:11       180:12               top 18:4,21 19:4
 things 9:2 32:4         111:11,16 125:16     times 38:22 50:25        90:22 110:9,13,16
   69:16 109:3           177:15                 51:10 90:20            132:19 150:16
   112:11 153:20       threw 143:21             133:20,21,23           154:10 165:19
   168:9                 147:24 162:13          167:16,17 170:6        166:10
 think 23:2,4,22       throw 143:17             173:20               topics 113:24
   25:2,19 29:22         148:3,5 173:15

                                 Veritext Legal Solutions
 800-567-8658                                                               973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 212 of 247


[total - video]

 total 71:4 118:17        109:24 112:10          150:11 153:23       upsetting 172:22
   119:6,21               136:15               two 11:13,19 15:6     upstairs 104:11
 totally 17:6           tsc 13:15,16,18          26:7 32:22 41:8       105:12,13,17,21
 towels 143:18            170:13,14              51:10 52:3,6          107:17
 tragedies 104:24       turn 38:24 140:8         61:23 99:13         use 9:6 18:6,11
 transcribed              151:15                 102:25 104:10,11      30:6,9,25 127:2
   180:14               turned 17:11,14          105:12,17,22          175:15
 transcript 6:8 7:3       17:17 36:15 85:5       107:17 108:6        usual 26:16
   7:4,8,13 8:4,10        146:23 164:12          145:4 158:8         usually 52:22
   179:7,10 180:16      turning 53:25            176:24 177:12         61:22 68:4 168:11
   182:10,11              130:10,23 132:18     type 95:4,6                     v
 transfer 10:16,20        143:23 154:9                  u            v 7:15 70:8 167:8
   10:21,22,25 11:4,8     158:2
                                               u 5:2 57:23 98:16       181:3 182:6
   11:12                tweet 68:17 89:13
                                                 99:15 167:8         v.s. 1:5
 transferring 11:10       90:8,22 91:7,14,23
                                               uh 8:9 60:4,4         vanca 124:19,19
 treatment 176:3          92:14 93:14 94:12
                                               ultimately 22:6         124:22
 tree 153:14              94:14 110:7,10,12
                                                 51:9 53:18          vaping 34:13,15
 trial 1:15 6:15,22       110:13,16 111:24
                                               unacceptable            34:19 45:4
 trick 8:13 94:5        tweeted 70:12
                                                 129:21              various 113:23
 tried 24:4 56:7          92:7
                                               unannounced           verbal 87:8,12,17
   59:24 89:15 109:3    tweeting 112:12
                                                 95:19                 161:9
 trigonometry           tweets 67:2,3
                                               underlying 131:22     verbally 86:7
   19:23                  68:10 69:5,6
                                                 158:14 159:23       verification 18:6
 trouble 38:21            70:14 87:10,14,19
                                               undersigned           veritext 181:1
   50:10 101:8,13         88:25 89:7,17
                                                 179:20                182:1,7
   123:2 136:13           90:16,18 91:23
                                               understand 8:15       version 151:2
   163:19 164:2           92:2,8,16,19,23
                                                 16:24 56:18 82:19   vestal 1:9,9,11
 truck 137:5,12,15        93:2,5 97:18,25
                                                 163:25 164:9          9:19 13:21,24
   137:17,21 138:4        98:4 109:13,15,22
                                                 176:11                14:7,9 15:5 18:4
   151:24 152:9,11        110:3 111:11,11
                                               understanding           21:3 68:11 81:18
   152:23 153:2,10        111:13,16 112:2
                                                 47:24 48:4 79:11      81:21 84:20 94:12
   153:19 154:7           112:10 114:6,9
                                                 94:23 95:3            103:3 131:5,18
 true 133:9 172:11        118:10 120:18,25
                                               understood 8:19         138:22 165:3
   180:15                 121:7,16,20 124:4
                                                 107:12                172:9 181:3 182:6
 truthful 110:20        twice 40:2
                                               united 1:2            vestalhighschool
 try 8:16 11:23         twitter 3:21 5:12
                                               unloading 75:17         93:17
   15:3 24:7 56:8,15      66:12,15,19 67:2
                                               uploaded 76:12        video 38:14 73:10
   80:7 81:9 88:5,11      69:5,7,10,16,17,23
                                               upset 44:15 62:6        73:15,18,20,22,24
   110:10 132:12          70:10,23 71:11
                                                 88:19 106:8,9         74:5,8,12,24 75:9
 trying 8:13 101:8        72:22 87:21
                                               upsets 12:16            75:14 76:6,8,10,14
   101:12 109:5,7,8       118:12 121:2,21
                                                                       76:18 77:3,4,13,14
                                  Veritext Legal Solutions
 800-567-8658                                                               973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 213 of 247


[video - weird]

   77:15,18,21,23       56:1 57:1 58:1          165:1 166:1 167:1    164:12,14
   78:2,9,13,16 79:13   59:1 60:1 61:1          168:1 169:1 170:1   walking 37:7
   79:16,21 81:13,23    62:1 63:1 64:1          171:1 172:1 173:1    46:10 143:19
   82:13 83:10 88:8     65:1,6 66:1 67:1        174:1 175:1 176:1   walks 25:15
   88:15,18 91:5,22     68:1 69:1,4 70:1        177:1,11 178:1      wall 22:23 33:14
   94:5,13,16,17 98:6   71:1 72:1 73:1,9        179:1,6,15 180:1     33:15 34:7,8,10
   98:13 99:4,10        73:13 74:1 75:1         181:4,20 182:8       37:19 53:22 54:11
   101:19 103:21        76:1 77:1 78:1                   129:19     walls 34:11
   104:17,20 105:2,9    79:1,10 80:1 81:1       149:25              want 7:12 44:16
   106:2,7,24 107:9     82:1 83:1 84:1       vi      7:2 38:8        56:14 83:8 110:25
   111:3,9,10,14        85:1 86:1 87:1,24       138:14 147:24        141:2 143:11
   124:12,16 132:7      88:1 89:1 90:1          148:8 152:4,5,7,8    159:10,24 162:18
   150:11 161:12,15     91:1 92:1 93:1          152:10 158:9         162:22 163:6,18
   161:17,24 162:24     94:1 95:1 96:1       violated 63:5           164:2 171:14,18
   163:3,8 172:3        97:1 98:1 99:1       violation 39:14         172:20 173:2
   177:13,17,23,24      100:1 101:1 102:1    visit 111:4            wanted 30:3 44:16
   178:6,9              103:1 104:1 105:1    visited 148:16          64:11 82:14,14
 videos 94:7            106:1 107:1 108:1    voice 15:3 37:22        86:13,23 110:17
 vieux 167:8,16,20      109:1 110:1 111:1       37:23 112:13         143:13 164:9
   168:2,5 172:11,23    112:1 113:1,18          139:23,25            172:15,17,18,20
   173:18 174:25        114:1 115:1 116:1    vs 1:8                  173:4
 view 78:20             116:21 117:1                   w            warren 2:6
 viewed 72:4 79:10      118:1 119:1 120:1                           wasting 103:20
                                             w 2:11 89:8 149:9
           1:16 3:6     121:1 122:1 123:1                           watching 36:13
                                                166:13 182:1
   7:1,21,22 8:1 9:1    123:16 124:1                                 162:21 173:17
                                             waistband 141:13
   10:1 11:1 12:1       125:1 126:1 127:1                           water 9:7
                                                141:14
   13:1 14:1 15:1       128:1,16 129:1,25                           way 22:23 37:15
                                             wait 7:25 43:23
   16:1 17:1 18:1,17    130:1 131:1,13                               41:11 42:7 53:21
                                                62:22,23,25 85:8
   19:1 20:1 21:1       132:1 133:1 134:1                            54:6 60:19,21
                                             waited 60:10 61:7
   22:1 23:1 24:1       135:1,25 136:1                               64:18 68:16,19
                                                62:14 67:12
   25:1 26:1 27:1       137:1 138:1 139:1                            72:9 76:23 86:6
                                             waiting 61:18 62:3
   28:1 29:1 30:1       140:1 141:1 142:1                            93:17 112:15
                                                77:24 79:20
   31:1 32:1,18 33:1    143:1 144:1 145:1                            133:18 168:7
                                                101:10
   33:8 34:1 35:1       146:1 147:1 148:1                           wdym 118:2
                                             waived 6:7,9
   36:1 37:1 38:1       149:1 150:1,3,22                            we've 73:3
                                                126:10 127:2
   39:1 40:1 41:1       151:1 152:1 153:1                           week 13:6 25:2
                                                182:18
   42:1 43:1 44:1       154:1,21 155:1                               142:2
                                             waives 126:15
   45:1 46:1 47:1       156:1,7 157:1                               weekend 13:5
                                             walk 27:9 35:6
   48:1 49:1 50:1       158:1 159:1 160:1                           weeks 23:17
                                                36:13 173:16
   51:1 52:1,12,18      160:10,13 161:1                             weird 24:12
                                             walked 34:25 42:9
   53:1 54:1 55:1       162:1 163:1 164:1                            141:18 169:7
                                                42:13 145:20
                                Veritext Legal Solutions
 800-567-8658                                                             973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 214 of 247


[went - z]

 went 19:24 21:19       118:23 171:16         156:17,23 158:8
  26:12 28:9,12,13    work 12:25 14:14        163:7 164:9 172:6
  40:4 43:19 53:14      33:4,5 36:2           173:13 174:3
  55:15 69:4 78:20    worker 167:7            175:14,19
  83:8 85:6 105:12    world 112:16          year 10:23 11:13
  105:17 117:14         140:6                 11:19 12:24,24
  136:11 140:24,25    worried 96:2            15:7,15 18:25
  141:14 164:3          156:19                19:14,19,24 20:2
  169:4 173:20        worry 12:25             20:14 26:15 27:15
  175:2                 142:24                29:24 82:7 85:2
 white 30:18 45:6     wpayne 2:8              85:21 130:3,4
  165:20 166:2,16     write 37:18             134:5,6,7 135:23
 whiteboard 31:18     writing 5:14 81:4       137:2 138:11
  33:11,14,15 34:2      154:3                 140:12 147:9,11
  34:12               written 116:11          147:12,18 163:14
 willa 2:8 182:5      wrong 118:12            174:22
 window 21:9            121:2 143:15        yearbook 141:9
  33:18               wrongdoing 124:5      years 9:21 15:7,11
 windows 14:23        wyland 162:10           16:2 158:8
  33:25 34:2,8,10       164:11              yell 29:17
 wing 30:17 54:2,3              x           yelling 143:21
  133:25                                      164:22
                      x 3:2,3,12 32:23
 wish 16:25                                 york 1:3,17,22 2:5
                        167:8
 withdrawal 12:24                             2:7,13 6:13 9:19
 witness 3:5 6:9                y             14:17 106:11
  7:10,14,16 37:14    y 20:17 70:8            179:2,8,17,23
  38:9 65:12,19         117:12                180:2
  158:10 159:2        yeah 12:23 15:9       young 93:16
  179:5 180:10,11       33:14 34:12 36:6              z
  181:4 182:8,10        36:10 40:3 41:12
                                            z 70:9
 witness’ 182:12        43:12 45:24 47:10
 woke 86:13,23          49:7 54:11 59:6
  127:25                61:17 66:6 68:7
 woman 40:21            81:24 86:25 88:4
 word 8:8 30:7,9,25     92:25 94:15 95:2
  39:13 48:9 49:2       100:16 101:18
  50:13 120:24          102:5 104:11,21
  121:19 122:18         106:3 107:19
  135:11 142:24,24      124:25 139:3
 words 33:7 38:6        142:21 146:21
  61:14 101:15          150:17 155:18

                               Veritext Legal Solutions
 800-567-8658                                                     973-410-4098
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 215 of 247



                    Federal Rules of Civil Procedure

                                    Rule 30



       (e) Review By the Witness; Changes.

       (1) Review; Statement of Changes. On request by the

       deponent or a party before the deposition is

       completed, the deponent must be allowed 30 days

       after being notified by the officer that the

       transcript or recording is available in which:

       (A) to review the transcript or recording; and

       (B) if there are changes in form or substance, to

       sign a statement listing the changes and the

       reasons for making them.

       (2) Changes Indicated in the Officer's Certificate.

       The officer must note in the certificate prescribed

       by Rule 30(f)(1) whether a review was requested

       and, if so, must attach any changes the deponent

       makes during the 30-day period.




       DISCLAIMER:      THE FOREGOING FEDERAL PROCEDURE RULES

       ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

       THE ABOVE RULES ARE CURRENT AS OF SEPTEMBER 1,

       2016.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

       OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 216 of 247

                 VERITEXT LEGAL SOLUTIONS
       COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

  Veritext Legal Solutions represents that the
  foregoing transcript is a true, correct and complete
  transcript of the colloquies, questions and answers
  as submitted by the court reporter. Veritext Legal
  Solutions further represents that the attached
  exhibits, if any, are true, correct and complete
  documents as submitted by the court reporter and/or
  attorneys in relation to this deposition and that
  the documents were processed in accordance with
  our litigation support and production standards.

  Veritext Legal Solutions is committed to maintaining
  the confidentiality of client and witness information,
  in accordance with the regulations promulgated under
  the Health Insurance Portability and Accountability
  Act (HIPAA), as amended with respect to protected
  health information and the Gramm-Leach-Bliley Act, as
  amended, with respect to Personally Identifiable
  Information (PII). Physical transcripts and exhibits
  are managed under strict facility and personnel access
  controls. Electronic files of documents are stored
  in encrypted form and are transmitted in an encrypted
  fashion to authenticated parties who are permitted to
  access the material. Our data is hosted in a Tier 4
  SSAE 16 certified facility.

  Veritext Legal Solutions complies with all federal and
  State regulations with respect to the provision of
  court reporting services, and maintains its neutrality
  and independence regardless of relationship or the
  financial outcome of any litigation. Veritext requires
  adherence to the foregoing professional and ethical
  standards from all of its subcontractors in their
  independent contractor agreements.

  Inquiries about Veritext Legal Solutions'
  confidentiality and security policies and practices
  should be directed to Veritext's Client Services
  Associates indicated on the cover of this document or
  at www.veritext.com.
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 217 of 247
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 218 of 247




                                                                       1


          DISTRICT COURT OF THE UNITED STATES

          NORTHERN DISTRICT OF NEW YORK
          _____________________________________________________
          DEBRA SPERO, as Natural Mother of
          V.S., an infant,

                                          Plaintiff,

                 -against-

          VESTAL CENTRAL SCHOOL DISTRICT BOARD OF EDUCATION,
          VESTAL CENTRAL SCHOOL DISTRICT, JEFFREY AHEARN,
          Superintendent of Schools, ALBERT A. PENNA, Interim
          Principal Vestal High School, DEBORAH CADDICK and
          CLIFFORD KASSON, in their Individual and Official
          capacities,

                                          Defendants.

          _____________________________________________________




                 A deposition held on Thursday, the 21st day of

          March, 2019, commencing at 12:14 p.m.




                           BEFORE:    Ruth I. Lynch
                                      Registered Professional Reporter
                                      Registered Merit Reporter
                                      NY/PA Notary Public
                                      28874 State Route 171
                                      Susquehanna, PA 18847
                                      (570) 396-1459




          WITNESS:     V         S
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 219 of 247




                                                                       2


     1    APPEARANCES:             WILLA S. PAYNE, Esquire
                                   JOSH COTTER, Esquire
     2                                  Legal Services of Central
                                        New York
     3                                  189 Main Street, Suite 301
                                        Oneonta, NY 13820
     4                                  on behalf of Plaintiff

     5                             CHARLES C. SPAGNOLI, Esquire
                                        The Law Firm of Frank W.
     6                                  Miller
                                        6575 Kirkville Road
     7                                  East Syracuse, NY 13057
                                        on behalf of Defendants
     8

     9    ALSO PRESENT:            DEBRA SPERO
                                   CLIFFORD KASSON
    10

    11

    12

    13                            P R O C E E D I N G S

    14

    15           It is stipulated by and between the parties

    16    hereto that the filing of the deposition is waived;

    17    that the deposition may be signed before any Notary
    18    Public; that the filing of the oath of the Notary

    19    Public is waived; that Ruth I. Lynch, Registered

    20    Merit Reporter, is designated to take the

    21    testimony and prepare a transcript therefrom; and that

    22    all objections, except as to the form of the question,

    23    are reserved to the time of the trial.

    24

    25
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 220 of 247




                                                                       3


     1                           INDEX TO TESTIMONY



     3                 Examination by Mr. Spagnoli...........               4

     4                 Examination by Ms. Payne..............              23

     5                 Further Examination by Mr. Spagnoli...              24

     6                 Signature Page........................              25

     7

     8

     9                                 EXHIBITS

    10                                  (None)

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 221 of 247




                                                                       4


     1                     V I N C E N T       S P E R O ,

     2             having been called as a witness, having

     3             been duly sworn, testified as follows:

     4    EXAMINATION

     5    BY MR. SPAGNOLI:

     6             Q         Mr. Spero, you've sat for deposition

     7    with me before; you remember the ground rules, right?
     8             A         Yes, I do.

     9             Q         We're going to be talking today

    10    primarily about an incident in which you and I believe

    11    a group of friends went to the home of a boy named

    12    Leslie Brisko, and I believe this was in the summer of

    13    2017.    Are you familiar with the incident I'm

    14    referring to?

    15             A         Yes.

    16             Q         Okay.    Did you go to Leslie Brisko's

    17    home on that occasion with a group of your friends?
    18             A         Yes.

    19             Q         Who were the friends?

    20             A         Forest Kazavinsky, Phoenix Kazavinsky.

    21             Q         Slow down.     Last name of Forest, could

    22    you spell that?

    23             A         I don't know how to spell it.

    24             Q         Kazavinsky?

    25             A         Yeah.
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 222 of 247




                                                                       5


     1             Q         And then there was a Phoenix

     2    Kazavinsky?

     3             A         Yeah.

     4             Q         Who else?

     5             A         Robby Reynolds, or Robert Reynolds.

     6             Q         Who else?

     7             A         Owen Tanner, Joseph Joffrey.
     8                       I believe that's it.

     9             Q         Okay, just to be sure, there aren't

    10    additional people who went to the house with you whose

    11    names you don't remember at this time?

    12             A         I'm -- I'm not sure.        I believe that's

    13    it.

    14             Q         Prior to going to Mr. Brisko's home,

    15    were you at your own home?

    16             A         Yes.

    17             Q         Were the five individuals you've just
    18    listed at your home with you?

    19             A         Just Forest and Phoenix and Robby.

    20                       Oh, and Caleb Wheeler was there.

    21             Q         Caleb Wheeler was at your home or Caleb

    22    Wheeler was also at the --

    23             A         Leslie, also at Leslie's.

    24             Q         So Forest, Phoenix; who else was at

    25    your home before you went to Leslie Brisko's?
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 223 of 247




                                                                       6


     1             A         That's it.     Forest, Phoenix, Robby.

     2    I'm sorry.

     3             Q         So Caleb Wheeler was not at your home

     4    before going over to --

     5             A         No, he wasn't.

     6             Q         Okay, please remember to let me finish

     7    the question before you start your answer, okay?
     8             A         Okay.

     9             Q         Okay.

    10             A         I'm sorry.

    11             Q         No, no problem.

    12                       MS. PAYNE:     You don't need to

    13             apologize.

    14    BY MR. SPAGNOLI:

    15             Q         How did you, Forest, Phoenix, and

    16    Robert come to be at your family home before you went

    17    to Leslie Brisko's?
    18             A         We were all friends, we were just

    19    hanging out.

    20             Q         How did they know to come to your --

    21    your family home, did you reach out to them, did you

    22    text them?

    23             A         Oh, we were on a phone call and I

    24    asked -- they asked if I wanted to hang out, so I said

    25    yeah.
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 224 of 247




                                                                       7


     1             Q         When you were at your home prior to

     2    going to Leslie Brisko's, was it your intention to go

     3    over to Caleb's at some point that day?

     4             A         No, it was not.

     5             Q         How did you come to be going over to

     6    Leslie Brisko's?

     7             A         Leslie asked us to come by.
     8             Q         How did he do that?

     9             A         Through Snapchat.

    10             Q         Did you first see that request by

    11    Mr. Brisko while you were still at your family home?

    12             A         Yes.

    13             Q         About what time did that come in?

    14             A         Like nine, ten o'clock that night.

    15             Q         What did Leslie say via Snapchat?

    16             A         He posted a story saying for me,

    17    Forest, and Phoenix to pull up, which means come over
    18    to his house.

    19             Q         Did his Snapchat post say anything

    20    about the reason for that --

    21             A         No.

    22             Q         -- request?

    23             A         It was like a public post, it wasn't

    24    sent directly to us.        It was just seen.

    25             Q         Leslie Brisko made a public post on
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 225 of 247




                                                                       8


     1    Snapchat indicating that you, Forest, and Phoenix

     2    should, quote, pull up, unquote?

     3             A         Yes.

     4             Q         What was your understanding, if any, as

     5    to the reason Leslie was inviting the three of you to

     6    pull up?

     7             A         To speak about what happened.
     8    'Cause -- to a prior incident.

     9             Q         What was the prior incident you're

    10    referring to?

    11             A         Forest and Leslie had an altercation.

    12             Q         Was it a physical altercation?

    13             A         That's what it ended up being.

    14             Q         How long before the day that you

    15    received Leslie's Snapchat request did that

    16    altercation occur?

    17             A         I didn't receive it, it was a public
    18    post, but it was like 24 hours after.

    19             Q         So it was the day before.

    20             A         Yeah, it was the day before.

    21             Q         Had anyone been injured in the prior

    22    physical altercation?

    23             A         Not that I'm aware of.

    24             Q         Were you present for the prior

    25    altercation?
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 226 of 247




                                                                       9


     1             A         Yes.

     2             Q         What happened in that altercation?

     3             A         Leslie was on top of Forest strangling

     4    him, and Antoine Seif had a knife to my chest.               So

     5    to -- like I was honestly thinking that he was going

     6    to strangle my friend so Antoine told me if go over

     7    there he was going to stab me, actual stab me.               So I
     8    shoved Antoine out of my way and I physically removed

     9    Leslie from Forest.

    10             Q         On the occasion when you pulled Leslie

    11    off of Forest and after Antoine had held a knife to

    12    your chest, had law enforcement arrived at any point

    13    during that incident?

    14             A         Not that day, no.

    15             Q         What was the last name of Antoine

    16    again?

    17             A         Seif.     I think it's S-A-I-F or S-E-I-F.
    18             Q         Did Leslie's Snapchat post say anything

    19    about Antoine Seif being present at his home that day?

    20             A         No.     But he told Forest that day,

    21    'cause they -- they were planning to talk, that

    22    Antoine was going to be there.           But he said someone

    23    else was going to be there, James Burford, but he

    24    never -- he wasn't there.

    25             Q         You just said a lot of things, and I'm
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 227 of 247




                                                                     10


     1    not sure how they all pull together.

     2                       First of all, do you know about this

     3    conversation between Leslie and Forest because Leslie

     4    told you about it or Forest told you about it or --

     5             A         Forest told me about it.

     6             Q         Okay.    What was it Forest told you?

     7             A         He was concerned that Leslie was mad at
     8    him because Forest wasn't partaking in his like rap

     9    career, that's kind of what it's about, so.              Forest

    10    produces music.       And he was upset with Forest for not

    11    reposting some of his songs on social media, so he was

    12    posting things about Forest on Snapchat, and he wanted

    13    to confront Forest about why he wanted -- didn't want

    14    to partake in his -- his career.

    15             Q         Was this conversation before the

    16    physical altercation the day before or was this

    17    altercation -- conversation according to Forest after
    18    that physical altercation but before you guys were at

    19    the family home together?

    20             A         It was before the first altercation.

    21             Q         Okay.    Did Forest tell you that Leslie

    22    had said Antoine would be there on the day that you

    23    and Forest and Phoenix and Robert gathered at your

    24    parents' home?

    25             A         He said him and his friends but he
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 228 of 247




                                                                     11


     1    didn't disclose like who was gonna be there.              The

     2    following day after the first time.

     3              Q        So Leslie told Forest, who told you

     4    that some of Leslie's friends would be at Leslie's

     5    house.

     6              A        They talked earlier in that day, and

     7    like this went on the -- like the whole day.              And he

     8    told -- and that he was going to have friends over.

     9    But then told us later in the night to pull up.                  He

    10    didn't disclose like anything again later in the day.

    11              Q        So the same day that L             sent up a

    12    Snap -- or strike that.

    13                       The same day that Le            posted a

    14    Snapchat message asking you and Fo               and Ph               to

    15    pull up, he had earlier had a conversation with Forest

    16    that Fo        described to you.

    17              A        Yes.

    18              Q        And in that conversation, according to

    19    F         Le      had said he would have some friends over

    20    at his house.

    21              A        Yes.

    22              Q        But he didn't -- when Fo             described

    23    the conversation to you, he did not describe Le                        as

    24    naming particular individuals.

    25              A        Yes.
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 229 of 247




                                                                       12


     1             Q            Correct?

     2             A            Correct.

     3             Q            Okay.       When you viewed the Snapchat

     4    message from Mr.                   , did you view that around 9 or

     5    10 p.m.?

     6             A            Yeah.

     7             Q            Did you at that point make a decision

     8    to go over to Le                   house?

     9             A            Yeah, we -- we talked, took a couple of

    10    our friends, 'cause we were kind of worried about --

    11    'cause An             pulled a knife on me.         We were kind of

    12    worried that one of them were going to try to kill one

    13    of us.       So we had a couple of our friends come, just

    14    to make sure that nothing bad happened.

    15             Q            So are you saying that you and the

    16    Ka               reached out to O             T     , J

    17    Jo            and C          Wh          to also show up to --

    18             A            I reached out to O           and J   , and

    19    they reached out to C                .

    20             Q            And the arrangement was for the bunch

    21    of you to --

    22             A            'Cause we were all --

    23             Q            -- kind of -- to meet up at L

    24    house together, correct?

    25             A            Yes.
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 230 of 247




                                                                       13


     1             Q         Was it your understanding that there

     2    was going to be a fight at L                  house between

     3    Leslie and Forest?

     4             A         No.     That wasn't supposed to happen.

     5             Q         Did you have a conversation with any

     6    members of your family about your intention to go to

     7    Le           house that night?

     8             A         I told my mom that we were going.              That

     9    was.    That was like the only family member I told.

    10             Q         Did you tell your mother that you were

    11    going to ensure that no one used a gun or a knife?

    12             A         I told my mom I was going to be there

    13    to protect F             from any harm.

    14             Q         Did you tell your mother that there was

    15    going to be a fight between L               and F       t?

    16             A         No.

    17             Q         Prior to the physical altercation

    18    between F          and L         the previous day, prior to

    19    that had you ever said to your mother that there was

    20    going to be a fight between F               and L        ?

    21             A         No.

    22             Q         When you were at your family home and

    23    saw the Snapchat message, did you at that time have

    24    any information that L             B        had a firearm other

    25    than, say, a hunting rifle?
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 231 of 247




                                                                        14


     1             A         No.

     2             Q         When F         was at the family home with

     3    you, did he have any firearms with him?

     4             A         No.

     5             Q         Had you ever observed L                B             aim

     6    any kind of firearm at another person?

     7                       MS. PAYNE:     I'm going to object because

     8             that has nothing to do with what you were

     9             allowed to ask about today.

    10                       MR. SPAGNOLI:      Well, it goes --

    11                       MS. PAYNE:     This incident was what --

    12             the incident was what the judge limited this

    13             hour deposition to.       His prior experience with

    14             L        has nothing to do with that.

    15                       MR. SPAGNOLI:      Well, it goes to his

    16             reason for going to the home, so I'm going to

    17             ask the question, and you're going, and.

    18    BY MR. SPAGNOLI:

    19             Q         Have you ever known Le            Br            to

    20    point a firearm at any other person?

    21             A         He joked around.       A        , like I don't

    22    know if it's a real gun or not but A                  would like

    23    carry around this big silver gun.             And I have a video

    24    of Le        like handling it.       He had a party at his

    25    house, he was like pointing it at people and like
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 232 of 247




                                                                     15


     1    holding it up in the air saying everyone get the F

     2    down on the ground.

     3             Q         Okay.

     4             A         So I was kind of worried.

     5             Q         That concerned you?

     6             A         Yeah.

     7             Q         Were you concerned that L              might

     8    use a gun during when you went to the house?

     9             A         That wasn't my main concern, I was just

    10    trying to make sure a fight didn't happen.

    11             Q         My question was was there any concern

    12    in your mind that Le            might use a gun?

    13             A         Somewhat.

    14             Q         You weren't concerned that Fo                 might

    15    use a gun?

    16             A         No.     To my knowledge none of them have

    17    weapons in their family.

    18             Q         The video that you referred to of

    19    Le       brandishing a gun, how long before the night

    20    we've been talking about did you first see that video?

    21             A         Three months.

    22                       MS. PAYNE:     Objection.

    23             A         I took the video.

    24    BY MR. SPAGNOLI:

    25             Q         Do you still have that?
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 233 of 247




                                                                         16


     1             A         Yes.

     2             Q         You, Fo            , Pho         and Ro         then

     3    did go to Le            Br          s house, correct?

     4             A         Yes.

     5             Q         How did you get there?

     6             A         We drove.

     7             Q         How far was it from your family home?

     8             A         Ten minutes.

     9             Q         Can you tell me in terms of miles?

    10             A         Like four miles.

    11             Q         So please tell me what happened at

    12    Le       Br         home starting with when you arrived;

    13    please tell me all the details you remember, and try

    14    to keep it in chronological order.

    15             A         Okay.          We arrived.    There was another

    16    car with our friends in it behind us, and Ro                       got

    17    out of the car and knocked on his front door.                  And no

    18    one answered.      So we went back in the car, and F

    19    began to call Le             .     And no answer.     Then cops came

    20    saying that L                    mom asked us to leave.      And

    21    that's -- we were told to leave.

    22             Q         So you were in the lead car.

    23             A         Yes.

    24             Q         Who else was in the lead car with you?

    25             A         Ro             me, Fo      , and Ph
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 234 of 247




                                                                       17


     1              Q         So everybody who had been at your

     2    parents' home?

     3              A         Yes, was -- we were, yeah.

     4              Q         And then the other car that came in

     5    behind you would have had, did it have Ow             , Jo

     6    and Ca        ?

     7              A         I think actually Ca       b was in his own

     8    car.     And then O        and J      were in their -- in their

     9    car together.

    10              Q         So three cars came up to Mr. B

    11    house.

    12              A         Yes.

    13              Q         Did they -- you all arrive around the

    14    same time?

    15              A         No.    C       came when they were telling

    16    us to leave.

    17              Q         They being?

    18              A         The police.

    19              Q         How long after you arrived at

    20    Mr. B             home did the first member of law

    21    enforcement arrive?

    22              A         About 15, 20 minutes.

    23              Q         When you arrived, Fo           was in the car

    24    with you, correct?

    25              A         Yes.
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 235 of 247




                                                                     18


     1              Q        Did he immediately go up to Leslie's

     2    door and knock?

     3              A        No; R      y did.

     4              Q        Okay.     Sorry.

     5              A        It's okay.

     6              Q        But R        was in the car with you too.

     7              A        Yes.

     8              Q        When you arrived did Ro           immediately

     9    go up to the door and knock?

    10              A        He did.

    11              Q        There was no answer.

    12              A        No answer.

    13              Q        How long did he knock?

    14              A        Like 25 seconds; and came right back to

    15    the car.

    16              Q        When you arrived, did the car with O

    17    and J         arrive around the same time?

    18              A        Yeah.

    19              Q        How -- did Ca           car arrive around

    20    the same time?

    21                       No, you testified that he showed up

    22    when --

    23              A        Yeah.

    24              Q        After you were told to leave.

    25              A        Yeah, like 20 minutes after that all
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 236 of 247




                                                                     19


     1    happened.

     2             Q         So from the time that Ro             knocked on

     3    the door until personnel from law enforcement arrived,

     4    what were you doing?

     5             A         We were just waiting, just hoping

     6    L        would either come out or call one of us, 'cause

     7    he asked us to come, and we assumed that he just

     8    wanted to talk finally, get everything over with.

     9                       That was like the original agreement to

    10    meet up was for them two to talk.             But that never

    11    transpired.

    12             Q         Well, you just referenced an agreement.

    13    What agreement are you talking about?

    14             A         F        and Le        agreed to meet and

    15    talk about the situation.         Like to hopefully put

    16    everything behind everyone.          And that's just not what

    17    Leslie wanted.

    18             Q         Other than C          Wh       , did anyone

    19    else arrive during the 18 to 20 minutes that you were

    20    waiting, that you were there waiting?

    21             A         No.

    22             Q         Did you see anyone other than your

    23    friends at the location before law enforcement showed

    24    up?

    25             A         No.   I was just really focusing on like
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 237 of 247




                                                                     20


     1    what was going on.

     2             Q         And I'm going to go back again.           I

     3    understand you were waiting, and why you were waiting

     4    for the 18 to 20 minutes.         But what were you and your

     5    friends doing in those 18 to 20 minutes, just standing

     6    there?

     7             A         Listening to music.        F       -- we were

     8    in the car.      And F         makes music, so we were just

     9    listening to like stuff he sampled and he was playing

    10    to us.

    11             Q         And the other car that had J                  and

    12    Owen in it, they were sitting in that car?

    13             A         Yeah.

    14             Q         Were you guys going back and forth

    15    between the cars, or?

    16             A         No.     It was just, we were just sitting

    17    in the cars.

    18             Q         When law enforcement personnel showed

    19    up, what police force were they from?

    20             A         VPD.     Vestal Police Department, I'm

    21    sorry.

    22             Q         Do you know the identities of any of

    23    the officers?

    24             A         No, I do not.

    25             Q         Did any law enforcement personnel from
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 238 of 247




                                                                     21


     1    any other police force arrive at any point while you

     2    were at L          B           home?

     3             A         No, it was just Vestal.

     4             Q         And you were instructed to leave?

     5             A         Yes.

     6             Q         Were you personally instructed to

     7    leave?

     8             A         No, they just asked us all, like, all

     9    as like together to just get out of here.             That was

    10    really it.

    11             Q         That was one of the members of law

    12    enforcement?

    13             A         Yeah.

    14             Q         So when you -- you received -- strike

    15    that.

    16                       When you viewed the Snapchat message

    17    from Mr. B             inviting you and the Ka

    18    brothers to, quote, pull up, drove 4 miles to L

    19    house, and then waited there 18 to 20 minutes, do you

    20    believe you acted reasonably?

    21             A         Yeah.

    22             Q         Okay.     And you believed that at the

    23    time?

    24             A         I still do.

    25                       MR. SPAGNOLI:       Let's take a quick
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 239 of 247




                                                                     22


     1             break, I'm going to consult with my client.

     2                       (Short break)

     3    BY MR. SPAGNOLI:

     4

     5    member or members of law enforcement instructed you to

     6    leave, did you leave?

     7             A         Yes.

     8             Q         What time was it at that point?

     9             A         I don't know but I'm -- it was in

    10    between nine thirty and ten thirty, like with -- I

    11    remember, like, it just being later in the night.                I'm

    12    not sure if it was nine thirty or ten thirty.              I

    13    remember it being somewhere around that time.

    14             Q         P.M., right?

    15             A         Yeah.

    16             Q         Did you go back to your home?

    17             A         Yes.

    18             Q         Did you go straight back to your home?

    19             A         Straight back home.

    20             Q         No stops on the way?

    21             A         Unh-uh.

    22             Q         You need to say yes or no.

    23             A         No.     Sorry.

    24             Q         Were F           and P        still in the

    25    car with you?
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 240 of 247




                                                                      23


     1             A         And R       , yes.

     2             Q         And R       t, yes.

     3                       Did O       and J           also follow you

     4    back to the house?

     5             A         No, they didn't.

     6             Q         Okay.     Did           follow you back to the

     7    house?

     8             A         Yes, he did.

     9             Q         Do you know where J              and O

    10    went?

    11             A         No.     They're best friends so they --

    12    they were probably just hanging out.

    13                       MR. SPAGNOLI:        I don't have anything

    14

    15                       MS. PAYNE:      Okay.     I just have one

    16             question.

    17    EXAMINATION

    18    BY MS. PAYNE:

    19             Q                 , when did this occur?

    20             A         April sometime, April 16th, April 20th.

    21             Q         Of what year?

    22             A         2018.

    23             Q         And you're positive about that?

    24             A         Yeah.

    25             Q         Okay.
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 241 of 247




                                                                      24


     1                       MS. PAYNE:     Nothing further.

     2                       MR. SPAGNOLI:      Okay.    Thank you.

     3                       THE WITNESS:      You're welcome.

     4                       MR. SPAGNOLI:      Actually, let me, let me

     5             follow up on that.

     6    FURTHER EXAMINATION

     7    BY MR. SPAGNOLI:

     8

     9             A         Yes.

    10             Q         -- or 2017?

    11             A         2018.

    12             Q         Okay.

    13                       MR. SPAGNOLI:      Thank you.

    14                       THE WITNESS:      You're welcome.

    15                       (The testimony of Mr.              was

    16             adjourned at 12:35 p.m.)

    17                                * * * * *

    18

    19

    20

    21

    22

    23

    24

    25
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 242 of 247




                                                                     25


     1                          SIGNATURE OF WITNESS

     2

     3

     4           I have read the foregoing record of my testimony

     5    taken at the time and place indicated in the heading

     6    hereof, and I do hereby acknowledge it to be a true

     7    and correct transcript of same, with any corrections

     8    or changes I desire to make indicated on the attached

     9    errata sheet(s).

    10

    11                             __________________________________

    12

    13

    14

    15

    16    STATE OF _______________          )

    17    COUNTY OF ______________          )

    18

    19

    20

    21    Subscribed and sworn to before me this _____ day

    22    of ___________, 20___.

    23

    24    _______________________________

    25    Notary Public
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 243 of 247




                                                                     26


     1                               ERRATA SHEET

     2

     3    Page___Line___      Reads:

     4                  Correct to:

     5    Page___Line___      Reads:

     6                  Correct to:

     7    Page___Line___      Reads:
     8                  Correct to:

     9    Page___Line___      Reads:

    10                  Correct to:

    11    Page___Line___      Reads:

    12                  Correct to:

    13    Page___Line___      Reads:

    14                  Correct to:

    15    Page___Line___      Reads:

    16                  Correct to:

    17    Page___Line___      Reads:
    18                  Correct to:

    19    Page___Line___      Reads:

    20                  Correct to:

    21    Page___Line___      Reads:

    22                  Correct to:

    23    Page___Line___      Reads:

    24                  Correct to:

    25                     WITNESS SIGNATURE:
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 244 of 247




                                                                     27


     1                               ERRATA SHEET

     2

     3    Page___Line___      Reads:

     4                  Correct to:

     5    Page___Line___      Reads:

     6                  Correct to:

     7    Page___Line___      Reads:
     8                  Correct to:

     9    Page___Line___      Reads:

    10                  Correct to:

    11    Page___Line___      Reads:

    12                  Correct to:

    13    Page___Line___      Reads:

    14                  Correct to:

    15    Page___Line___      Reads:

    16                  Correct to:

    17    Page___Line___      Reads:
    18                  Correct to:

    19    Page___Line___      Reads:

    20                  Correct to:

    21    Page___Line___      Reads:

    22                  Correct to:

    23    Page___Line___      Reads:

    24                  Correct to:

    25                     WITNESS SIGNATURE:
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 245 of 247




                                                                     28


     1                            C E R T I F I C A T I O N

     2

     3    STATE OF NEW YORK

     4    COUNTY OF BROOME

     5

     6

     7           I, Ruth I. Lynch, RMR, do hereby certify that the

     8    foregoing testimony was duly sworn to; that I reported

     9    in machine shorthand the foregoing pages of the

    10    above-styled cause, and that they were prepared using

    11    computer-aided transcription by me personally and

    12    constitute a true and accurate record of the

    13    proceedings;

    14           I further certify that the witness reserved his

    15    right to review the transcript;

    16           I further certify that I am not an attorney or

    17    counsel of any parties, nor a relative or employee of

    18    any attorney or counsel connected with the action, nor

    19    financially interested in the action.

    20

    21                       Signed this 12th day of April, 2019.

    22
                           By_________________________________
    23                       Ruth I. Lynch
                             Registered Professional Reporter
    24                       Registered Merit Reporter
                             NY/PA Notary Public
    25
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 246 of 247




                                                                                                                              29

                            19:12, 19:13           carry   Vol. 1 -         11:10                   10:13, 10:17,          1:3
                           AHEARN   Vol. 1 -        14:23                  DISTRICT [4] -           10:21, 10:23,         information
               1            1:7
                           aim   Vol. 1 - 14:5
                                                   cause [7] - Vol. 1 -
                                                    8:8, 9:21, 12:10,
                                                                            Vol. 1 - 1:1, 1:2,
                                                                            1:6, 1:7
                                                                                                    11:3, 11:14,
                                                                                                    11:15, 11:16,
                                                                                                                           Vol. 1 - 13:24
                                                                                                                          injured  Vol. 1 -
                           ALBERT   Vol. 1 -        12:11, 12:22,          door [4] - Vol. 1 -      11:19, 11:22,          8:21
   10   Vol. 1 - 12:5       1:7                     19:6, 28:10             16:17, 18:2, 18:9,      13:3, 13:13,          instructed [3] -
   12:14   Vol. 1 -        allowed   Vol. 1 -      Central [3] -            19:3                    13:15, 13:18,          Vol. 1 - 21:4,
    1:15                    14:9                    Vol. 1 - 1:6, 1:7,     drove [2] - Vol. 1 -     13:20, 14:2,           21:6, 22:5
   12:35   Vol. 1 -        altercation [11] -       2:2                     16:6, 21:18             15:14, 16:2,          intention [2] -
    24:16                   Vol. 1 - 8:11,         certify [3] -           duly [2] - Vol. 1 -      16:18, 16:25,          Vol. 1 - 7:2, 13:6
   12th   Vol. 1 -          8:12, 8:16, 8:22,       Vol. 1 - 28:7,          4:3, 28:8               17:23, 19:14,         interested  Vol. 1 -
    28:21                   8:25, 9:2, 10:16,       28:14, 28:16                                    20:7, 20:8, 22:24      28:19
   13057   Vol. 1 - 2:7     10:17, 10:18,          changes   Vol. 1 -                              forth  Vol. 1 -        Interim  Vol. 1 -
   13820
   15
   16th
           Vol. 1 - 2:3
        Vol. 1 - 17:22
                            10:20, 13:17
                           answered   Vol. 1 -
                                                    25:8
                                                   CHARLES   Vol. 1 -
                                                                                    E               20:14
                                                                                                   Frank  Vol. 1 - 2:5
                                                                                                                           1:7
                                                                                                                          inviting [2] -
          Vol. 1 -          16:18                   2:5                                            front  Vol. 1 -         Vol. 1 - 8:5,
    23:20                  Antoine [11] -          chest [2] - Vol. 1 -    earlier [2] -            16:17                  21:17
   171   Vol. 1 - 1:21      Vol. 1 - 9:4, 9:6,      9:4, 9:12               Vol. 1 - 11:6,
   18 [4] - Vol. 1 -        9:8, 9:11, 9:15,       chronological            11:15
    19:19, 20:4, 20:5,
    21:19
   18847
                            9:19, 9:22, 10:22,
                            12:11, 14:21,
                                                    Vol. 1 - 16:14
                                                   client   Vol. 1 -
                                                                           East   Vol. 1 - 2:7
                                                                           EDUCATION   Vol. 1 -              G                     J
           Vol. 1 -         14:22                   22:1                    1:6
    1:21                   apologize   Vol. 1 -    CLIFFORD [2] -          either   Vol. 1 -       gathered  Vol. 1 -     James   Vol. 1 -
   189   Vol. 1 - 2:3       6:13                    Vol. 1 - 1:8, 2:9       19:6                    10:23                  9:23
                           APPEARANCES             commencing   Vol. 1 -   employee   Vol. 1 -     goes [2] - Vol. 1 -    Jeffrey [3] -
                                                                            28:17                   14:10, 14:15           Vol. 1 - 1:7,
               2            Vol. 1 - 2:1
                           April [4] - Vol. 1 -
                            23:20, 23:20,
                                                    1:15
                                                   computer-aided
                                                    Vol. 1 - 28:11
                                                                           ended
                                                                            8:13
                                                                                   Vol. 1 -        gonna
                                                                                                    11:1
                                                                                                          Vol. 1 -         23:3, 23:9
                                                                                                                          Joey [2] - Vol. 1 -
                            23:20, 28:21           concern [2] -           enforcement [8] -       ground [2] -            12:18, 17:8
   20 [7] - Vol. 1 -                                                        Vol. 1 - 9:12,          Vol. 1 - 4:7, 15:2    Joffrey [2] -
                           aren't   Vol. 1 -        Vol. 1 - 15:9,
    17:22, 18:25,                                                           17:21, 19:3,           group [2] - Vol. 1 -    Vol. 1 - 5:7,
                            5:9                     15:11
    19:19, 20:4, 20:5,     arrangement             concerned [4] -          19:23, 20:18,           4:11, 4:17             12:17
    21:19, 25:22                                                            20:25, 21:12, 22:5     gun [7] - Vol. 1 -     joked   Vol. 1 -
                            Vol. 1 - 12:20          Vol. 1 - 10:7,
   2017 [2] - Vol. 1 -                                                     ensure   Vol. 1 -        13:11, 14:22,          14:21
                           arrive [6] -             15:5, 15:7, 15:14
    4:13, 24:10                                    confront                 13:11                   14:23, 15:8,          Joseph [5] -
                            Vol. 1 - 17:13,                   Vol. 1 -
   2018 [3] - Vol. 1 -                                                     errata [3] -             15:12, 15:15,          Vol. 1 - 5:7,
                            17:21, 18:17,           10:13
    23:22, 24:8, 24:11                             connected                Vol. 1 - 25:9,          15:19                  12:16, 17:5,
                            18:19, 19:19, 21:1                 Vol. 1 -
   2019 [2] - Vol. 1 -                                                      26:1, 27:1             guys [2] - Vol. 1 -     18:17, 20:11
                           arrived [8] -            28:18
    1:15, 28:21                                    constitute              Esquire [3] -            10:18, 20:14          JOSH   Vol. 1 - 2:1
                            Vol. 1 - 9:12,                      Vol. 1 -
   20th   Vol. 1 -                                                          Vol. 1 - 2:1, 2:1,                            judge   Vol. 1 -
                            16:12, 16:15,           28:12
    23:20                                                                   2:5                                            14:12
   21st
   23
          Vol. 1 - 1:14
        Vol. 1 - 3:4
                            17:19, 17:23,
                            18:8, 18:16, 19:3
                                                   consult
                                                    22:1
                                                             Vol. 1 -
                                                                           everybody
                                                                            17:1
                                                                                       Vol. 1 -              H
   24 [2] - Vol. 1 -
    3:5, 8:18
   25 [2] - Vol. 1 -
                           asking
                            11:14
                           assumed
                                    Vol. 1 -

                                     Vol. 1 -
                                                   conversation [7] -
                                                    Vol. 1 - 10:3,
                                                    10:15, 10:17,
                                                                           everyone [2] -
                                                                            Vol. 1 - 15:1,         handling   Vol. 1 -             K
                                                                            19:16                   14:24
                            19:7                    11:15, 11:18,
    3:6, 18:14                                                             everything [2] -        hang   Vol. 1 - 6:24   KASSON [2] -
                           attached   Vol. 1 -      11:23, 13:5
   28874   Vol. 1 -                                                         Vol. 1 - 19:8,         hanging [2] -           Vol. 1 - 1:8, 2:9
                            25:8                   cops   Vol. 1 -
    1:21                                                                    19:16                   Vol. 1 - 6:19,        Kazavinsky [5] -
                           attorney [2] -           16:19
                                                   correct [28] -          Examination [6] -        23:12                  Vol. 1 - 4:20,
                            Vol. 1 - 28:16,
                                                                                                   happen [2] -            4:20, 4:24, 5:2,
               3            28:18                   Vol. 1 - 12:1,
                                                    12:2, 12:24, 16:3,
                                                    17:24, 25:7, 26:4,
                                                                            Vol. 1 - 3:3, 3:4,
                                                                            3:5, 4:4, 23:17,
                                                                            24:6
                                                                                                    Vol. 1 - 13:4,
                                                                                                    15:10
                                                                                                                           21:17
                                                                                                                          Kazavinskys
   301   Vol. 1 - 2:3
   396-1459   Vol. 1 -
                                    B               26:6, 26:8, 26:10,
                                                    26:12, 26:14,
                                                                           except
                                                                            2:22
                                                                           EXHIBITS
                                                                                    Vol. 1 -       happened [5] -
                                                                                                    Vol. 1 - 8:7, 9:2,
                                                                                                    12:14, 16:11, 19:1
                                                                                                                           Vol. 1 - 12:16
                                                                                                                          kill
                                                                                                                           12:12
                                                                                                                                 Vol. 1 -
                                                    26:16, 26:18,                     Vol. 1 -
    1:22                   bad                                                                     harm   Vol. 1 -        Kirkville   Vol. 1 -
                                 Vol. 1 - 12:14     26:20, 26:22,           3:9
                           behalf [2] -                                    experience   Vol. 1 -    13:13                  2:6
                                                    26:24, 27:4, 27:6,
               4            Vol. 1 - 2:4, 2:7
                           behind [3] -
                            Vol. 1 - 16:16,
                                                    27:8, 27:10,
                                                    27:12, 27:14,
                                                                            14:13                  having [2] -
                                                                                                    Vol. 1 - 4:2, 4:2
                                                                                                   heading   Vol. 1 -
                                                                                                                          knife [4] - Vol. 1 -
                                                                                                                           9:4, 9:11, 12:11,
                                                                                                                           13:11
   4 [2] - Vol. 1 -
    3:3, 21:18
                            17:5, 19:16
                           believed   Vol. 1 -
                                                    27:16, 27:18,
                                                    27:20, 27:22,
                                                    27:24
                                                                                    F               25:5
                                                                                                   held [2] - Vol. 1 -
                                                                                                                          knock [3] - Vol. 1 -
                                                                                                                           18:2, 18:9, 18:13
                                                                                                                          knocked [2] -
                            21:22                  corrections                                      1:14, 9:11
                           best   Vol. 1 -                                 familiar   Vol. 1 -     hereby [2] -            Vol. 1 - 16:17,
                                                    Vol. 1 - 25:7
               5            23:11
                           BOARD   Vol. 1 - 1:6
                           brandishing
                                                   COTTER
                                                    2:1
                                                            Vol. 1 -
                                                                            4:13
                                                                           family [10] -
                                                                            Vol. 1 - 6:16,
                                                                                                    Vol. 1 - 25:6,
                                                                                                    28:7
                                                                                                   hereof   Vol. 1 -
                                                                                                                           19:2
                                                                                                                          knowledge
                                                                                                                           15:16
                                                                                                                                      Vol. 1 -
                                                   counsel [2] -
   570     Vol. 1 - 1:22    Vol. 1 - 15:19                                  6:21, 7:11, 10:19,      25:6                  known   Vol. 1 -
                                                    Vol. 1 - 28:17,
                           break [2] - Vol. 1 -                             13:6, 13:9, 13:22,     hereto   Vol. 1 -       14:19
                                                    28:18
                            22:1, 22:2                                      14:2, 15:17, 16:7       2:16
               6           Brisko [8] -
                            Vol. 1 - 4:12,
                                                   COUNTY [2] -
                                                    Vol. 1 - 25:17,
                                                    28:4
                                                                           fight [4] - Vol. 1 -
                                                                            13:2, 13:15,
                                                                            13:20, 15:10
                                                                                                   holding
                                                                                                    15:1
                                                                                                   honestly
                                                                                                             Vol. 1 -

                                                                                                              Vol. 1 -
                                                                                                                                   L
                            7:11, 7:25, 12:4,      couple [2] -
   6575     Vol. 1 - 2:6    13:24, 14:5,                                   filing [2] -             9:5
                                                    Vol. 1 - 12:9,                                                        later [3] - Vol. 1 -
                            14:19, 21:17                                    Vol. 1 - 2:16,         hopefully   Vol. 1 -
                                                    12:13                                                                  11:9, 11:10, 22:11
                                                                            2:18                    19:15
               9           Brisko's [11] -
                            Vol. 1 - 4:16,
                            5:14, 5:25, 6:17,
                                                   COURT   Vol. 1 - 1:1
                                                                           finally
                                                                            19:8
                                                                                     Vol. 1 -      hoping
                                                                                                    19:5
                                                                                                            Vol. 1 -      law [10] - Vol. 1 -
                                                                                                                           2:5, 9:12, 17:20,

   9     Vol. 1 - 12:4
                            7:2, 7:6, 16:3,
                            16:12, 17:10,                   D              financially
                                                                            Vol. 1 - 28:19
                                                                           finish   Vol. 1 -
                                                                                                   hour
                                                                                                    14:13
                                                                                                   hours
                                                                                                          Vol. 1 -

                                                                                                           Vol. 1 -
                                                                                                                           19:3, 19:23,
                                                                                                                           20:18, 20:25,
                                                                                                                           21:11, 22:4, 22:5
                            17:20, 21:2
                                                                                                                          lead [2] - Vol. 1 -
               A           BROOME
                            28:4
                           brothers
                                    Vol. 1 -

                                      Vol. 1 -
                                                   DEBORAH
                                                    1:8
                                                             Vol. 1 -

                                                   DEBRA [2] - Vol. 1 -
                                                                            6:6
                                                                           firearm [3] -
                                                                            Vol. 1 - 13:24,
                                                                                                    8:18
                                                                                                   hunting
                                                                                                    13:25
                                                                                                             Vol. 1 -      16:22, 16:24
                                                                                                                          leave [8] - Vol. 1 -
                                                                            14:6, 14:20                                    16:20, 16:21,
   above-styled             21:18                   1:3, 2:9
                                                                           firearms   Vol. 1 -                             17:16, 18:24,
    Vol. 1 - 28:10
   according [2] -
    Vol. 1 - 10:17,
                           bunch
                            12:20
                           Burford
                                   Vol. 1 -

                                     Vol. 1 -
                                                   decision
                                                    12:7
                                                              Vol. 1 -

                                                   Defendants [2] -
                                                                            14:3
                                                                           Firm   Vol. 1 - 2:5
                                                                                                             I             21:4, 21:7, 22:6,
                                                                                                                           22:6
                                                                                                                          Legal
                                                                           five   Vol. 1 - 5:17                                  Vol. 1 - 2:2
    11:18                   9:23                    Vol. 1 - 1:10, 2:7
                                                                           focusing   Vol. 1 -     identities  Vol. 1 -   Leslie [43] -
   accurate   Vol. 1 -                             Department   Vol. 1 -
                                                                            19:25                   20:22                  Vol. 1 - 4:12,
                                                    20:20
    28:12
   acknowledge
    Vol. 1 - 25:6
                                    C              deposition [5] -
                                                    Vol. 1 - 1:14,
                                                                           follow [3] -
                                                                            Vol. 1 - 23:3,
                                                                                                   immediately [2] -
                                                                                                    Vol. 1 - 18:1,
                                                                                                    18:8
                                                                                                                           4:16, 5:23, 5:25,
                                                                                                                           6:17, 7:2, 7:6,
                                                                                                                           7:7, 7:15, 7:25,
                                                    2:16, 2:17, 4:6,        23:6, 24:5
   acted   Vol. 1 -        CADDICK                                         follows                 incident [7] -          8:5, 8:11, 9:3,
                                    Vol. 1 -        14:13                            Vol. 1 -
    21:20                   1:8                                             4:3                     Vol. 1 - 4:10,         9:9, 9:10, 10:3,
   action [2] -                                    describe   Vol. 1 -
                           Caleb [11] -                                    force [2] - Vol. 1 -     4:13, 8:8, 8:9,        10:3, 10:7, 10:21,
    Vol. 1 - 28:18,                                 11:23
                            Vol. 1 - 5:20,         described [2] -          20:19, 21:1             9:13, 14:11, 14:12     11:3, 11:11,
    28:19                   5:21, 5:21, 6:3,                               foregoing [3] -         INDEX  Vol. 1 - 3:1     11:13, 11:19,
   actual   Vol. 1 -                                Vol. 1 - 11:16,
                            12:17, 12:19,                                   Vol. 1 - 25:4,         indicated [2] -         11:23, 13:3,
    9:7                                             11:22
                            17:6, 17:7, 17:15,     designated               28:8, 28:9              Vol. 1 - 25:5,         13:15, 13:18,
   additional   Vol. 1 -                                        Vol. 1 -
                            19:18, 23:6                                    Forest [46] -            25:8                   13:20, 13:24,
    5:10                                            2:20
                           Caleb's [2] -                                    Vol. 1 - 4:20,         indicating  Vol. 1 -    14:5, 14:14,
   adjourned   Vol. 1 -                            desire   Vol. 1 -
                            Vol. 1 - 7:3,                                   4:21, 5:19, 5:24,       8:1                    14:19, 14:24,
    24:16                                           25:8
                            18:19                                           6:1, 6:15, 7:17,       Individual  Vol. 1 -    15:7, 15:12,
   against   Vol. 1 -                              details   Vol. 1 -
                           capacities   Vol. 1 -                            8:1, 8:11, 9:3,         1:8                    15:19, 16:3,
    1:5                                             16:13
                            1:9                                             9:9, 9:11, 9:20,       individuals [2] -       16:12, 16:19,
   agreed   Vol. 1 -                               directly   Vol. 1 -
                           career [2] -                                     10:3, 10:4, 10:5,       Vol. 1 - 5:17,         19:6, 19:14,
    19:14                                           7:24
                            Vol. 1 - 10:9,         disclose [2] -           10:6, 10:8, 10:9,       11:24                  19:17, 21:2
   agreement [3] -                                                                                 infant  Vol. 1 -       Leslie's [12] -
                            10:14                   Vol. 1 - 11:1,          10:10, 10:12,
    Vol. 1 - 19:9,
Case 3:17-cv-00007-GTS-ML Document 104-34 Filed 06/17/19 Page 247 of 247




                                                                                                                             30


     Vol. 1 -
    5:23,         8:15,
                          Objection
                           15:22
                                      Vol. 1 -     10:12
                                                  prepare   Vol. 1 -
                                                                           Vol. 1 - 1:19,
                                                                           1:20, 2:20, 28:23,
                                                                                                  3:5, 4:5, 6:14,
                                                                                                  14:10, 14:15,
    9:18, 11:4, 11:4,
    12:8, 12:23, 13:2,
                          objections
                           2:22
                                       Vol. 1 -    2:21
                                                  prepared   Vol. 1 -
                                                                           28:24
                                                                          reposting   Vol. 1 -
                                                                                                  14:18, 15:24,
                                                                                                  21:25, 22:3,
                                                                                                                                   U
    13:7, 16:20, 18:1,    observed   Vol. 1 -      28:10                   10:11                  23:13, 24:2, 24:4,
    21:18                  14:5                   present [3] -           request [3] -           24:7, 24:13            understand   Vol. 1 -
   Let's   Vol. 1 -       occasion [2] -           Vol. 1 - 2:9,           Vol. 1 - 7:10,        speak  Vol. 1 - 8:7      20:3
    21:25                  Vol. 1 - 4:17,          8:24, 9:19              7:22, 8:15            spell [2] - Vol. 1 -    understanding [2] -
   limited   Vol. 1 -      9:10                   previous   Vol. 1 -     reserved [2] -          4:22, 4:23              Vol. 1 - 8:4, 13:1
    14:12                 occur [2] - Vol. 1 -     13:18                   Vol. 1 - 2:23,        Spero [7] - Vol. 1 -    Unh-uh   Vol. 1 -
   listed   Vol. 1 -       8:16, 23:19            primarily   Vol. 1 -     28:14                  1:3, 1:25, 2:9,         22:21
    5:18                  officers   Vol. 1 -      4:10                   review   Vol. 1 -       3:2, 4:6, 24:15,       UNITED   Vol. 1 -
   listening [2] -         20:23                  Principal   Vol. 1 -     28:15                  25:12                   1:1
    Vol. 1 - 20:7,        Official   Vol. 1 -      1:8                    Reynolds [2] -         stab [2] - Vol. 1 -     unquote   Vol. 1 -
    20:9                   1:8                    prior [9] - Vol. 1 -     Vol. 1 - 5:5, 5:5      9:7, 9:7                8:2
   location   Vol. 1 -    Oneonta   Vol. 1 -       5:14, 7:1, 8:8,        rifle   Vol. 1 -       standing   Vol. 1 -     upset   Vol. 1 -
    19:23                  2:3                     8:9, 8:21, 8:24,        13:25                  20:5                    10:10
   Lynch [4] - Vol. 1 -   order   Vol. 1 -         13:17, 13:18,          RMR   Vol. 1 - 28:7    start  Vol. 1 - 6:7     using   Vol. 1 -
    1:19, 2:19, 28:7,      16:14                   14:13                  Road   Vol. 1 - 2:6    starting   Vol. 1 -      28:10
    28:23                 original   Vol. 1 -     probably   Vol. 1 -     Robby [9] - Vol. 1 -    16:12


             M
                           19:9
                          Owen [9] - Vol. 1 -
                           5:7, 12:16, 12:18,
                                                   23:12
                                                  problem
                                                   6:11
                                                            Vol. 1 -
                                                                           5:5, 5:19, 6:1,
                                                                           16:16, 16:25,
                                                                           18:3, 18:6, 18:8,
                                                                                                 State [3] - Vol. 1 -
                                                                                                  1:21, 25:16, 28:3
                                                                                                 STATES   Vol. 1 -
                                                                                                                                   V
                           17:5, 17:8, 18:16,     proceedings              23:1                   1:1
                                                                                                                         V.S  Vol. 1 - 1:3
                           20:12, 23:3, 23:9       Vol. 1 - 28:13         Robert [6] -           stipulated   Vol. 1 -
   machine   Vol. 1 -                                                                                                    Vestal [5] -
                                                  produces   Vol. 1 -      Vol. 1 - 5:5,          2:15
    28:9                                                                                         stops                    Vol. 1 - 1:6, 1:7,
                                                   10:10                   6:16, 10:23, 16:2,           Vol. 1 -
   mad   Vol. 1 - 10:7
   main [2] - Vol. 1 -             P              Professional [2] -
                                                   Vol. 1 - 1:19,
                                                                           19:2, 23:2
                                                                          Route   Vol. 1 -
                                                                                                  22:20
                                                                                                 straight [2] -
                                                                                                                          1:8, 20:20, 21:3
                                                                                                                         via  Vol. 1 - 7:15
                                                                                                                         video [4] - Vol. 1 -
    2:3, 15:9                                      28:23                   1:21                   Vol. 1 - 22:18,
   makes   Vol. 1 -       p.m [4] - Vol. 1 -      protect                 rules                                           14:23, 15:18,
                                                            Vol. 1 -              Vol. 1 - 4:7    22:19
    20:8                   1:15, 12:5, 22:14,                             Ruth [4] - Vol. 1 -    strangle                 15:20, 15:23
                                                   13:13                                                    Vol. 1 -
   March   Vol. 1 -        24:16                                                                                         view   Vol. 1 - 12:4
                                                  public [8] -             1:19, 2:19, 28:7,      9:6
    1:15                  PA   Vol. 1 - 1:21                                                                             viewed [2] -
                                                   Vol. 1 - 1:20,          28:23                 strangling   Vol. 1 -
   means   Vol. 1 -       Page___line [22] -                                                                              Vol. 1 - 12:3,
                                                   2:18, 2:19, 7:23,                              9:3
    7:17                   Vol. 1 - 26:3,                                                        Street                   21:16
                                                   7:25, 8:17, 25:25,                                     Vol. 1 -
   media
    10:11
           Vol. 1 -

   meet [3] - Vol. 1 -
                           26:5, 26:7, 26:9,
                           26:11, 26:13,
                                                   28:24
                                                  pull [7] - Vol. 1 -
                                                                                   S              2:3
                                                                                                 strike [2] -             Vol. 1 - 1:25,
                                                                                                                          3:2, 22:4, 23:14,
                           26:15, 26:17,           7:17, 8:2, 8:6,                                Vol. 1 - 11:12,
    12:23, 19:10,          26:19, 26:21,                                  S-A-I-F   Vol. 1 -                              24:8, 25:12
                                                   10:1, 11:9, 11:15,                             21:14
    19:14                  26:23, 27:3, 27:5,                              9:17                                          Vinny   Vol. 1 -
                                                   21:18                                         stuff  Vol. 1 -
   member [3] -            27:7, 27:9, 27:11,     pulled [2] -            S-E-I-F   Vol. 1 -                              23:19
                                                                                                  20:9
    Vol. 1 - 13:9,         27:13, 27:15,                                   9:17                                          VPD   Vol. 1 - 20:20
                                                   Vol. 1 - 9:10,                                Subscribed   Vol. 1 -
    17:20, 22:5            27:17, 27:19,           12:11                  sampled   Vol. 1 -      25:21
   members [4] -
    Vol. 1 - 13:6,
                           27:21, 27:23
                          pages   Vol. 1 -
                                                                           20:9
                                                                          sat   Vol. 1 - 4:6
                                                                                                 Suite
                                                                                                 summer
                                                                                                        Vol. 1 - 2:3
                                                                                                          Vol. 1 -                 W
    21:11, 22:4, 22:5
   Merit [3] - Vol. 1 -
                           28:9
                          parents [2] -                    Q              saying [4] -
                                                                           Vol. 1 - 7:16,
                                                                                                  4:12
                                                                                                 Superintendent          waited   Vol. 1 -
    1:20, 2:20, 28:24      Vol. 1 - 10:24,                                 12:15, 15:1, 16:20     Vol. 1 - 1:7
   message [4] -                                  quick                   Schools                                         21:19
                           17:2                          Vol. 1 -                   Vol. 1 -     supposed   Vol. 1 -     waiting [5] -
    Vol. 1 - 11:14,       partake   Vol. 1 -       21:25                   1:7                    13:4
                                                  quote [2] - Vol. 1 -    seconds                                         Vol. 1 - 19:5,
    12:4, 13:23, 21:16     10:14                                                    Vol. 1 -     Susquehanna
   miles [3] - Vol. 1 -   partaking                                                                                       19:20, 19:20,
                                      Vol. 1 -     8:2, 21:18              18:14                  Vol. 1 - 1:21
                                                                          Seif [3] - Vol. 1 -                             20:3, 20:3
    16:9, 16:10, 21:18     10:8                                                                  sworn [3] - Vol. 1 -    waived [2] -
   Miller   Vol. 1 -      particular   Vol. 1 -                            9:4, 9:17, 9:19
    2:6
   mind   Vol. 1 -
                           11:24
                          parties [2] -
                                                           R              sent [2] - Vol. 1 -
                                                                           7:24, 11:11
                                                                                                  4:3, 25:21, 28:8
                                                                                                 Syracuse
                                                                                                  2:7
                                                                                                            Vol. 1 -
                                                                                                                          Vol. 1 - 2:16,
                                                                                                                          2:19
                                                                                                                         wanted [5] -
    15:12                  Vol. 1 - 2:15,                                 Services   Vol. 1 -
   minutes [7] -                                  rap   Vol. 1 - 10:8                                                     Vol. 1 - 6:24,
                           28:17                                           2:2
    Vol. 1 - 16:8,
    17:22, 18:25,
                          party
                           14:24
                                  Vol. 1 -

                          Payne [9] - Vol. 1 -
                                                  reach
                                                   6:21
                                                          Vol. 1 -

                                                  reached [3] -
                                                                          SHEET [2] - Vol. 1 -
                                                                           26:1, 27:1
                                                                          sheet(s
                                                                                                          T               10:12, 10:13,
                                                                                                                          19:8, 19:17
                                                                                                                         We're   Vol. 1 - 4:9
    19:19, 20:4, 20:5,                                                              Vol. 1 -
                                                   Vol. 1 - 12:16,                                                       we've   Vol. 1 -
    21:19                  2:1, 3:4, 6:12,                                 25:9                  taken   Vol. 1 -
   mom [3] - Vol. 1 -                              12:18, 12:19           Short                                           15:20
                           14:7, 14:11,                                           Vol. 1 -        25:5
                                                  Reads [22] -                                                           weapons   Vol. 1 -
    13:8, 13:12, 16:20     15:22, 23:15,                                   22:2                  Tanner [2] -
   months                                          Vol. 1 - 26:3,         shorthand                                       15:17
            Vol. 1 -       23:18, 24:1                                                Vol. 1 -    Vol. 1 - 5:7,
                                                   26:5, 26:7, 26:9,                                                     welcome [2] -
    15:21                 PENNA   Vol. 1 - 1:7                             28:9                   12:16
   music [3] - Vol. 1 -   personally [2] -         26:11, 26:13,          shoved                 telling
                                                                                                                          Vol. 1 - 24:3,
                                                                                   Vol. 1 -                Vol. 1 -
                                                   26:15, 26:17,                                                          24:14
    10:10, 20:7, 20:8      Vol. 1 - 21:6,                                  9:8                    17:15
                                                   26:19, 26:21,                                                         weren't   Vol. 1 -
                           28:11                                          showed [3] -           ten [4] - Vol. 1 -
                          personnel [3] -          26:23, 27:3, 27:5,                                                     15:14
                                                                           Vol. 1 - 18:21,        7:14, 16:8, 22:10,
             N             Vol. 1 - 19:3,
                           20:18, 20:25
                                                   27:7, 27:9, 27:11,
                                                   27:13, 27:15,
                                                                           19:23, 20:18
                                                                          Signature [4] -
                                                                                                  22:12
                                                                                                 terms   Vol. 1 -
                                                                                                                         Wheeler [6] -
                                                                                                                          Vol. 1 - 5:20,
                                                                                                                          5:21, 5:22, 6:3,
                          Phoenix [13] -           27:17, 27:19,           Vol. 1 - 3:6,          16:9
   named   Vol. 1 -                                27:21, 27:23                                  testified [2] -
                                                                                                                          12:17, 19:18
                           Vol. 1 - 4:20,                                  25:1, 26:25, 27:25
    4:11                                          real   Vol. 1 -                                                        whole   Vol. 1 -
                           5:1, 5:19, 5:24,                               signed [2] -            Vol. 1 - 4:3,
   names   Vol. 1 -                                14:22                                                                  11:7
                           6:1, 6:15, 7:17,                                Vol. 1 - 2:17,         18:21
    5:11                                          really [2] -                                                           whose   Vol. 1 -
                           8:1, 10:23, 11:14,                              28:21                 testimony [5] -
   naming   Vol. 1 -                               Vol. 1 - 19:25,        silver                                          5:10
                           16:2, 16:25, 22:24                                      Vol. 1 -       Vol. 1 - 2:21,
    11:24                                          21:10                                                                 WILLA   Vol. 1 - 2:1
                          physical [5] -                                   14:23                  3:1, 24:15, 25:4,
   Natural   Vol. 1 -                             reason [3] -                                                           witness [9] -
                           Vol. 1 - 8:12,                                 sitting [2] -           28:8
    1:3                                            Vol. 1 - 7:20,                                text
                                                                                                                          Vol. 1 - 1:25,
                           8:22, 10:16,                                    Vol. 1 - 20:12,              Vol. 1 - 6:22
   nine [3] - Vol. 1 -                             8:5, 14:16                                    Thank [2] - Vol. 1 -
                                                                                                                          3:2, 4:2, 24:3,
                           10:18, 13:17                                    20:16
    7:14, 22:10, 22:12    physically              reasonably   Vol. 1 -   situation                                       24:14, 25:1,
                                       Vol. 1 -                                       Vol. 1 -    24:2, 24:13
   none [2] - Vol. 1 -                             21:20                                         therefrom
                                                                                                                          26:25, 27:25,
                           9:8                                             19:15                             Vol. 1 -
    3:10, 15:16           Plaintiff [2] -         receive   Vol. 1 -      Slow                                            28:14
                                                                                 Vol. 1 - 4:21    2:21
   nor [2] - Vol. 1 -                              8:17                                                                  worried [3] -
                           Vol. 1 - 1:4, 2:4                              Snap   Vol. 1 -        They're   Vol. 1 -
    28:17, 28:18          planning                received [2] -                                                          Vol. 1 - 12:10,
                                     Vol. 1 -                              11:12                  23:11
   NORTHERN   Vol. 1 -                             Vol. 1 - 8:15,         Snapchat [11] -        thinking
                                                                                                                          12:12, 15:4
                           9:21                                                                             Vol. 1 -
    1:2                   playing   Vol. 1 -       21:14                   Vol. 1 - 7:9,          9:5
   Notary [5] -
    Vol. 1 - 1:20,
    2:17, 2:18, 25:25,
                           20:9
                          please [3] -
                           Vol. 1 - 6:6,
                                                  record [2] -
                                                   Vol. 1 - 25:4,
                                                   28:12
                                                                           7:15, 7:19, 8:1,
                                                                           8:15, 9:18, 10:12,
                                                                           11:14, 12:3,
                                                                                                 thirty [4] -
                                                                                                  Vol. 1 - 22:10,
                                                                                                  22:10, 22:12,
                                                                                                                                   Y
    28:24                  16:11, 16:13           referenced   Vol. 1 -    13:23, 21:16           22:12                  yeah [16] - Vol. 1 -
   nothing [4] -          point [6] - Vol. 1 -     19:12                  social   Vol. 1 -      Thursday   Vol. 1 -
                                                  referred                                                                4:25, 5:3, 6:25,
    Vol. 1 - 12:14,        7:3, 9:12, 12:7,                  Vol. 1 -      10:11                  1:14                    8:20, 12:6, 12:9,
    14:8, 14:14, 24:1      14:20, 21:1, 22:8       15:18                  someone   Vol. 1 -     today [2] - Vol. 1 -
   NY [2] - Vol. 1 -                              referring [2] -                                                         15:6, 17:3, 18:18,
                          pointing   Vol. 1 -                              9:22                   4:9, 14:9               18:23, 18:25,
    2:3, 2:7               14:25                   Vol. 1 - 4:14,         sometime   Vol. 1 -    top   Vol. 1 - 9:3
   NY/PA [2] - Vol. 1 -
                                                                                                                          20:13, 21:13,
                          police [4] -             8:10                    23:20                 transcript [3] -
                                                  Registered [5] -                                                        21:21, 22:15,
    1:20, 28:24            Vol. 1 - 17:18,                                Somewhat   Vol. 1 -     Vol. 1 - 2:21,          23:24
                           20:19, 20:20, 21:1      Vol. 1 - 1:19,          15:13                  25:7, 28:15            York [3] - Vol. 1 -
                                                   1:20, 2:19, 28:23,
             O            positive
                           23:23
                                     Vol. 1 -

                          post [5] - Vol. 1 -
                                                   28:24
                                                  relative   Vol. 1 -
                                                                          somewhere
                                                                           22:13
                                                                          songs
                                                                                      Vol. 1 -

                                                                                  Vol. 1 -
                                                                                                 transcription
                                                                                                  Vol. 1 - 28:11
                                                                                                 transpired   Vol. 1 -
                                                                                                                          1:2, 2:2, 28:3

                           7:19, 7:23, 7:25,       28:17                   10:11                  19:11
   o'clock   Vol. 1 -                             removed   Vol. 1 -
                           8:18, 9:18                                     sorry [5] - Vol. 1 -   trial   Vol. 1 -
    7:14                  posted [2] -             9:8                     6:2, 6:10, 18:4,       2:23
   oath   Vol. 1 - 2:18                           reported   Vol. 1 -
                           Vol. 1 - 7:16,                                  20:21, 22:23          true [2] - Vol. 1 -
   object   Vol. 1 -                               28:8
                           11:13                                          Spagnoli [16] -         25:6, 28:12
    14:7                  posting                 Reporter [5] -
                                    Vol. 1 -                               Vol. 1 - 2:5, 3:3,
